EXECUTION VERSION




FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT


This FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT (this “Amendment”)
is entered into as of July 9, 2020 among QUINTANA ENERGY SERVICES INC., a
Delaware corporation (“Parent”), QUINTANA ENERGY SERVICES LLC, a Delaware
limited liability company (“Quintana LLC”), QES MANAGEMENT LLC, a Delaware
limited liability company (“QES Management”), QES DIRECTIONAL DRILLING, LLC, a
Delaware limited liability company (“QES Directional Drilling”), CENTERLINE
TRUCKING, LLC, a Delaware limited liability company (“Centerline”), CONSOLIDATED
OWS MANAGEMENT, INC., a Delaware corporation (“Consolidated OWS”), Q DIRECTIONAL
MGMT, INC., a Delaware corporation (“Q Directional”), QES PRESSURE CONTROL LLC,
an Oklahoma limited liability company (“QES Pressure Control”), QES PRESSURE
PUMPING LLC, a Delaware limited liability company (“QES Pressure Pumping”), QES
WIRELINE LLC, a Texas limited liability company (“QES Wireline”), TWISTER
DRILLING TOOLS, LLC, a Delaware limited liability company (“Twister Drilling”)
and GREAT WHITE WELL CONTROL LLC, a Delaware limited liability company (“Great
White” together with Parent, Quintana LLC, QES Management, QES Directional
Drilling, Centerline, Consolidated OWS, Q Directional, QES Pressure Control, QES
Pressure Pumping, QES Wireline and Twister Drilling, each a “Borrower” and,
collectively, the “Borrowers”), the lenders party hereto (the “Lenders”) and
BANK OF AMERICA, N.A. as agent for the Lenders (in such capacity, the “Agent”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed thereto in the Loan Agreement (as defined below).


R E C I T A L S


WHEREAS, Borrowers, Lenders and Agent are parties to that certain Loan, Security
and Guaranty Agreement dated as of February 13, 2018 (as heretofore amended,
supplemented or otherwise modified, the “Existing Loan Agreement”);


WHEREAS, Borrowers have requested that Agent, Issuing Banks and Required Lenders
agree to modify certain terms of the Loan Agreement, and Agent, Issuing Banks
and Lenders (constituting Required Lenders) have so agreed, subject to the terms
and conditions contained herein;


NOW THEREFORE, in consideration of the mutual promises contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


Section 1.    Amendments to Existing Loan Agreement.





--------------------------------------------------------------------------------

EXECUTION VERSION




(a)    Effective as of the First Amendment Effective Date, the Existing Loan
Agreement is hereby amended (a) to delete the red or green stricken text
(indicated textually in the same manner as the following examples: stricken text
and stricken text) and (b) to add the blue or green double-underlined text
(indicated textually in the same manner as the following examples:
double-underlined text and double-underlined text), in each case, as set forth
in the marked copy of the Existing Loan Agreement (and to the extent provided in
Exhibit A hereto, the exhibits, schedules and appendices to the Existing Loan
Agreement) attached hereto as Exhibit A hereto and made a part hereof for all
purposes (the Existing Loan Agreement, as so amended, the “Loan Agreement”).
(b)    Exhibits, schedules and appendices to the Existing Loan Agreement not
provided in Exhibit A hereto remain unamended as of the First Amendment
Effective Date.


Section 2.    Ratifications; Representations and Warranties.


(a)    The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Existing Loan
Agreement and the other Loan Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Existing Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Each Obligor, the Agent and the Lenders agree
that the Loan Agreement and each of the other Loan Documents shall continue to
be a legal, valid, binding and enforceable obligation of such applicable Person,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.


(b)    Each Obligor hereby represents and warrants to the Agent and the Lenders
that (a) as of the date hereof, the execution, delivery and performance of this
Amendment have been authorized by all necessary corporate or limited liability
company action on the part of such Obligor and do not violate the Organic
Documents of such Obligor; (b) the representations and warranties contained
herein are true and correct as of the date hereof and, after giving effect to
this Amendment, the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof (unless such representation or warranty is
qualified as to materiality or Material Adverse Effect, in which case such
representation or warranty shall be true and correct in all respects, and/or
(ii) limited to an earlier date, in which case



--------------------------------------------------------------------------------

EXECUTION VERSION




such representation or warrant shall remain true and correct in all respects or
in all material respects, as applicable, as of such earlier date); (c) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing; and (d) no Obligor has amended its Organic Documents since the
Closing Date other than such amendments which have been delivered to Agent and
Lenders or are being so delivered concurrently herewith.


Section 3.    No Waiver or Consents. After giving effect to this Amendment, the
Loan Agreement and the other Loan Documents shall remain unchanged and in full
force and effect and no waiver of any Default or Event of Default shall be or be
deemed extended hereunder.


Section 4.    Conditions Precedent. This Amendment shall become effective upon
the satisfaction of the following conditions precedent (the “First Amendment
Effective Date”):


(a)The Agent shall have received this Amendment, duly authorized, executed and
delivered by each Borrower and the Required Lenders, and, in the event that
Exhibit A hereto includes a modification to the definition of “Letter of Credit
Subline”, each Issuing Bank;


(b)The Borrowers shall have paid all other accrued and unpaid fees and expenses
of the Agent and the Lenders as required by Section 3.4 of the Loan Agreement
(including, without limitation, the fees and expenses of outside counsel) to the
extent invoiced two (2) Business Days prior to the First Amendment Effective
Date;


(c)After giving effect to this Amendment, no Default or Event of Default exists;
and


(d)After giving effect to this Amendment, the representations and warranties of
each Obligor in the Loan Documents are true and correct in all material respects
as of the date hereof (unless such representation or warranty is qualified as to
materiality or Material Adverse Effect, in which case such representation or
warranty shall be true and correct in all respects, and/or (ii) limited to an
earlier date, in which case such representation or warrant shall remain true and
correct in all respects or in all material respects, as applicable, as of such
earlier date).


Section 5.    General Provisions.





--------------------------------------------------------------------------------

EXECUTION VERSION




(a)Each of the Loan Agreement and the other Loan Documents, and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Loan
Agreement, after giving effect to this Amendment, are hereby amended so that any
reference in the Loan Agreement and such other Loan Documents to the Loan
Agreement shall mean a reference to the Loan Agreement as amended hereby.


(b)Any provision of this Amendment held by a court of competent jurisdiction or
Applicable Law to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.


(c)This Amendment shall constitute a Loan Document and is binding upon and shall
inure to the benefit of the Agent, the Lenders, the Issuing Banks and each
Borrower and their respective successors and assigns, except that no Obligor may
assign or transfer any of its rights or obligations hereunder except as
permitted by Section 13.1 of the Loan Agreement.


(d)This Amendment may be in the form of an Electronic Record (as defined in 15
USC §7006, as it may be amended from time to time) and may be executed using
Electronic Signatures (as defined in 15 USC §7006, as it may be amended from
time to time) (including, without limitation, facsimile and .pdf) and shall be
considered an original, and shall have the same legal effect, validity and
enforceability as a paper record.  This Amendment may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Amendment.  For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Lender of a manually signed paper
communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed communication converted into
another format, for transmission, delivery and/or retention.


(e)THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.


(f)Except as expressly provided in this Amendment and after giving effect to
this Amendment, (i) the Loan Agreement shall continue in full force and effect
and (ii) the



--------------------------------------------------------------------------------

EXECUTION VERSION




terms and conditions of the Loan Agreement are expressly incorporated herein and
ratified and confirmed in all respects. This Amendment is not intended to be or
to create, nor shall it be construed as, a novation or an accord and
satisfaction. The Lenders party hereto hereby direct and instruct Agent to
execute and deliver this Amendment and all documents to be executed in
connection herewith, and to induce Agent to execute and deliver this Amendment
and the other applicable documents, each Lender party hereto ratifies and
confirms its obligations under, and the immunities and exculpatory provisions
accruing to Agent under, the terms of the Loan Agreement and the other Loan
Documents and agrees that, as of the date hereof, such obligations, immunities
and other provisions are without setoff, counterclaim, defense or recoupment.
Time is of the essence for this Amendment and each provision hereof.
(g)Each Obligor hereby agrees that all Liens and security interests securing
payment of the Obligations under the Loan Agreement are hereby collectively
renewed, ratified and brought forward as security for the payment and
performance of the Obligations.
(h)This Amendment constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof. Neither this Amendment nor any provision
hereof may be changed, waived, discharged, modified or terminated orally, but
only by an instrument in writing signed by the parties required to be a party
thereto pursuant to the Loan Agreement.
(i)The submission of this Amendment to the parties or their agents or attorneys
for review or signature does not constitute a commitment by Agent or any Lender
to waive any of their respective rights and remedies under the Loan Documents.
(j)Each Obligor, on behalf of itself and its respective agents, representatives,
officers, directors, advisors, subsidiaries, affiliates, successors and assigns
(collectively, “Releasors”), hereby forever waives, releases and discharges, to
the fullest extent permitted by law, each Releasee (as hereinafter defined) from
any and all claims, demands or causes of action of any kind or nature
(collectively, the “Claims”), that such Releasor now has, whether known or
unknown, whether arising at law or in equity, against any or all of any Agent or
any or all of the Lenders in any capacity and their respective affiliates,
subsidiaries, shareholders and “controlling persons” (within the meaning of the
federal securities laws), and their respective successors and assigns and each
and all of the officers, directors, agents, and other representatives of each of
the foregoing (collectively, the “Releasees”), based in whole or in part on
facts, whether or not now known, existing on or before the date hereof, that
relate to or otherwise are in connection with the Obligations, Loan Agreement
and/or



--------------------------------------------------------------------------------

EXECUTION VERSION




any other Loan Document, or the transactions contemplated thereby; provided,
however, such release shall not (i) apply to any Claims arising from such
Releasee’s gross negligence or willful misconduct, or (ii) constitute a waiver
by any Obligor of its defenses to any claim for indemnification or expense
reimbursement asserted by Agent or Lenders under or in connection with the Loan
Agreement or any Loan Document. It is the intention of each Obligor in providing
this release that the same shall be effective as a bar to each and every Claim
specified, and in furtherance of this intention it waives and relinquishes all
rights and benefits under any Applicable Law. The provisions of this Section
shall survive the termination of this Amendment, the Loan Agreement, the other
Loan Documents and payment in full of the Obligations.
[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.





--------------------------------------------------------------------------------



BORROWERS:


QUINTANA ENERGY SERVICES INC.
QES MANAGEMENT LLC
QUINTANA ENERGY SERVICES LLC




By: /s/ Keefer M. Lehner
Name: Keefer M. Lehner
Title: Executive Vice President and Chief Financial Officer


QES DIRECTIONAL DRILLING, LLC


CENTERLINE TRUCKING, LLC
CONSOLIDATED OWS MANAGEMENT, INC.
Q DIRECTIONAL MGMT, INC.
QES PRESSURE CONTROL LLC
QES PRESSURE PUMPING LLC
QES WIRELINE LLC
TWISTER DRILLING TOOLS, LLC
GREAT WHITE WELL CONTROL LLC




By: Keefer M. Lehner
Name: Keefer M. Lehner
Title: Vice President


 










--------------------------------------------------------------------------------





   
BANK OF AMERICA, N.A.
as Agent, an Issuing Bank and a Lender
 




By: /s/ Terrance O. McKinney
Name: Terrance O. McKinney
Title: Senior Vice President








--------------------------------------------------------------------------------





ZIONS BANCORPORATION N.A.,
dba AMEGY BANK
as a Lender and as an Issuing Bank




By: /s/ Brad Ellis
Name: Brad Ellis
Title: Senior Vice President





--------------------------------------------------------------------------------





CITIBANK, N.A.,
as a Lender and as an Issuing Bank




By: /s/ Jeff P. Royston
Name: Jeff P. Royston
Title: Senior Vice President



--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Lender and as an Issuing Bank




By: /s/ Sydney G. Dennis
Name: Sydney G. Dennis
Title: Director



Exhibit A
Conformed Loan Agreement
[See attached].



--------------------------------------------------------------------------------


Conformed through Joinder 11/16/18First Amendment Effective Date (as defined
herein)









--------------------------------------------------------------------------------



LOAN, SECURITY AND GUARANTY AGREEMENT


Dated as of February 13, 2018


______________________________________________________________________________


QUINTANA ENERGY SERVICES INC.,


QUINTANA ENERGY SERVICES LLC


and


EACH PERSON JOINED HERETO AS A BORROWER FROM TIME TO TIME,


as Borrowers
______________________________________________________________________________


BANK OF AMERICA, N.A.,


as Agent, Joint Lead Arranger and Sole Bookrunner,


ZB,ZIONS BANCORPORATION N.A. DBA AMEGY BANK,


as Joint Lead Arranger, and


CITIBANK, N.A.,


as Joint Lead Arranger



--------------------------------------------------------------------------------





Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------


EXECUTION VERSION




TABLE OF CONTENTS
Page


Section 1.
DEFINITIONS; RULES OF CONSTRUCTION    1

1.1.    Definitions    1
1.2.    Accounting Terms    3335
1.3.    Uniform Commercial Code    3435
1.4.    Certain Matters of Construction    3435
1.5.    Currency Equivalents.    3436
1.6.    Pro Forma Calculations.    3537
Section 2.
CREDIT FACILITIES    3537

2.1.    Revolver Commitment.    3637
2.2.    [Reserved].    3739
2.3.    Letter of Credit Facility.    3739
Section 3.
INTEREST, FEES AND CHARGES    4042

3.1.    Interest.    4042
3.2.    Fees.    4143
3.3.    Computation of Interest, Fees, Yield Protection    4243
3.4.    Reimbursement Obligations    4244


Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




3.5.    Illegality    4244
3.6.    Inability to Determine Rates    4344
3.7.    Increased Costs; Capital Adequacy    4347
3.8.    Mitigation    4448
3.9.    Funding Losses    4448
3.10.    Maximum Interest    4449
Section 4.
LOAN ADMINISTRATION    4549

4.1.    Manner of Borrowing and Funding Revolver Loans    4549
4.2.    Defaulting Lender    4650
4.3.    Number and Amount of LIBOR Loans; Determination of Rate    4751
4.4.    Borrower Agent    4751
4.5.    One Obligation    4751
4.6.    Effect of Termination    4751
Section 5.
PAYMENTS    4852

5.1.    General Payment Provisions    4852
5.2.    Repayment of Revolver Loans    4852
5.3.    [Reserved]    4852
5.4.    Payment of Other Obligations    4852


(ii)
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




5.5.    Marshaling; Payments Set Aside    4852
5.6.    Application and Allocation of Payments    4852
5.7.    Dominion Account    4954
5.8.    Account Stated    4954
5.9.    Taxes    5054
5.10.    Lender Tax Information    5156
5.11.    Guarantees; Joint and Several Liability of Obligors    5357
Section 6.
CONDITIONS PRECEDENT    5559

6.1.    Conditions Precedent to Closing Date    5559
6.2.    Conditions Precedent to All Credit Extensions    5761
Section 7.
COLLATERAL    5761

7.1.    Grant of Security Interest    5761
7.2.    Lien on Deposit Accounts; Cash Collateral    5862
7.3.    [Reserved]    5863
7.4.    Other Collateral    5863
7.5.    Limitations    5963
7.6.    Further Assurances    5963
Section 8.
COLLATERAL ADMINISTRATION    5963



(iii)
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




8.1.    Borrowing Base Reports    5963
8.2.    Accounts.    5963
8.3.    Inventory.    6064
8.4.    Equipment.    6165
8.5.    Deposit Accounts    6165
8.6.    General Provisions.    6165
8.7.    Power of Attorney    6367
Section 9.
REPRESENTATIONS AND WARRANTIES    6367

9.1.    General Representations and Warranties    6367
9.2.    Complete Disclosure    6872
Section 10.
COVENANTS AND CONTINUING AGREEMENTS    6873

10.1.    Affirmative Covenants    6873
10.2.    Negative Covenants    7378
10.3.    Fixed Charge Coverage Ratio    7984
Section 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT    8084

11.1.    Events of Default    8084
11.2.    Remedies upon Default    8186
11.3.    License    8286


(iv)
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




11.4.    Setoff    8287
11.5.    Remedies Cumulative; No Waiver    8287
Section 12.
AGENT    8387

12.1.    Appointment, Authority and Duties of Agent    8387
12.2.    Agreements Regarding Collateral and Borrower Materials.    8488
12.3.    Reliance By Agent    8589
12.4.    Action Upon Default    8589
12.5.    Ratable Sharing    8589
12.6.    Indemnification    8589
12.7.    Limitation on Responsibilities of Agent    8590
12.8.    Successor Agent and Co-Agents    8690
12.9.    Due Diligence and Non-Reliance    8691
12.10.    Remittance of Payments and Collections    8791
12.11.    Individual Capacities    8792
12.12.    Titles    8792
12.13.    Bank Product Providers    8892
12.14.    No Third Party Beneficiaries    8892
Section 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS    8892



(v)
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




13.1.    Successors and Assigns    8892
13.2.    Participations    8892
13.3.    Assignments    8993
13.4.    Replacement of Certain Lenders    9094
Section 14.
MISCELLANEOUS    9094

14.1.    Consents, Amendments and Waivers    9094
14.2.    Indemnity    9195
14.3.    Notices and Communications    9196
14.4.    Performance of Obligors’ Obligations    9297
14.5.    Credit Inquiries    9397
14.6.    Severability    9397
14.7.    Cumulative Effect; Conflict of Terms    9397
14.8.    Counterparts; Execution    9397
14.9.    Entire Agreement    9398
14.10.    Relationship with Lenders    9398
14.11.    No Advisory or Fiduciary Responsibility    9398
14.12.    Confidentiality    9498
14.13.    [Reserved]    9499


(vi)
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




14.14.    GOVERNING LAW    9499
14.15.    Consent to Forum; Bail-In of EEA Financial Institutions    9499
14.16.    Waivers by Obligors    95100
14.17.    Patriot Act Notice    96100
14.18.    NO ORAL AGREEMENT    96100
14.19.    Acknowledgement Regarding Any Supported QFCs    100





LIST OF EXHIBITS AND SCHEDULES
Exhibit A    Assignment
Exhibit B    Assignment Notice
Schedule 1.1        Commitments of Lenders
Schedule 1.2        Existing Letters of Credit
Schedule 8.5        Deposit Accounts
Schedule 8.6.1        Business Locations
Schedule 9.1.4        Names and Capital Structure
Schedule 9.1.11        Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14        Environmental Matters
Schedule 9.1.15        Restrictive Agreements
Schedule 9.1.16        Litigation and Commercial Tort Claims
Schedule 9.1.18        Pension Plans
Schedule 9.1.20        Labor Contracts
Schedule 10.1.9        Unrestricted Subsidiaries
Schedule 10.2.1(y)    Existing Debt
Schedule 10.2.2        Existing Liens
Schedule 10.2.5        Existing Investments
Schedule 10.2.6        Certain Permitted Dispositions of Assets
Schedule 10.2.17    Existing Affiliate Transactions




(vii)
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------


EXECUTION VERSION




LOAN, SECURITY AND GUARANTY AGREEMENT
THIS LOAN, SECURITY AND GUARANTY AGREEMENT is dated as of February 13, 2018,
among QUINTANA ENERGY SERVICES INC., a Delaware corporation (“Parent”), QUINTANA
ENERGY SERVICES LLC, a Delaware limited liability company (“Quintana LP”), each
other Person named on the signature pages hereto as a Borrower or joined hereto
as a Borrower from time to time (together with Parent and Quintana LP,
collectively, “Borrowers”, and individually, each a “Borrower”), the other
Obligors party to this Agreement from time to time, the financial institutions
party to this Agreement from time to time as Lenders, and BANK OF AMERICA, N.A.,
a national banking association (“Bank of America”), as agent for the Lenders (in
such capacity, “Agent”).


R E C I T A L S:


WHEREAS, Borrowers have requested that Lenders provide a credit facility to
Borrowers to finance their mutual and collective business enterprise and Lenders
are willing to provide the credit facility on the terms and conditions set forth
in this Agreement;
WHEREAS, Borrowers have agreed to secure all of their Obligations by granting to
Agent, for the benefit of the Secured Parties, a Lien on certain of their assets
in accordance with the terms and conditions of this Agreement; and
WHEREAS, Guarantors from time to time party hereto have agreed to guarantee the
Obligations of Borrowers hereunder and to secure their respective Obligations by
granting to Agent, for the benefit of the Secured Parties, a Lien on certain of
their assets in accordance with the terms and conditions of this Agreement;
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
Section 1.DEFINITIONS; RULES OF CONSTRUCTION
1.1.    Definitions. As used herein, the following terms have the meanings set
forth below:
Accounts Formula Amount: (a) 85% of the Value of Eligible Billed Accounts plus
(b) 75% of the Value of Eligible Unbilled Accounts, provided that the amount in
this clause (b) shall not exceed 25% of the Borrowing Base.
Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person or
(b) record or beneficial ownership of more than 50% of the Equity Interests of a
Person (whether through purchase, merger, consolidation or combination).
Adjusted EBITDA: for any period the sum of (i) EBITDA, plus (ii) the following
to the extent deducted in the calculation of net income (or loss) of Parent on a
Consolidated Basis for such period (without duplication):
(A) all amounts incurred and payable for all fees, commissions and charges under
this Agreement and the other Loan Documents and with respect to any Loan, or
other Borrowed Money, including any amendment, modification, or supplement
hereof or thereof; plus
(B) all non-cash charges, losses or expenses; plus


Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(C) [Reserved]; plus
(D) an amount equal to the sum of cash dividends received by an Obligor in the
ordinary course of business from an Unrestricted Subsidiary which are made with
cash from the operating cash flow of such Unrestricted Subsidiary, less (to the
extent not deducted in the calculation of net income (or loss) of Parent on a
Consolidated Basis) the amount of Investments in or repayments of Debt to such
Unrestricted Subsidiary; plus
(E) all non-capitalized fees and expenses paid in connection with the
consummation of any Qualified IPO, in each case, as evidenced by supporting
documentation as Agent may require in its Permitted Discretion; plus
(F) non-cash losses (or minus non-cash gains) arising from the sale of capital
assets, plus
(G) [Reserved]; plus
(H) reasonable and customary fees, expenses, premiums and other charges in
connection with the issuance or repayment of Debt, the issuance of Equity
Interests (including the Qualified IPO) or any refinancing transaction,
amendment or other modification of any debt instrument, the making of any
Investment, or any non-ordinary course asset sale, in each case whether or not
consummated; plus
(I) any non-cash losses (or minus any non-cash gains) resulting from mark to
market accounting of Hedging Agreements; plus
(J) the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower Agent in good faith to be realized, as a result of actions taken or
expected to be taken, within 12 months of the end of such period (calculated on
a pro forma basis as though such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (1) such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies are reasonably identifiable and factually supportable, (2) no cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies may be added pursuant to this subclause (J) to the extent
duplicative of any expenses or charges relating thereto that are either excluded
in computing consolidated net income or included (i.e., added back) in computing
Adjusted EBITDA for such period, (3) such adjustments may be incremental to (but
not duplicative of) pro forma adjustments made pursuant to Section 1.6 and (4)
the aggregate amount of cost savings, operating expense reductions and cost
saving synergies added pursuant to this subclause (J) together with any amounts
added pursuant to subclause (K) below shall not exceed, for any Measurement
Period, (A) the greater of (a) $4,000,000 and (b) the lesser of (x) $35,000,000
and (y) 15.0% of Adjusted EBITDA for such Measurement Period (prior to giving
effect to the addbacks pursuant to this subclause (J) and subclause (K) below)
plus (B) the amount of any such cost savings, operating expense reductions,
restructuring charges and expenses and cost-savings synergies that would be
permitted to be included in financial statements prepared in accordance with
Regulation S-X under the Securities Act of 1933 during such Measurement Period;
plus
(K) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense, retention, non-recurring charges or expenses,
severance costs, recruiting, relocation and signing bonuses and expenses,
systems establishment costs, costs associated with office and facilities
opening, closing and consolidating, transaction fees and expenses provided that
the amounts added pursuant to this clause subclause (K) together with any
amounts added pursuant to subclause (J) above shall not exceed, in any
Measurement Period, (A) the greater of (a) $4,000,000 and (b) the lesser of (x)
$35,000,000 and (y) 15.0% of Adjusted EBITDA for such Measurement Period (prior
to giving effect to the addbacks pursuant to this


-2-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




subclause (K) and subclause (J) above) plus (B) the amount of any such
restructuring charge or reserve, integration cost or other business optimization
expense that would be permitted to be included in financial statements prepared
in accordance with Regulation S-X under the Securities Act of 1933 during such
Measurement Period; plus
(L) any proceeds from business interruption insurance received by the Obligors
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing net income and such losses were not previously or
concurrently excluded from the calculation of EBITDA; plus
(M) any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement; plus
(N) acquisition, integration and divestiture costs, and costs and expenses
incurred by any Obligor in connection with the acquisition, deployment or
opening of any new hydraulic fracturing spread and related equipment or similar
charges in an aggregate amount not to exceed $5,000,000 per Measurement Period;
plus
(O) one time litigation costs and expenses of an Obligor in an aggregate amount
not to exceed $2,500,000 to the extent such costs and expenses are incurred in
connection with the litigation described on Schedule 9.1.16 hereto as of the
Closing Date (excluding, for the avoidance of doubt, any Commercial Tort Claims
of an Obligor described therein); plus
(P) such other adjustments as may be agreed to by Required Lenders.
Affected Financial Institution: (a) any EEA Financial Institution or (b) any UK
Financial Institution.
Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Agent: as defined in the preamble and shall include its successors and assigns.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Agreement: this Loan, Security and Guaranty Agreement, as the same may be
amended, restated, joined, extended, supplemented and/or otherwise modified from
time to time.
Agreement Currency: as defined in Section 1.5.
Allocable Amount: as defined in Section 5.11.3(b).
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.


-3-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person or matter in question, including statutory law, common
law and equitable principles, as well as provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities, in
each case having the force of law.
Applicable Margin: the margin set forth below, as determined by the average
daily Availability for the most recently ended Fiscal Quarter:




Level




Average Daily
Availability, as a percentage of the aggregate Revolver Commitments
Base Rate Revolver Loans
LIBOR Revolver Loans
I
> 50%
1.50%2.00%
2.50%3.00%
II
≤ 50% > 25%
1.75%2.25%
2.75%3.25%
III
< 25%
2.00%2.50%
3.00%3.50%



Until July 1, 2018, margins shall be determined as if Level II were applicable.
Thereafter, margins shall be subject to increase or decrease by Agent on the
first day of the calendar month following each Fiscal Quarter end. If Agent is
unable to calculate average daily Availability for a Fiscal Quarter due to
Borrowers’ failure to deliver any Borrowing Base Report when required hereunder,
then, at the option of Agent or Required Lenders, margins shall be determined as
if Level II were applicable until the first day of the calendar month following
its receipt.
Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction or synthetic lease.
Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit A or otherwise satisfactory to Agent.
Availability: the Borrowing Base minus Revolver Usage.
Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
aggregate amount of liabilities secured by Liens upon Collateral that are senior
to Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); and (e) such additional reserves, in such amounts
and with respect to such matters, as Agent in its Permitted Discretion may elect
to impose from time to time; provided that unless an Event of Default exists and
is continuing (in which case no notice shall be required and any changes shall
take effect immediately), no change in respect of a new category of reserves
shall take effect until the third (3rd) Business Day following delivery by Agent
of written notification to Borrower Agent of such new category (during which
period Agent shall be available to discuss any such proposed new reserve
category with the Borrowers and Borrowers may take such action as may be
required to eliminate the event, condition or matter that is the basis for such
new category).
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


-4-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Bail-In Legislation: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
Bank Product: any of the following products or services extended to an Obligor
by a Lender or any of its Affiliates: (a) Cash Management Services; (b) products
under Hedging Agreements (i) at the time when such Person who enters into a
Hedging Agreement with an Obligor not prohibited under this Agreement is a
Lender or an Affiliate of a Lender, or (ii) at the time such Person becomes a
Lender, is a party to such Hedging Agreement with an Obligor not prohibited
under this Agreement, in each case, in its capacity as a party to such Hedging
Agreement (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender); provided, in the case of a Hedging Agreement with a
Person who is no longer a Lender (or Affiliate of a Lender), such Hedging
Agreement shall be deemed a Bank Product only through the stated termination
date (without extension or renewal) of such Hedging Agreement; (c) commercial
credit card and merchant card services; and (d) other banking products or
services, other than Letters of Credit.
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Permitted Discretion with respect to Secured Bank Product
Obligations.
Bankruptcy Code: Title 11 of the United States Code.
Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as of such day, plus 1.0%. If the Base Rate
is being used as an alternate rate of interest pursuant to Section 3.6 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.
Base Rate Loan: any Loan that bears interest based on the Base Rate.
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
Beneficial Ownership Certification: the certification regarding beneficial
ownership most recently delivered to the Agent as and to the extent required by
the Beneficial Ownership Regulation.
Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.
BHC Act Affiliate: an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued


-5-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




or assumed as full or partial payment for Property; (b) Capital Leases; (c)
letter of credit reimbursement obligations; (d) Term Debt , if any, and (e)
guaranties of any of the foregoing owing by another Person.
Borrower Agent: as defined in Section 4.4.
Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.
Borrowers: as defined in the preamble. At the request of the Borrower Agent and
with the consent of Agent, any Restricted Subsidiary of the Parent that is a
Domestic Subsidiary may be designated as a Borrower, subject to (a) executing
and delivering a joinder agreement to this Agreement and such other documents as
Agent reasonably requests in which case such Borrower shall be jointly and
severally liable with the other Borrowers for all Obligations under this
Agreement and (b) the Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer”, anti-corruption laws and Anti-Terrorism Laws requested by the
Lenders.
Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate Revolver Commitments; or (b) the sum of the Accounts Formula
Amount, plus the Inventory Formula Amount, minus the Availability Reserve.
Borrowing Base Report: a report setting forth the calculation of the Borrowing
Base, in form and substance satisfactory to Agent in its Permitted Discretion.  
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina or Texas, and if such day relates to a LIBOR Loan, any
such day on which dealings in Dollar deposits are conducted in the London
interbank market.
Capital Expenditures: all liabilities incurred or expenditures made by an
Obligor for the acquisition of fixed assets, or any improvements, replacements,
substitutions or additions thereto with a useful life of more than one year.
Capital Lease: any lease required to be capitalized for financial reporting
purposes in accordance with GAAP.
Captive Insurance Subsidiary: any Restricted Subsidiary that is subject to
regulation as an insurance company (or any Restricted Subsidiary thereof).
Cash Collateral: cash delivered to Agent to Cash Collateralize any Obligations,
and all interest, dividends, earnings and other proceeds relating thereto.
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including fees
and other amounts relating to such Obligations. “Cash Collateralization” has a
correlative meaning.


-6-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.
Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
CFC: a “controlled foreign corporation” within the meaning of Section 957 of the
Code.
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.
Change of Control: (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all Obligors other than
as a result of a transaction permitted under this Agreement pursuant to which
100% of the Equity Interests of such Obligor are sold or otherwise transferred;
(b) any Person or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act, or any successor provision) including any group
acting for the purpose of acquiring, holding or disposing of securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than Sponsor,
acquires directly or indirectly, in a single transaction or in a related series
of transactions, by way of merger, consolidation or other business combination
or purchase of beneficial ownership (within the meaning of Rule 13d3 under the
Exchange Act, or any successor provision), directly or indirectly more than 35%
of the total voting power of the voting Equity Interests of the Parent; (c)
during any period of 24 consecutive months, a majority of the members of the
board of directors of the Parent shall cease to be composed of individuals (i)
who were members of that board on the first day of such period, (ii) whose
election or nomination to that board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or (iii) whose election or nomination to that
board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board; or (d) the sale or transfer of all or substantially all assets of an
Obligor, except to another Obligor or other than as a result of a transaction
permitted under this Agreement.


-7-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees (limited to one (1) lead
counsel for Agent and Lenders, one (1) additional local counsel in each
applicable jurisdiction and solely in the case of a conflict of interest, one
(1) additional counsel to Agent and the affected Lenders) and Extraordinary
Expenses) at any time (including after Full Payment or replacement of Agent or
any Lender) incurred by any Indemnitee or asserted against any Indemnitee by any
Obligor or other Person, in any way relating to (a) any Loans, Letters of
Credit, Loan Documents, Borrower Materials, or the use thereof or transactions
relating thereto, (b) any action taken or omitted in connection with any Loan
Documents, (c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1.
Code: the Internal Revenue Code of 1986.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations, in each
case, other than Excluded Property.
Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments.
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4(a); or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrower Agent certifies compliance with Section 10.3 (whether
or not a Covenant Trigger Period is in effect).
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.


-8-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Covenant Trigger Period: the period (a) commencing on any day that (i)
Availability is less than the greater of (x) $9,300,0005,000,000 and (y) 15% of
the Borrowing Base and (b) continuing until, during each of the preceding 30
consecutive days, Availability has been more than the greater of (x)
$9,300,0005,000,000 and (y) 15% of the Borrowing Base. The termination of a
Covenant Trigger Period as provided herein shall in no way limit, waive or delay
the occurrence of a subsequent Covenant Trigger Period in the event that the
conditions set forth in this definition again arise.
Covered Entity: any of the following: (a) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money; (b) all obligations issued, undertaken or assumed as
the deferred purchase price of Property or services, but excluding (i) trade
payables and accrued obligations incurred and being paid in the Ordinary Course
of Business and (ii) trade payables and accrued obligations which are (A)
outstanding for not more than 90 days past due or (B) being contested in good
faith by appropriate proceedings, if such reserve as may be required by GAAP
shall have been made therefor; (c) all Contingent Obligations; (d) all
reimbursement obligations in connection with letters of credit issued for the
account of such person; (e) all obligations of such Person evidenced by bonds,
debentures, notes, credit documents or similar instruments, including
obligations so incurred in connection with the acquisition of Property, assets
or businesses; (f) all Capital Leases; and (g) all Debt of others secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on Property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed. The
Debt of a Person shall include any recourse Debt of any partnership or joint
venture in which such Person is a general partner or joint venturer.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Default Right: the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate or otherwise to reject such Lender’s agreements.


-9-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Deposit Account Control Agreement: control agreement satisfactory to Agent in
its Permitted Discretion executed by an institution maintaining a Deposit
Account (other than an Excluded Account) for an Obligor, to perfect Agent’s Lien
on such account.
Designated Jurisdiction: a country or territory that is the subject of a
Sanction.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest; provided that
in no event shall a “Distribution” include (a) the cashless exercise of options,
(b) the retirement of fractional shares, (c) repurchases of Equity Interests
deemed to occur in connection with the surrender of shares of Equity Interests
to satisfy tax withholding obligations or (d) the cashless exercise of warrants.
Dollars: lawful money of the United States.
Domestic Subsidiary: any Restricted Subsidiary incorporated or organized under
the laws of the United States, any state thereof or the District of Columbia.
Dominion Account: a special account established by Obligors at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive Control (as
defined in the UCC).
Dominion Trigger Period: the period (a) commencing on any day that (i) an Event
of Default occurs or (ii) Availability is less than the greater of (x)
$9,300,0005,000,000 and (y) 15% of the Borrowing Base, in either case (with
respect to this clause (ii)) for 3 consecutive Business Days; and (b) continuing
until, during each of the preceding 30 consecutive days, no Event of Default has
existed and Availability has been more than the greater of (x)
$9,300,0005,000,000 and (y) 15% of the Borrowing Base. The termination of a
Dominion Trigger Period as provided herein shall in no way limit, waive or delay
the occurrence of a subsequent Dominion Trigger Period in the event that the
conditions set forth in this definition again arise.
EBITDA: for any period with respect to Parent on a Consolidated Basis, the sum
of (a) net income (or loss) for such period (excluding extraordinary gains and
losses determined in accordance with GAAP), plus (b) all interest expense for
such period, plus (c) all charges against income for such period for federal,
state and local taxes, plus (d) depreciation expenses for such period, plus (e)
amortization expenses for such period.
EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Assignee: (a) a Lender, Affiliate of a Lender or Approved Fund; (b) an
assignee approved by Borrower Agent (which approval shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
ten days after notice of the proposed assignment) and Agent; or (c) during an
Event of Default, any Person acceptable to Agent in its Permitted Discretion.


-10-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Eligible Billed Account: with respect to each Obligor, each Account (subject to
the requirements of this definition) of such Obligor arising in the Ordinary
Course of Business that is subject to Agent's first priority perfected security
interest and no other Lien (other than Permitted Liens), and is evidenced by an
invoice or other documentary evidence satisfactory to Agent in its Permitted
Discretion. In addition, no Account shall be an Eligible Billed Account if:
(a)    it arises out of a sale made by any Obligor to an Affiliate of any
Obligor or to a Person controlled by an Affiliate of any Obligor;
(b)    it is due and unpaid more than sixty (60) days after the due date or
ninety (90) days after the original invoice date;
(c)    50% or more of the Accounts from a referenced Account Debtor are deemed
ineligible hereunder;
(d)    any representation or warranty contained in this Agreement with respect
to such Account has been breached in any material respect, or any covenant
contained in this Agreement with respect to such Accounts has been breached and
the resultant Event of Default has not been waived;
(e)    the Account Debtor shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property, (ii)
admit in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case or
proceeding under any state or federal bankruptcy laws (as now or hereafter in
effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing (provided, that
solely to the extent approved by Agent in its sole discretion, so long as an
order exists permitting payment of trade creditors specifically with respect to
such Account Debtor and such Account Debtor has obtained adequate post-petition
financing to pay such Accounts, the Accounts of such Account Debtor shall not be
deemed ineligible under the provisions of this clause to the extent the order
permitting such financing allows the payment of the applicable Account);
(f)    the sale is to an Account Debtor located outside the United States of
America or Canada, unless the sale is on letter of credit, guaranty or
acceptance terms acceptable to Agent in its Permitted Discretion;
(g)    the sale to Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper with respect to which Agent does not have
a perfected first priority security interest (subject to Permitted Liens that
are junior in priority);
(h)    the Account Debtor is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Account to Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) and any other steps necessary to perfect
the Lien of the Agent in such Account and to confirm enforceability by Agent
have been complied with to the Agent’s satisfaction;


-11-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(i)    the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Obligor or accepted by the Account Debtor
or the Account otherwise does not represent a final sale;
(j)    the Accounts of the Account Debtor exceed a credit limit determined by
Agent, in its Permitted Discretion and reasonably taking into account the credit
and financial circumstances of the Account Debtor, to the extent such Account
exceeds such limit;
(k)    the Account is subject to any offset, deduction, defense, dispute, or
counterclaim (to the extent of such offset, deduction, defense, dispute or
counterclaim), or the Account Debtor is also a creditor or supplier of an
Obligor (to the extent of any amounts owed by such Borrower to such Account
Debtor as a creditor or supplier), or the obligations of the Account Debtor to
make payment with respect to such Account is otherwise contingent, unliquidated
or unfixed (but only to the extent of such contingency);
(l)    the applicable Obligor has made any agreement with the applicable Account
Debtor for any deduction therefrom for prompt payment, except for (x) discounts
or allowances made in the Ordinary Course of Business, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto or (y) any such deduction, only to the extent the
maximum potential amount of such deduction against the applicable Account is
reflected in the calculation of the Borrowing Base;
(m)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(n)    such Account is payable by an Obligor;
(o)    such Account is not otherwise satisfactory to Agent as determined by
Agent in the exercise of its Permitted Discretion; or
(p)    when aggregated with other Accounts owing by any such Account Debtor, it
exceeds (i) with respect to the Eligible Billed Accounts and Eligible Unbilled
Accounts of EOG Resources, Inc. or its Affiliates, 35% or (ii) with respect to
any Eligible Billed Accounts and Eligible Unbilled Accounts other than pursuant
to the foregoing clause (i), 20%, in either case of the aggregate Eligible
Billed Accounts and Eligible Unbilled Accounts; provided that, any such Account
shall only be excluded to the extent of such excess.
Eligible Inventory: with respect to each Obligor, Inventory (subject to the
requirements of this definition) of such Obligor arising in the Ordinary Course
of Business that is subject to Agent's first priority perfected security
interest and no other Lien (other than Permitted Liens). Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (a) is finished
goods, work-in-process or raw materials, and not packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority in all material respects, has not been acquired from a
Person subject to any Sanction or on any specially designated nationals list
maintained by OFAC, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Agent’s duly perfected, first priority Lien, and no other Lien
(other than Permitted Liens that are junior in priority); (h) is within the
continental United States or Canada, is not in transit except between locations
of Obligors and is not consigned to any Person; (i) is not subject


-12-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




to any warehouse receipt or negotiable Document except to the extent Agent’s
security interest in such warehouse receipt or negotiable Document is perfected;
(j) is not subject to any License or other arrangement that restricts such
Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver; (k) is not located on leased premises or in
the possession of a warehouseman, processor, repairman, mechanic, shipper,
freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established and (l) such Inventory is not otherwise unsatisfactory to Agent as
determined by Agent in the exercise of its Permitted Discretion.
Eligible Unbilled Accounts: with respect to each Obligor, each Account (other
than Eligible Billed Accounts and subject to the requirements of this
definition) of such Obligor arising in the Ordinary Course of Business that is
subject to Agent's first priority perfected security interest and no other Lien
(other than Permitted Liens), and is evidenced by an invoice or other
documentary evidence satisfactory to Agent in its Permitted Discretion. In
addition, no Account shall be an Eligible Unbilled Account if:
(a)    it arises out of a sale made by any Obligor to an Affiliate of any
Obligor or to a Person controlled by an Affiliate of any Obligor;
(b)    more than thirty (30) days have elapsed from the date on which the goods
or services to which such Account related was delivered or performed;
(c)    50% or more of the Accounts from a referenced Account Debtor are deemed
ineligible hereunder;
(d)    any representation or warranty contained in this Agreement with respect
to such Account has been breached in any material respect, or any covenant
contained in this Agreement with respect to such Accounts has been breached and
the resultant Event of Default has not been waived;
(e)    the Account Debtor shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property, (ii)
admit in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case or
proceeding under any state or federal bankruptcy laws (as now or hereafter in
effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing (provided, that
solely to the extent approved by Agent in its sole discretion, so long as an
order exists permitting payment of trade creditors specifically with respect to
such Account Debtor and such Account Debtor has obtained adequate post-petition
financing to pay such Accounts, the Accounts of such Account Debtor shall not be
deemed ineligible under the provisions of this clause to the extent the order
permitting such financing allows the payment of the applicable Account);
(f)    the sale is to an Account Debtor located outside the United States of
America or Canada, unless the sale is on letter of credit, guaranty or
acceptance terms acceptable to Agent in its Permitted Discretion;
(g)    the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper with respect to which Agent does not have
a perfected first priority security interest (subject to Permitted Liens);


-13-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(h)    Agent believes, in its Permitted Discretion, that collection of such
Account is insecure or that such Account may not be paid, in either case by
reason of the Account Debtor's financial inability to pay;
(i)    the Account Debtor is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Account to Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) and any other steps necessary to perfect
the Lien of the Agent and to confirm the enforceability of the Agent in such
Account have been complied with to the Agent’s satisfaction;
(j)    the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Obligor or accepted by the Account Debtor
or the Account otherwise does not represent a final sale;
(k)    the Accounts of the Account Debtor exceed a credit limit determined by
Agent, in its Permitted Discretion and reasonably taking into account the credit
and financial circumstances of the Account Debtor, to the extent such Account
exceeds such limit;
(1)    the Account is subject to any offset, deduction, defense, dispute, or
counterclaim (to the extent of such offset, deduction, defense, dispute or
counterclaim), or the Account Debtor is also a creditor or supplier of an
Obligor (to the extent of any amounts owed by such Borrower to such Account
Debtor as a creditor or supplier), or the obligations of the Account Debtor to
make payment with respect to such Account is otherwise contingent, unliquidated
or unfixed (but only to the extent of such contingency);
(m)    the applicable Obligor has made any agreement with the applicable Account
Debtor for any deduction therefrom for prompt payment, except for (x) discounts
or allowances made in the Ordinary Course of Business, all of which discounts or
allowances are reflected in the calculation of the amount of the applicable
Account related thereto or (y) any such deduction, only to the extent the
maximum potential amount of such deduction against the applicable Account is
reflected in the calculation of the Borrowing Base;
(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(o)    such Account is payable by an Obligor;
(p)    such Account is not otherwise satisfactory to Agent as determined by
Agent in the exercise of its Permitted Discretion; or
(q)    when aggregated with other Accounts owing by any such Account Debtor, it
exceeds (i) with respect to the Eligible Billed Accounts and Eligible Unbilled
Accounts of EOG Resources, Inc. or its Affiliates, 35% or (ii) with respect to
any Eligible Billed Accounts and Eligible Unbilled Accounts other than pursuant
to the foregoing clause (i), 20%, in either case of the aggregate Eligible
Billed Accounts and Eligible Unbilled Accounts; provided that, any such Account
shall only be excluded to the extent of such excess.
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral, whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, deed in lieu
of foreclosure, action in an Insolvency Proceeding or otherwise.


-14-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (with respect to exposure
to hazardous substances or wastes, but excluding occupational safety and health
to the extent regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA or to the conditions of the
workplace, or any emission or substance capable of causing harm to any living
organism or the environment.
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b)
withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal of an Obligor or ERISA Affiliate from a Multiemployer Plan;
(d) filing of a notice of intent to terminate, treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or institution
of proceedings by the PBGC to terminate a Pension Plan; (e) determination that a
Pension Plan is considered an at-risk plan or a plan in critical or endangered
status under the Code or ERISA; (f) an event or condition that constitutes
grounds under Section 4042 of ERISA for termination of, or appointment of a
trustee to administer, any Pension Plan; (g) imposition of any liability on an
Obligor or ERISA Affiliate under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA; or (h) failure by an Obligor
or ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or to make a required
contribution to a Multiemployer Plan.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.
Event of Default: as defined in Section 11.1.
Exchange Act: the Securities Exchange Act of 1934, as amended.
Excluded Account: (i) any Deposit Account used exclusively for payroll, trust,
petty cash, payroll taxes or employee benefits, (ii) Deposit Accounts used
exclusively as disbursement accounts and (iii) any Deposit Account with a
balance of less than $250,000 at any time and the aggregate balance of all such
Deposit Accounts does not exceed $2,000,000 at any time.
Excluded Property: each of the following: (a) Real Estate, (b) fixtures, (c)
Equity Interests of any Excluded Subsidiary or Unrestricted Subsidiary, (d)
Equity Interests of (i) any Foreign Subsidiary and (ii)


-15-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




any Domestic Subsidiary that has no material assets other than the stock or
indebtedness of one or more Foreign Subsidiaries that are CFCs, in each case, in
excess of 65% of the issued and outstanding voting Equity Interests and 100% of
the issued and outstanding non-voting Equity Interests in any such Person, (e)
any lease, license, contract or agreement to which any Obligor is a party, and
any of its rights or interests thereunder and any joint venture or minority
Equity Interests, in each case, if and to the extent that a security interest
therein (x) is prohibited by or in violation of any Applicable Law, (y) would
give any other party the right to terminate its obligations thereunder or (z) is
prohibited by or in violation of a term, provision or condition of any such
lease, license, contract or agreement (unless in each case, such Applicable Law,
term, provision or condition would be rendered ineffective with respect to the
creation of such security interest pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other Applicable Law or principles of
equity) provided, however, that the foregoing shall cease to be treated as
“Excluded Property” (and shall constitute Collateral) immediately at such time
as the contractual or legal prohibition shall no longer be applicable and to the
extent severable, such security interest shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (x), (y) or (z) above, provided, further, that Excluded Property
shall not include any proceeds of any such lease, license, contract, property,
equipment or agreement or any goodwill of Obligors’ business associated
therewith or attributable thereto, (f) Excluded Accounts, (g) all motor vehicles
and other assets subject to a certificate of title the perfection of a security
interest in which is excluded from the UCC in the relevant jurisdiction, (h)
Property (and proceeds thereof) owned by any Obligor on the date hereof or
hereafter acquired that is subject to a Lien securing a purchase money
obligation or Capital Lease permitted to be incurred pursuant to this Agreement,
for so long as the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money obligation or Capital Lease)
validly prohibits the creation of any other Lien on such Property (and, in the
case of Property hereafter acquired, so long as such prohibition was not entered
into in contemplation of such acquisition), (i) applications filed in the United
States Patent and Trademark Office to register trademarks or service marks on
the basis of any Obligor’s “intent to use” such trademarks or service marks
unless and until the filing of a “Statement of Use” or “Amendment to Allege Use”
has been filed and accepted, whereupon such applications shall be automatically
subject to the Lien granted herein and deemed included in the Collateral, (j)
any property or assets to the extent that such grant of a security interest is
prohibited by any Applicable Law or requires a consent not obtained of any
Governmental Authority pursuant to such Applicable Law, (k) cash collateral that
is the subject of a deposit or pledge constituting a Permitted Lien, but only to
the extent the agreements governing such deposit or pledge prohibit the
existence of a Lien therein in favor of the Agent, (l) Margin Stock or (m)
Property in circumstances where the Agent determines in its Permitted Discretion
that the cost of obtaining or perfecting a security interest in such Property is
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby.
Excluded Subsidiary: (a) any Captive Insurance Subsidiary, (b) any Foreign
Subsidiary or any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a CFC, (c) any Domestic Subsidiary that has no material
assets other than the stock or indebtedness of one or more Foreign Subsidiaries
that are CFCs, (d) any not-for-profit Subsidiary, (e) any other Subsidiary with
respect to which, in the reasonable judgment of Agent and the Borrower Agent,
the burden or cost (including any adverse tax consequences) of providing the
guarantee shall outweigh the benefits to be obtained by the Lenders therefrom,
(f) each Unrestricted Subsidiary, (g) any special purpose securitization vehicle
(or similar entity) and (h) QES Holdco LLC, a Delaware limited liability company
and Quintana Energy Services GP LLC, a Delaware limited liability company, so
long as such entities are merged with and into an Obligor (with such Obligor
surviving such merger) within five (5) Business Days after the Closing Date;
provided that no Subsidiary that guarantees any Debt of an Obligor shall be
deemed to be an Excluded Subsidiary at any time such guarantee is in effect.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible


-16-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof), or (ii) constituting Other
Connection Taxes; (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of a Lender with respect to its interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by the Agent or Borrower Agent under Section 13.4) or (ii)
such Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 5.9, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately prior to such Lender becoming a party
hereto or immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.10; and (d) U.S.
federal withholding Taxes imposed pursuant to FATCA.
Existing PIK Notes: the Debt evidenced by that certain Second Lien Credit
Agreement, dated as of December 19, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
among Quintana LP, certain subsidiaries of Quintana LP, as guarantors, the
lenders party thereto and Cortland Capital Market Services LLC, as
administrative agent for such lenders.
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) subject to Section 14.2, any action, arbitration or
other proceeding (whether instituted by or against Agent, any Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Agent’s Liens with respect to any Collateral), Loan
Documents, Letters of Credit or Obligations, including any lender liability or
other Claims; (c) the exercise of any rights or remedies of Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; and (f) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Loan Documents or
Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ and auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.
FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement,
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next


-17-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Business Day; or (b) if no such rate is published on the next Business Day, the
average rate (rounded up to the nearest 1/8 of 1%) charged to Bank of America on
the applicable day on such transactions, as determined by Agent; provided, that
in no event shall such rate be less than zero.
First Amendment Effective Date: July 9, 2020.
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
Fiscal Year: the fiscal year of Parent and Subsidiaries for accounting and tax
purposes, ending on December 31 of each year.
Fixed Charge Coverage Ratio: the ratio, with respect to Parent on a Consolidated
Basis for the most recent Measurement Period, of (a) Adjusted EBITDA minus
Capital Expenditures (except those Capital Expenditures (i) financed with
Borrowed Money other than Revolver Loans, (ii) constituting an Acquisition
permitted by Section 10.2.5, (iii) made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with (x)
insurance proceeds or other reimbursements or payments by third parties paid on
account of the loss or damage to the assets being replaced, substituted,
restored or repaired, or (y) award of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, substituted,
restored or repaired, (iv) the purchase of plant, property or equipment to the
extent financed with the proceeds of Asset Dispositions (other than dispositions
of inventory in the Ordinary Course of Business) or (v) financed with proceeds
of any sale or issuance of Equity Interests by the Parent) and cash taxes paid
(net of tax refunds received), to (b) Fixed Charges.
Fixed Charges: the sum of interest expense (other than payment-in-kind and
amortization of fees and costs), scheduled principal payments (excluding
mandatory payment out of excess cash flow on terms and conditions satisfactory
to Agent in its Permitted Discretion) on Borrowed Money (paid or payable in cash
and as such may have been reduced by prior prepayments) pursuant to the terms of
the governing document thereof, and Distributions paid in cash (other than
Upstream Payments); provided, however, that for purposes of calculating the
Fixed Charge Coverage Ratio as used in the definition of “Permitted Payment
Conditions,” Fixed Charges shall also include all prepayments of principal on
Borrowed Money that result in a permanent reduction of commitments and loans
outstanding with respect thereto.
FLSA: the Fair Labor Standards Act of 1938.
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: means any Subsidiary that is not a Domestic Subsidiary.
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.
Full Payment: with respect to any Obligations (other than contingent obligations
not then due and owing or for which no claim has been made), (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); and (b) if such Obligations are LC Obligations, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral).


-18-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Full Payment of the Loans shall not be deemed to have occurred until all
Revolver Commitments are terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority
and any supra-national bodies such as the European Union or European Central
Bank).
Guarantor Payment: as defined in Section 5.11.3(b).
Guarantors: (a) each Subsidiary of the Parent existing on the Closing Date that
is not a Borrower hereunder (other than an Excluded Subsidiary or a Foreign
Subsidiary), (b) each Borrower, other than with respect to its own Obligations
and (c) each other Subsidiary of the Parent that has executed and delivered a
joinder to this Agreement pursuant to Section 10.1.9 after the Closing Date.
Hedging Agreement: a “swap agreement” as defined in Bankruptcy Code Section
101(53B)(A).
Impacted Loans: as defined in Section 3.6(a).
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that an Obligor’s ownership, use, marketing, sale or distribution
of any Inventory, Equipment, Intellectual Property or other Property violates
another Person’s Intellectual Property.
Intercreditor Agreement: any intercreditor agreement reasonably acceptable to
Required Lenders, for the benefit of the Secured Parties, entered into by and
among Term Agent (if any), in its capacity as agent for the Term Loan Lenders,
the Term Loan Lenders (if applicable) and Agent, and acknowledged by the


-19-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Obligors, dated as of the date of the Term Debt Documents, as amended,
supplemented, restated, amended and restated, or otherwise modified from time to
time in accordance with the terms thereof.
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in an Obligor’s business
(but excluding Equipment).
Inventory Formula Amount: the lesser of (a) 65% of the Value of Eligible
Inventory and (b) 85% of the NOLV Percentage of Eligible Inventory, provided
that the amount in this clause (b) shall not exceed 25% of the Borrowing Base.
Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or any loan, advance or capital contribution
to or other investment in a Person.
IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.
IRS: the United States Internal Revenue Service.
Issuing Bank: (a) Bank of America (including any Lending Office of Bank of
America), or any replacement issuer appointed pursuant to Section 2.3.4 (b) with
respect to the Letters of Credit described on Schedule 1.2, ZB,Zions
Bancorporation N.A. dba Amegy Bank (including any Lending Office of ZB,Zions
Bancorporation N.A. dba Amegy Bank), (c) Citibank, N.A. and (d) Barclays Bank
PLC.
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
Judgment Currency: as defined in Section 1.5.
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank and Agent.
LC Conditions: upon giving effect to issuance of a Letter of Credit, (a) the
conditions in Section 6.2 are satisfied; (b) total LC Obligations do not exceed
the Letter of Credit Subline and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Agent and Issuing Bank; and (d) the
purpose and form of the Letter of Credit are satisfactory to Agent in its
Permitted Discretion and Issuing Bank in their discretion.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any Affiliate or beneficiary of
any Letter of Credit to Issuing Bank or Agent in connection with such Letter of
Credit.
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for drawings under Letters of Credit; and (b) the Stated Amount of all
outstanding Letters of Credit.


-20-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent in its Permitted
Discretion and Issuing Bank.
Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
respective officers, directors, employees, Affiliates, agents and attorneys.
Lenders: lenders party to this Agreement (including Agent in its capacity as
provider of Swingline Loans) and any Person who hereafter becomes a “Lender”
pursuant to an Assignment, including any Lending Office of the foregoing.
Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.
Letter of Credit: (a) any standby or documentary letter of credit, foreign
guaranty, documentary bankers acceptance, indemnity, reimbursement agreement or
similar instrument issued by Issuing Bank for the account or benefit of a
Borrower or Affiliate of a Borrower and (b) any Letter of Credit issued by any
Issuing Lender prior to the date of this Agreement and listed on Schedule 1.2.
Letter of Credit Subline: $20,000,00010,000,000.
LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an interest period, for a term equivalent to such period, equal to the London
Interbank Offered Rate, or comparable or successor rate approved by Agent, as
published on the applicable Reuters screen page (or other commercially available
source designated by Agent from time to time); provided, that any comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; provided further, that in no event shall
LIBOR be less than zeroone percent (1%) per annum.
LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
LIBOR Screen Rate: the LIBOR quote on the applicable screen page the Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).
LIBOR Successor Rate: as defined in Section 3.6(c).
LIBOR Successor Rate Conforming Changes: as defined in Section 3.6(f).
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance;
provided, however, that non-exclusive licenses of Intellectual Property in the
Ordinary Course of Business are not Liens.


-21-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
Loan: a Revolver Loan.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each 12 month period commencing on the Closing Date or an anniversary
thereof.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: (a) a material adverse change in, or a material adverse
effect upon, the operations, business, assets, properties, liabilities, or
financial condition of the Obligors and their Subsidiaries, taken as a whole;
(b) a material impairment of the rights and remedies of Agent or any Lender
under the Loan Documents, or of the ability of the Obligors, taken as a whole,
to perform their obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Obligors, taken as a whole, of this Agreement or the Security Documents.
Material Contract: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Person, including the Securities Act
of 1933; or (b) for which breach, termination, nonperformance or failure to
renew could reasonably be expected to have a Material Adverse Effect.
Measurement Period: at any date of determination, the most recently completed
twelve (12) calendar months for which financial statements were required to have
been delivered pursuant to the terms of this Agreement.
Monthly Financial Statements: unaudited balance sheets as of the end of such
calendar month and the related statements of income and cash flow for such
calendar month and for the portion of the Fiscal Year then elapsed, of Parent on
a Consolidated Basis (and including on a consolidating basis, if requested by
Agent in its Permitted Discretion, during the existence of an Excluded
Subsidiary or an Unrestricted Subsidiary), setting forth in comparative form
corresponding figures for the preceding Fiscal Year to the extent available and
certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such calendar month, subject to normal year‑end adjustments and
the absence of footnotes.
Moody’s: Moody’s Investors Service, Inc. or any successor acceptable to Agent.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


-22-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by an Obligor in cash from
such disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including attorneys fees,
accountants’ fees and investment banking fees; (b) amounts applied to repayment
of Debt secured by a Permitted Lien senior to Agent’s Liens on Collateral sold;
(c) transfer or similar taxes and the Borrower Agent’s good faith estimate of
income taxes paid or payable in connection with such sale; (d) reserves for
indemnities and purchase price adjustments, until such reserves are no longer
needed; and (e) the Borrower Agent’s good faith estimate of payments required to
be made with respect to unassumed liabilities relating to the assets sold
(provided that, to the extent such cash proceeds are not so used within 180 days
of such Asset Disposition, such cash proceeds shall constitute Net Proceeds).
Net Debt: (a) the aggregate principal amount of Debt of the Parent on a
Consolidated basis outstanding on such date, in an amount that would be
reflected on a balance sheet prepared as of such date on a Consolidated basis in
accordance with GAAP, minus (b) the aggregate amount of cash and Cash
Equivalents, in each case, included on the balance sheet of the Parent on a
Consolidated Basis.
Net Leverage Ratio: the ratio of (a) Net Debt outstanding on such date to (b)
Adjusted EBITDA for the last Measurement Period ending on such date.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage of such value, expected to be realized at an orderly, negotiated sale
held within a reasonable period of time, net of all liquidation expenses, as
determined from the most recent appraisal of Borrowers’ Inventory performed by
an appraiser and on terms satisfactory to Agent.
Notice of Borrowing: a request by Borrower Agent for a Borrowing of Revolver
Loans, in form satisfactory to Agent in its Permitted Discretion.
Notice of Conversion/Continuation: a request by Borrower Agent for conversion or
continuation of a Loan as a LIBOR Loan, in form satisfactory to Agent in its
Permitted Discretion.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.
Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of the Obligors,
undertaken in good faith and consistent with Applicable Law and past practices.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.


-23-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each LC Document, fee letter, Intercreditor Agreement, Lien
Waiver, Borrowing Base Report, Compliance Certificate, Borrower Materials,
subordination agreement or other note, document, instrument or agreement (other
than this Agreement or a Security Document) now or hereafter delivered by an
Obligor to Agent or a Lender in connection with any transactions relating to
this Agreement.
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4).
Overadvance: as defined in Section 2.1.5.
Parent: as defined in the preamble.
Parent on a Consolidated Basis: the consolidation in accordance with GAAP of the
accounts or other items of Parent and its Restricted Subsidiaries (but excluding
its Unrestricted Subsidiaries).
Participant: as defined in Section 13.2.1.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.
Permitted Acquisition: any Acquisition so long as the Permitted Investment
Payment Conditions are satisfied.


Permitted Asset Disposition: an Asset Disposition that is (a) a sale of
Inventory in the Ordinary Course of Business; (b) a disposition of Equipment
that, in the aggregate during any Fiscal Year, has a fair


-24-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




market or book value (whichever is more) of $5,000,000 or less; (c) disposition
of property that is obsolete, unmerchantable, uneconomical, negligible,
worn-out, surplus or otherwise unsaleable in the Ordinary Course of Business;
(d) termination of a lease of real or personal Property that is not necessary
for the Ordinary Course of Business, could not reasonably be expected to have a
Material Adverse Effect and does not result from an Obligor’s default; (e) the
leasing (including subleasing) or non-exclusive licensing (including
sublicensing) of Intellectual Property, personal Property or real Property in
the Ordinary Course of Business or the abandonment of Intellectual Property in
the Ordinary Course of Business; (f) sales of Cash Equivalents and marketable
securities; (g) sales, transfers, leases, exchanges and dispositions (i) among
the Obligors or (ii) to the extent constituting an Investment permitted
hereunder, from Obligors to Unrestricted Subsidiaries; (h)(i) granting of
Permitted Liens; (ii) Distributions permitted to be made pursuant to Section
10.2.4; (iii) dividends, distributions and purchases of Equity Interests
excluded from the definition of “Distributions” pursuant to the proviso therein;
and (iv) Investments otherwise permitted hereunder; (i) mergers, consolidations,
amalgamations, liquidations and dissolutions to the extent permitted by Section
10.2.9; (j) termination of any Hedging Agreement; (k) any disposition of Real
Estate to a Governmental Authority as a result of casualty or condemnation of
such Real Estate; (l) issuances of Equity Interests to qualifying directors of
Foreign Subsidiaries or to Persons (other than the Obligors) required by
Applicable Law to hold shares in a Subsidiary; (m) the capitalization or
forgiveness of Debt owed to it by other Obligors or Subsidiaries if such
capitalization or forgiveness is required in order to comply with so-called
“thin capitalization” rules; (n) the cancellation, forgiveness, set off or
acceptance of prepayments of Debt owed to an Obligor to the extent not otherwise
prohibited by the terms of this Agreement; (o) dispositions in connection with
the settlement of claims or disputes and the settlement, release or surrender of
tort or other litigation claims; (p) dispositions set forth on Schedule 10.2.6;
(q) any Permitted Sale-Leaseback; (r) the sale or issuance of common Equity
Interests of any Obligor to another Obligor (provided that in the case of such
issuance of common Equity Interests of a Subsidiary that is not a wholly owned
Subsidiary, Equity Interests of such Subsidiary may be also issued to other
owners thereof to the extent such issuance is not dilutive to the ownership of
the Obligors); (s) a disposition of Property for fair market value (as
reasonably determined in good faith by the Borrowers) not to exceed $10,000,000
each Fiscal Year; provided that (i) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) immediately after giving
effect thereto, Availability is greater than $1.0, and (iii) if the disposition
involved the disposition of Eligible Accounts and/or Eligible Inventory, the
Borrower Agent shall have delivered to Agent a Borrowing Base Report, prepared
on a Pro Forma Basis, giving effect to the subject disposition and the proceeds
from such disposition (in an amount determined in accordance with the last
sentence of Section 5.2) shall applied to the outstanding balance of the Loan;
(t) dispositions of investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell agreements between, the joint venture
parties set forth in the joint venture agreements and similar binding
agreements; (u) sales of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property; (v)
dispositions of defaulted receivables or claims against customers, other
industry partners or any other Person, including in connection with workouts or
bankruptcy, insolvency or similar proceedings with respect thereto; provided the
proceeds from such disposition are applied to the outstanding balance of the
Loan; (w) dispositions of drill pipe or down hole equipment lost, abandoned or
destroyed in the Ordinary Course of Business; or (x) approved in writing by
Agent and Required Lenders.


Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary


-25-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Course of Business with respect to surety, appeal or performance bonds, or other
similar obligations; (e) arising from customary indemnification obligations in
favor of (i) purchasers of Equity Interests or in connection with Permitted
Asset Dispositions and (ii) sellers in connection with Acquisitions permitted
hereunder; (f) arising under the Loan Documents; or (g) in an aggregate amount
of $5,000,000 or less at any time.


Permitted Discretion: a determination made in the exercise, in good faith, of
commercially reasonable business judgment (from the perspective of a secured,
asset-based lender). In exercising its Permitted Discretion with respect to
modifying eligibility criteria for Eligible Accounts and Eligible Inventory, so
long as no Event of Default has occurred and is continuing, Agent will use
commercially reasonable efforts to notify Borrower Agent prior to modifying the
criteria provided in the definitions thereof on the Closing Date or thereafter.
Permitted Investment Payment Conditions: with respect to any Acquisition or
other Investment, (a) as of the date of any such Acquisition or other
Investment, and immediately after giving effect thereto, (i) no Event of Default
exists and is continuing, and (ii) during each of the preceding 30 consecutive
days (assuming such Acquisition or other Investment occurred on the first day of
such 30 consecutive day period), either (A) Availability has not been less than
the greater of (x) $10,850,000 and (y) 17.5% of the Borrowing Base or (B) during
each of the preceding 30 consecutive days (assuming such Acquisition or other
Investment occurred on the first day of such 30 consecutive day period), (1)
Availability has not been less than the greater of (x) $7,750,000 and (y) 12.5%
of the Borrowing Base and (2) the Fixed Charge Coverage Ratio, determined on a
pro forma basis giving effect to such Investment or Acquisition, is not less
than 1.0 to 1.0, whether or not a Covenant Trigger Period exists, and (b)
Borrower Agent delivers to Agent, at least 5 Business Days prior to a Permitted
Acquisition, copies of all material agreements relating thereto and a
certificate, in form and substance satisfactory to Agent in its Permitted
Discretion, stating that the Acquisition is a “Permitted Acquisition” and
demonstrating compliance with the foregoing requirements.
Permitted Lien: as defined in Section 10.2.2.
Permitted Payment Conditions: with respect to any Distribution pursuant to
Section 10.2.4 or any other payment (whether voluntary or mandatory, or a
prepayment, or redemption) pursuant to Section 10.2.8, (a) as of the date of any
such Distribution or other payment, and immediately after giving effect thereto,
(i) no Event of Default exists and is continuing, and (ii) during each of the
preceding 30 consecutive days (assuming such Distribution or other payment
occurred on the first day of such 30 consecutive day period), either (A)
Availability has not been less than the greater of (x) $12,400,000 and (y) 20%
of the Borrowing Base or (B) during each of the preceding 30 consecutive days
(assuming such Distribution or other payment occurred on the first day of such
30 consecutive day period), (1) Availability has not been less than the greater
of (x) $9,300,000 and (y) 15% of the Borrowing Base and (2) the Fixed Charge
Coverage Ratio, determined on a pro forma basis giving effect to such
Distribution or other payment, is not less than 1.0 to 1.0, whether or not a
Covenant Trigger Period exists, and (b) Borrower Agent delivers to Agent, at
least 5 Business Days prior to the Distribution or other payment, as applicable,
copies of all material agreements relating thereto and a certificate, in form
and substance satisfactory to Agent, stating that the Distribution or other
payment is permitted and demonstrating compliance with the foregoing
requirements.
Permitted Purchase Money Debt: Purchase Money Debt of Obligors that is unsecured
or secured only by a Purchase Money Lien, as long as the aggregate amount does
not exceed $20,000,000 at any time.
Permitted Ratio Debt: means Debt of the Obligors, or any of them; provided that:
(a)    such Debt is either (i) senior unsecured or (ii) subordinated in right of
payment to the Obligations;


-26-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(b)    such Debt does not mature prior to the date that is ninety-one (91) days
after the Revolver Termination Date at the time such Debt is incurred,
(c)    such Debt has no scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary offers to repurchase upon a change
of control, asset sale or casualty event and customary acceleration rights after
an event of default) prior to the date that is ninety-one (91) days after the
Revolver Termination Date at the time such Debt is incurred,
(d)    such Debt is issued on market terms for the type of Debt issued and for
issuers having a similar credit profile and in any event with covenants that are
not more restrictive (taken as a whole) with respect to the Obligors than the
covenants in this Agreement as reasonably determined by the Borrowers in good
faith; provided that a certificate of the Borrower Agent as to the satisfaction
of the conditions described in this clause (e) delivered to Agent at least five
(5) Business Days prior to the incurrence of such Debt, together with a
reasonably detailed description of the material covenants of the Debt proposed
to be issued or drafts of documentation relating thereto, stating that the
Borrower Agent has reasonably determined in good faith that the terms of such
Debt satisfy the foregoing requirements, shall be conclusive unless the Agent
notifies the Borrower Agent within three (3) Business Days of the receipt of
such certificate that it disagrees with such determination (including a
reasonably detailed description of the basis upon which it disagrees); and
(e)     after giving pro forma effect to the incurrence of such Debt, the Net
Leverage Ratio shall not exceed 5.00 to 1.00.
Permitted Sale-Leaseback: Asset Dispositions by Borrowers or Restricted
Subsidiaries of fixed or capital assets pursuant to sale-leaseback transactions
where the sale is for cash consideration in an amount not less than the fair
value of such fixed or capital asset (as reasonably determined in good faith by
the Borrower Agent).
Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.
Plan: an employee benefit plan (as defined in Section 3(3) of ERISA, but
excluding a Multiemployer Plan) maintained for employees of an Obligor, or to
which an Obligor is required to contribute on behalf of its employees.
Platform: as defined in Section 14.3.3.
Prime Rate: the rate of interest announced by Agent from time to time as its
prime rate. Such rate is set by Agent on the basis of various factors, including
its costs and desired return, general economic conditions and other factors, and
is used as a reference point for pricing some loans, which may be priced at,
above or below such rate. Any change in such rate publicly announced by Agent
shall take effect at the opening of business on the day specified in the
announcement.
Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Loans and LC Obligations by the aggregate outstanding Loans and LC Obligations
or, if all Loans and LC Obligations have been paid in full and/or Cash
Collateralized, by dividing such Lender’s and its Affiliates’ remaining
Obligations by the aggregate remaining Obligations, in each case, other than
contingent obligations not then due and owing or for which no claim has been
made.


-27-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent in its Permitted
Discretion; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances: as defined in Section 2.1.6.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within ninety (90) days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and (c)
any renewals, extensions or refinancings or replacements thereof in an aggregate
principal amount that does not exceed the principal amount of the Debt being
renewed, extended, refinanced or replaced (except by the amount of any accrued
interest, payment in kind interest, reasonable closing costs, expenses, fees and
premium paid in connection with such renewal, extension, refinancing or
replacement) thereof; provided that, for the avoidance of doubt, Purchase Money
Debt shall include Capital Leases.
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt (and proceeds thereof) and constituting
a Capital Lease or a purchase money security interest under the UCC; provided,
that, individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender.
QFC: has the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
QFC Credit Support: as defined in Section 14.19.
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.
Qualified IPO: the issuance by Parent of its Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the Securities and Exchange Commission.
Quarterly Financial Statements: unaudited balance sheets as of the end of such
Fiscal Quarter and the related statements of income and cash flow for such
Fiscal Quarter and for the portion of the Fiscal Year then elapsed, of Parent on
a Consolidated Basis (and including on a consolidating basis, if requested by
Agent in its Permitted Discretion, during the existence of an Excluded
Subsidiary or an Unrestricted Subsidiary), setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Borrower Agent as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
Fiscal Quarter, subject to normal year‑end adjustments and the absence of
footnotes.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).


-28-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Refinancing Conditions: (a) the Refinancing Debt is in an aggregate principal
amount that does not exceed the principal amount of the Debt being extended,
renewed, refinanced or replaced (except by the amount of any accrued interest,
payment in kind interest, reasonable closing costs, expenses, fees and premium
paid in connection with such extension, renewal, refinancing or replacement);
(b) the Refinancing Debt has a final stated maturity no sooner than a weighted
average life of the Debt being extended, renewed, refinanced or replaced; (c)
the Refinancing Debt, and/or the Liens securing the Refinancing Debt, as
applicable, is subordinated to the Obligations at least to the same extent as
the Debt, or the Liens securing the Debt, as applicable, being extended,
renewed, (d) the representations, covenants and defaults applicable to it, taken
as a whole, are not materially more restrictive than those applicable to the
Debt being extended, renewed, refinanced or replaced; (e) the Refinancing Debt
is not secured by any Property or assets other than the Property or assets that
were collateral (and then only with the same priority) for the Debt being
extended, renewed or refinanced at the time of such extension, renewal or
refinancing (unless the Agent is simultaneously granted a Lien on such Property
or assets); (f) the obligor or obligors under any such Refinancing Debt are the
same as the obligor(s) under the Debt being extended, renewed, refinanced or
replaced on such Debt (unless such obligors simultaneously guarantee the
Obligations); and (g) upon giving effect to it, no Default or Event of Default
exists.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d), (f), (i), (t) and
(z).
Reimbursement Date: as defined in Section 2.3.2.
Removal Effective Date: as defined in Section 12.8.1.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
Report: as defined in Section 12.2.3.
Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.
Reporting Trigger Period: the period (a) commencing on any day that (i)
Availability is less than the greater of (x) $10,850,0005,750,000 and (y) 17.5%
of the Borrowing Base and (b) continuing until, during each of the preceding 30
consecutive days, Availability has been not less than the greater of (x)
$10,850,0005,750,000 and (y) 17.5% of the Borrowing Base. The termination of a
Reporting Trigger Period as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Reporting Trigger Period in the event that
the conditions set forth in this definition again arise.
Required Lenders: Secured Parties holding more than 50% of (a) the aggregate
outstanding Revolver Commitments; or (b) after termination of the Revolver
Commitments, the aggregate outstanding Loans and LC Obligations or, upon Full
Payment of all Loans and LC Obligations, the aggregate remaining Obligations
(other than contingent obligations for which no claim has been made); provided,
however, that Commitments,


-29-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Loans and other Obligations held by a Defaulting Lender and its Affiliates shall
be disregarded in making such calculation, but any related Fronting Exposure
shall be deemed held as a Loan or LC Obligation by the Lender that funded the
applicable Loan or issued the applicable Letter of Credit; provided further that
if there are two (2) or more unaffiliated Lenders at such time, “Required
Lenders” must include at least two (2) unaffiliated Lenders.
Resolution Authority: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
Restoration: as defined in Section 8.6.2(c).
Restricted Investment: any Investment by an Obligor, other than (a) Investments
in Subsidiaries to the extent existing on the Closing Date and other Investments
existing on the Closing Date and set forth on Schedule 10.2.5; (b) Cash
Equivalents; provided, however, that, to the extent such Cash Equivalents
constitute Collateral, such Cash Equivalents are subject to Agent’s Lien and
control, pursuant to documentation in form and substance satisfactory to Agent
in its Permitted Discretion to the extent required by this Agreement; (c)
Investments consisting of lease, utility and other similar deposits or any other
deposit permitted under Section 10.2.2; (d) prepayments and deposits to
suppliers in the Ordinary Course of Business; (e) Hedging Agreements to the
extent permitted by Section 10.2.15; (f) Investments (i) by an Obligor in any
other Obligor, or (ii) by Obligors into Unrestricted Subsidiaries to the extent
otherwise permitted hereunder; (g) the establishment of wholly owned
Subsidiaries subject to compliance with Section 10.1.9 (to the extent
applicable); provided that any Subsidiary established in reliance on this clause
(g) may be less than wholly owned solely to the extent necessary due to any
issuance of Equity Interests to qualifying directors of Foreign Subsidiaries or
to Persons (other than any Obligor) required by Applicable Law to hold shares in
such Subsidiary; (h) Investments in securities or other assets of trade
creditors, customers or other Persons in the Ordinary Course of Business that
are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers; (i) guarantees, Contingent
Obligations and other Investments permitted under Section 10.2.1; (j)
Investments to the extent such Investments reflect an increase in the value of
Investments otherwise permitted herein; (k) the capitalization or forgiveness of
Debt owed to it by other Obligors or Subsidiaries if such capitalization or
forgiveness is required in order to comply with so-called “thin capitalization”
rules; (l) the cancellation, forgiveness, set off or acceptance of prepayments
of Debt owed to any Obligor to the extent not otherwise prohibited by the terms
of this Agreement; (m) loans and advances to an officer or employee for salary,
travel expenses, commissions and similar items in the Ordinary Course of
Business, not to exceed, in the aggregate, $1,000,000 at any time outstanding;
(n) prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business; (o) deposits with financial institutions permitted hereunder; (p)
Investments arising in connection with Permitted Asset Dispositions permitted
hereunder (other than Permitted Asset Dispositions made pursuant to clause
(h)(iv) of the definition of “Permitted Asset Disposition”); (q) any
intermediate Investment necessary to facilitate the ultimate consummation of an
Investment otherwise permitted hereby; (r) investments not to exceed $5,000,000
in the aggregate at any time outstanding; (s) investments of any Person existing
at the time such person becomes a Restricted Subsidiary or consolidates or
merges with a Borrower or any of the Restricted Subsidiaries (including in
connection with a Permitted Acquisition) so long as such investments were not
made in contemplation of such Person becoming a Restricted Subsidiary of such
merger; or (t) any Investments that satisfy the Permitted Investment Payment
Conditions (including Permitted Acquisitions); provided that notwithstanding the
foregoing, at the time of making any Investment in one or more Unrestricted
Subsidiaries, all such Investments in the aggregate shall not exceed 5% of the
greater of (1) consolidated revenues or (2) total assets of the Parent and its
Restricted Subsidiaries for or as of the end of, as applicable, the most recent
Measurement Period (which, for any Unrestricted Subsidiary or proposed
Unrestricted Subsidiary organized or acquired subsequent to the end of such
Measurement Period, shall be determined on a pro forma basis as if such
Unrestricted Subsidiary were in existence on such date).


-30-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Restricted Subsidiary: at any time, any direct or indirect Subsidiary of the
Parent that is not then an Unrestricted Subsidiary; provided that upon an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.” Other
than with respect to Subsidiaries designated as Unrestricted Subsidiaries on the
Closing Date, designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Debt or Liens of such Subsidiary existing at such time and (ii) a
return on any Investment by the Parent in such Unrestricted Subsidiary in an
amount equal to the fair market value at the date of such designation of the
Borrowers' Investment in such Subsidiary.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Obligor to incur or repay Borrowed Money, to grant
Liens on any assets in favor of the Agent or Lenders, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to Section 2.1.4(b), Section 2.1.7
or an Assignment to which it is a party. “Revolver Commitments” means the
aggregate amount of such commitments of all Lenders.
Revolver Loan: any loan made pursuant to Section 2.1.1 or as a Swingline Loan.
Revolver Termination Date: the earlier to occur of (i) February 13, 2023 or (ii)
ninety (90) days prior to the maturity of the Term Loan Agreement.
Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans
(including, for purposes of calculating the Unused Line Fee, only Swingline
Loans with respect to which Lenders have funded their participation interest
therein, and not other Swingline Loans); plus (b) the aggregate Stated Amount of
outstanding Letters of Credit, except to the extent Cash Collateralized by
Borrowers.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., or any successor acceptable to Agent.
Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), United Nations Security Council, European Union, Her Majesty’s
Treasury or other sanctions authority.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by an Obligor to a Secured Bank Product Provider;
provided, that Secured Bank Product Obligations of an Obligor shall not include
its Excluded Swap Obligations.
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.13.
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
Security Documents: this Agreement, IP Assignments (if any), Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.


-31-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Senior Officer: the chairman of the board, president, chief executive officer,
managing director, executive vice president, any vice president, treasurer,
controller, director of finance, chief financial officer or finance officer of a
Borrower, or, if the context requires, an Obligor.
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
Solvent: as to any Person, after taking into account all other payments made by,
and indemnification payments from, and reimbursement and contribution
obligations of, any other Persons with respect thereto, such Person (a) owns
Property whose fair saleable value is greater than the amount required to pay
all of its debts (including contingent, subordinated, unmatured and unliquidated
liabilities); (b) owns Property whose present fair saleable value (as defined
below) is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair saleable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase.
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Specified Transaction: (a) any disposition of all or substantially all the
assets of or all the Equity Interests of any Subsidiary or of any division or
product line of an Obligor, (b) any Acquisition, (c) any proposed incurrence of
Debt, (d) the proposed making of a Distribution or (e) after the Closing Date,
the designation by Borrower Agent of any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case, to the extent permitted hereunder.
Sponsor: means, individually and collectively, Quintana Equity Partners, L.P., a
Cayman Islands limited partnership, Quintana Energy Fund-TE, LP, a Cayman
Islands limited partnership, Quintana Energy Fund–FI, LP, a Cayman Islands,
limited partnership, Archer Holdco LLC, a Texas limited liability company,
Geveran Investments Limited, a Cyprus limited company, Robertson QES Investment
LLC, a Delaware limited liability company and any Affiliate of any of the
foregoing.
Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.
Stated Amount: the maximum outstanding undrawn amount of a Letter of Credit,
including any automatic increase or tolerance (whether or not then in effect)
provided by the Letter of Credit or related LC Documents.


-32-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Subordinated Debt: Debt incurred by an Obligor that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations pursuant to a
customary subordination agreement in form and substance satisfactory to Required
Lenders in their Permitted Discretion; provided, after giving pro forma effect
to the incurrence of such Debt, the Net Leverage Ratio shall not exceed 5.00 to
1.00.
Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
more than 50% of the voting securities or Equity Interests).
Supermajority Lenders: Secured Parties holding more than 66 2/3% of (a) the
aggregate outstanding Revolver Commitments; or (b) after termination of the
Revolver Commitments, the aggregate outstanding Loans and LC Obligations or,
upon Full Payment of all Loans and LC Obligations, the aggregate remaining
Obligations; provided, however, that Commitments, Loans and other Obligations
held by a Defaulting Lender and its Affiliates shall be disregarded in making
such calculation, but any related Fronting Exposure shall be deemed held as a
Loan or LC Obligation by the Lender that funded the applicable Loan or issued
the applicable Letter of Credit; provided further that if there are two (2) or
more unaffiliated Lenders at such time, “Supermajority Lenders” must include at
least two (2) unaffiliated Lenders.
Supported QFC: as defined in Section 14.19.
Swap Contract: (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.
Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Agent: the agent, if any, for the Term Loan Lenders as provided for in the
Term Loan Agreement.
Term Debt: all Borrowed Money, if any, owed to the Term Loan Lenders pursuant to
the Term Debt Documents.
Term Debt Documents: (i) the Term Loan Agreement and (ii) each of the other
agreements, instruments and other documents with respect to the Term Debt, each
upon terms and conditions satisfactory to Required Lenders in their Permitted
Discretion and in form and substance satisfactory to Required Lenders


-33-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




in their Permitted Discretion, all as in effect on the date of the Intercreditor
Agreement, or as may be amended, modified or supplemented from time to time in
accordance with the Intercreditor Agreement.
Term Loan Agreement: a loan agreement, note purchase agreement or indenture in
form and substance satisfactory to Agent in its Permitted Discretion between any
of the Obligors, as borrowers and/or guarantors, the Term Agent, if any, and the
Term Loan Lenders, as in effect on the date of the Intercreditor Agreement or as
it may be amended, modified or supplemented from time to time in accordance with
the Intercreditor Agreement.
Term Loan Lenders: each “Lender” as defined in the Term Loan Agreement and each
other holder of Term Debt or other obligations arising under the Term Debt
Documents.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
UK Financial Institution: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
UK Resolution Authority: the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial
Institution.
Unrestricted Subsidiary: (a) as of the Closing Date, each Subsidiary of the
Parent listed on Schedule 10.1.9, (b) any Subsidiary of the Parent designated by
the Borrower Agent as an Unrestricted Subsidiary pursuant to this definition
subsequent to the Closing Date, and (c) any Subsidiary of an Unrestricted
Subsidiary. The Borrower Agent may at any time after the Closing Date designate
any Restricted Subsidiary an Unrestricted Subsidiary; provided that (i)
immediately before and after such designation, no Event of Default shall have
occurred and be continuing, (ii) after giving effect to such designation on a
pro forma basis, the Fixed Charge Coverage Ratio for the Measurement Period most
recently ended on or prior to the date of such designation is at least 1.0 to
1.0, (iii) the Obligors shall have satisfied the Permitted Investment Payment
Conditions, and (iv) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose
guaranteeing any other Debt of the Obligors. Other than with respect to
Subsidiaries designated as Unrestricted Subsidiaries on the Closing Date, the
designation of any Restricted Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment at the date of designation in an
amount equal to the fair market value of the investment therein.
Unused Line Fee Rate: a per annum rate equal to (a) 0.625%, if average daily
Revolver Usage was less than 33% of the Revolver Commitments during the
preceding Fiscal Quarter, or (b) 0.50%, if average daily Revolver Usage was
equal to or more than 33% of the Revolver Commitments during such Fiscal
Quarter.
Upstream Payment: a Distribution by a Restricted Subsidiary of an Obligor to
such Obligor.
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).


-34-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Value: (a) for Inventory, its value determined on the basis of the lower of
average cost or market, calculated on a first-in, first‑out basis, and excluding
any portion of cost attributable to intercompany profit among Borrowers and
their Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
Write-Down and Conversion Powers: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of the applicablesuch EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
1.2.    Accounting Terms. Under the Loan Documents (except as otherwise
specified therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
(a) using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if Borrowers’
certified public accountants concur in such change, the change is disclosed to
Agent, and, if necessary or appropriate in Agent’s Permitted Discretion, Section
10.3 is amended in a manner satisfactory to Required Lenders to take into
account the effects of the change and (b) the accounting for operating leases
and capital leases under GAAP as in effect on the Closing Date (including,
without limitation, Accounting Standards Codification 840) shall apply for the
purposes of determining compliance with the provisions of this Agreement with
respect to operating leases and Capital Lease (it being understood, for
avoidance of doubt, that no operating leases, or obligations in respect of
operating leases, shall be treated as Capital Leases hereunder).
1.3.    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York from time to time:
“Account,” “Account Debtor,” “Chattel Paper,” “Commercial Tort Claim,” “Deposit
Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”
1.4.    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
mean, unless the context otherwise requires, a section of this Agreement; (d)
any exhibits or schedules mean, unless the context otherwise requires, exhibits
and schedules attached hereto, which are hereby incorporated by reference; (e)
any Person include successors


-35-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




and assigns; (f) time of day mean time of day at Agent’s notice address under
Section 14.3.1; or (g) discretion of Agent, Issuing Bank or any Lender mean the
sole and absolute discretion of such Person exercised at any time. All
references to Value, Borrowing Base components, Loans, Letters of Credit,
Obligations and other amounts herein shall be denominated in Dollars, unless
expressly provided otherwise, and all determinations (including calculations of
Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time.
Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to Agent (and not
necessarily calculated in accordance with GAAP). Obligors shall have the burden
of establishing any alleged negligence, misconduct or lack of good faith by
Agent, Issuing Bank or any Lender under any Loan Documents. No provision of any
Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Reference to an
Obligor’s “knowledge” or similar concept means actual knowledge of a Senior
Officer, or knowledge that a Senior Officer would have obtained if he or she had
engaged in good faith and diligent performance of his or her duties, including
reasonably specific inquiries of employees or agents and a good faith attempt to
ascertain the matter.
Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company organized under
Delaware law (or a comparable event under a different jurisdiction’s laws), or
an allocation of assets to a series of a limited liability company under
Delaware law (or a comparable event under a different jurisdiction’s laws) (or
the unwinding of such a division or allocation), as if it were a merger,
transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company organized under Delaware law (or a
comparable event under a different jurisdiction’s laws) shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).


1.5.    Currency Equivalents.
1.5.1.    Calculations. All references in the Loan Documents to Loans, Letters
of Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise. The Dollar
equivalent of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Agent on a daily basis, based
on the current Spot Rate. Borrowers shall report Value and other Borrowing Base
components to Agent in the currency invoiced by Borrowers (for Accounts) or
shown in Borrowers’ financial records (for all other assets), and unless
expressly provided otherwise, shall deliver financial statements and calculate
financial covenants in Dollars. Notwithstanding anything herein to the contrary,
if an Obligation is funded or expressly denominated in a currency other than
Dollars, Obligors shall repay such Obligation in such other currency.
1.5.2.    Judgments. If, in connection with obtaining judgment in any court, it
is necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, an Obligor shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Obligor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Obligor (or to the Person legally entitled thereto).


-36-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




1.6.    Pro Forma Calculations.
1.6.1.    Notwithstanding anything to the contrary herein, the Fixed Charge
Coverage Ratio and the Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.6.
1.6.2.    For purposes of calculating the Fixed Charge Coverage Ratio and the
Net Leverage Ratio, Specified Transactions (and the repayment of any Debt in
connection therewith) that have been made (i) during the applicable Measurement
Period and (ii) subsequent to such Measurement Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Adjusted EBITDA and the component
financial definitions used therein attributable to any Specified Transaction)
had occurred on the first day of the applicable Measurement Period. If since the
beginning of any applicable Measurement Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into any Obligor since the beginning of such Measurement Period shall have
made any Specified Transaction that would have required adjustment pursuant to
this Section 1.6, then the Fixed Charge Coverage Ratio and the Net Leverage
Ratio shall be calculated to give pro forma effect thereto in accordance with
this Section 1.6.
1.6.3.    Whenever pro forma effect is to be given to a Specified Transaction,
the pro forma calculations shall be made in good faith by a Senior Officer of
Borrower Agent and may include, without duplication, cost savings, operating
expense reductions, restructuring charges and expenses and cost-saving synergies
resulting from such Specified Transaction, in each case calculated in the manner
described in the definition of Adjusted EBITDA.
1.6.4.    Interest on a Capital Lease obligation shall be deemed to accrue at an
interest rate reasonably determined by a Senior Officer of Borrower Agent to be
the rate of interest implicit in such Capital Lease obligation in accordance
with GAAP. Interest on Debt that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a London interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as
Borrower Agent or Subsidiary may designate.
SECTION 2.    CREDIT FACILITIES
2.1.    Revolver Commitment.
2.1.1.    Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up
to its Revolver Commitment, on the terms set forth herein, to make Revolver
Loans to Borrowers from time to time through the Commitment Termination Date.
The Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if
Revolver Usage at such time plus the requested Loan would exceed the Borrowing
Base.
2.1.2.    Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its Loans.
2.1.3.    Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers and the Subsidiaries solely (a) to satisfy existing Debt; (b) to pay
Obligations in accordance with this Agreement; and (c) for lawful corporate
purposes of Borrowers, including working capital. Borrowers shall not, directly
or indirectly, use any Letter of Credit or Loan proceeds, nor use, lend,
contribute or otherwise


-37-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




make available any Letter of Credit or Loan proceeds to any Subsidiary, joint
venture partner or other Person, (i) to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of issuance of
the Letter of Credit or funding of the Loan, is the subject of any Sanction; or
(ii) in any manner that would result in a violation of a Sanction by any Person
(including any Secured Party or other individual or entity participating in any
transaction) or (iii) in a manner that would violate the condition precedent to
credit extensions set forth in Section 6.2(f).
2.1.4.    Voluntary Reduction or Termination of Revolver Commitments.
(a)    The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
20 days’ prior written notice to Agent, the Borrower Agent may, at its option,
terminate the Revolver Commitments and this credit facility. Any notice of
termination given by the Borrower Agent shall be irrevocable; provided that a
notice of termination of the Revolver Commitments delivered by the Borrower
Agent may state that such notice is conditioned upon the effectiveness of other
credit facilities, in which case such notice may be revoked by the Borrower
Agent (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied. On the applicable termination date, Borrowers
shall make Full Payment of all Obligations.
(b)    Borrower Agent may permanently reduce the Revolver Commitments, on a
ratable basis for all Lenders, upon at least 15 days’ prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in a minimum amount of
$1,000,000, or an increment of $1,000,000 in excess thereof.
2.1.5.    Overadvances. If Revolver Usage exceeds the Borrowing Base
(“Overadvance”) at any time, the excess shall be payable by Borrowers on demand
by Agent and shall constitute an Obligation secured by the Collateral, entitled
to all benefits of the Loan Documents. Agent may require Lenders to fund Base
Rate Revolver Loans that cause or constitute an Overadvance and to forbear from
requiring Borrowers to cure an Overadvance, as long as the total Overadvance
does not exceed 10% of the Borrowing Base and does not continue for more than 30
consecutive days without the consent of Required Lenders; provided that at the
written direction of the Required Lenders, the Agent shall cease making such
Overadvances but any Overadvances shall continue in effect and be due and
payable pursuant to their terms. In no event shall Loans be required that would
cause Revolver Usage to exceed the aggregate Revolver Commitments. No funding or
sufferance of an Overadvance shall constitute a waiver by Agent or Lenders of
the Event of Default caused thereby. No Obligor shall be a beneficiary of this
Section nor authorized to enforce any of its terms.
2.1.6.    Protective Advances. Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6.2 are not satisfied, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate outstanding amount
of 10% of the aggregate Revolver Commitments, if Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectability or repayment of Obligations, as long as such Loans do not cause
Revolver Usage to exceed the aggregate Revolver Commitments; or (b) to pay any
other amounts chargeable to Obligors under any Loan Documents, including
interest, costs, fees and expenses. Lenders shall participate on a Pro Rata
basis in Protective Advances outstanding from time to time. Required Lenders may
at any time revoke Agent’s authority to make further Protective Advances under
clause (a) by written notice to Agent. Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
2.1.7.    Increase in Revolver Commitments. Borrower Agent may request an
increase in Revolver Commitments from time to time upon notice to Agent, as long
as (a) the requested


-38-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




increase is in a minimum amount of $5,000,000 and is offered on the same terms
as existing Revolver Commitments, except for arrangement, closing, upfront or
similar fees agreed to among Borrowers, existing Lenders and new Lenders (if
applicable) providing such increased Revolver Commitments, (b) total increases
in Revolver Commitments under this Section do not exceed $50,000,00025,000,000,
(c) no more than five (5) increases in Revolver Commitments are made, (d)
Borrowers pay all reasonable and documented out of pocket fees and expenses
incurred by Agent and Lenders providing such increase in Revolver Commitments
required to be paid under this Agreement upon effectiveness of such increase,
(e) neither the funding of such increase in Revolver Commitments nor the
existence of the liens securing the same would violate the terms of any
indenture or other agreement governing material Debt for Borrowed Money of the
Obligors (and the incurrence of such increase in Revolver Commitments shall not
violate the terms of such indenture or agreement regarding the amount of
indebtedness permitted with respect to the Revolver Commitments), (f) any such
increase in Revolver Commitment shall benefit from the same guarantees as, and
be secured on a pari passu basis by the Collateral, and (g) the requested
increase does not cause the Commitments to exceed 90% of any applicable cap
under any Subordinated Debt agreement or under any Term Debt Documents. Agent
shall promptly notify Lenders of the requested increase and, within 10 Business
Days thereafter, each Lender shall notify Agent if and to what extent such
Lender commits to increase its Revolver Commitment. Any Lender not responding
within such period shall be deemed to have declined an increase. If Lenders fail
to commit to the full requested increase, Eligible Assignees may issue
additional Revolver Commitments and become Lenders hereunder, provided that, any
such new Lender assumes all of the rights and obligations of a “Lender” under
this Agreement. Agent may allocate, in its discretion, the increased Revolver
Commitments among committing Lenders and, if necessary, Eligible Assignees.
Provided the conditions set forth in Section 6.2 are satisfied, total Revolver
Commitments shall be increased by the requested amount (or such lesser amount
committed by Lenders and Eligible Assignees) on a date agreed upon by Agent and
Borrower Agent, but no later than 45 days following Borrowers’ increase request.
Agent, Borrowers, and new and existing Lenders shall execute and deliver such
documents and agreements as Agent deems appropriate to evidence the increase in
and allocations of Revolver Commitments. On the effective date of an increase,
the Revolver Usage and other exposures under the Revolver Commitments shall be
reallocated among Lenders, and settled by Agent as necessary, in accordance with
Lenders’ adjusted shares of such commitments.
2.2.    [Reserved].
2.3.    Letter of Credit Facility.
2.3.1.    Issuance of Letters of Credit. Issuing Bank shall issue Letters of
Credit from time to time until the Commitment Termination Date, on the terms set
forth herein, including the following:
(a)    Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, Issuing Bank receives written notice from
Agent or Required Lenders that a LC Condition has not been satisfied, Issuing
Bank shall not issue the requested Letter of Credit. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.


-39-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(b)    Letters of Credit may be requested by a Borrower to support obligations
incurred by a Borrower or any other Obligor in the Ordinary Course of Business,
or as otherwise approved by Agent. Increase, renewal or extension of a Letter of
Credit shall be treated as issuance of a new Letter of Credit, except that
Issuing Bank may require a new LC Application in its discretion.
(c)    Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
Issuing Bank shall be fully subrogated to the rights and remedies of any
beneficiary whose claims against Borrowers are discharged with proceeds of a
Letter of Credit. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may use legal counsel, accountants and other experts
to advise it concerning its obligations, rights and remedies, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by such experts. Issuing Bank may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.
(e)    Notwithstanding anything herein to the contrary, Barclays Bank PLC will
only issue standby Letters of Credit and shall have no obligation hereunder to
issue, and shall not issue, any commercial or trade Letters of Credit.
2.3.2.    Reimbursement; Participations.
(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender shall fund its Pro Rata share of
such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6.2 are satisfied.


-40-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(b)    Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.
(c)    The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank’s payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor. Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.
(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence or willful
misconduct. Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.
2.3.3.    Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event
of Default exists, (b) the Commitment Termination Date occurs, or (c) five (5)
Business Days prior to the Revolver Termination Date, then Borrowers shall, at
Issuing Bank’s or Agent’s request, Cash Collateralize all outstanding Letters of
Credit. Borrowers shall, at Issuing Bank’s or Agent’s request at any time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender. If Borrowers fail
to provide any Cash Collateral as required hereunder, Lenders may (and shall
upon direction of Agent) advance, as Revolver Loans, the amount of Cash
Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6.2 are satisfied). If Borrowers
are required to provide any amount of Cash Collateral hereunder as a result of
the occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to Borrowers promptly after all Events of Default
have been waived.
2.3.4.    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank. From the
effective date of such resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise


-41-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




continue to have all rights and obligations of an Issuing Bank hereunder
relating to any Letter of Credit issued by it prior to such date. Agent shall
promptly appoint a replacement Issuing Bank, which, as long as no Event of
Default exists, shall be reasonably acceptable to Borrowers.
2.3.5.    Existing Letters of Credit. Any Letter of Credit Listed on Schedule
1.2 shall be deemed to have been issued pursuant hereto as of the Closing Date
and shall be subject to and governed by the terms and conditions hereof.
SECTION 3.    INTEREST, FEES AND CHARGES
3.1.    Interest.
3.1.1.    Rates and Payment of Interest.
(a)    The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other past due Obligation (including, to the extent permitted
by law, interest not paid when due), at the Base Rate in effect from time to
time, plus the Applicable Margin for Base Rate Revolver Loans.
(b)    During an Insolvency Proceeding with respect to any Borrower, or during
an Event of Default pursuant to Section 11.1(a) if Agent or Required Lenders in
their discretion so elect, past due Obligations shall bear interest at the
Default Rate (whether before or after any judgment), payable on demand.
(c)    Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers, and shall in no event be
less than zero at any time. Interest accrued on Base Rate Loans shall be due and
payable in arrears, (i) on the first day of each Fiscal Quarter; (ii) on any
date of prepayment, with respect to the principal amount being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on LIBOR Loans shall
be due and payable in arrears, (i) on the last day of the Interest Period, or
for Interest Periods greater than 3 months, quarterly; (ii) on any date of
prepayment, with respect to the principal amount being prepaid; and (iii) on the
Commitment Termination Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents or, if no payment date is
specified, on demand.
3.1.2.    Application of LIBOR to Outstanding Loans.
(a)    Borrowers may on any Business Day elect to convert any portion of the
Base Rate Loans to, or to continue any LIBOR Loan at the end of its Interest
Period as, a LIBOR Loan. During any Default or Event of Default, Agent may (and
shall at the direction of Required Lenders) declare that no Loan may be made,
converted or continued as a LIBOR Loan.
(b)    To convert or continue Loans as LIBOR Loans, Borrower Agent shall give
Agent a Notice of Conversion/Continuation, no later than 11:00 a.m. at least two
Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Lender thereof. Subject
to Section 3.5 and Section 3.6, each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period for any LIBOR Loan,
Borrowers shall have failed to deliver a Notice of Conversion/Continuation, they
shall be deemed to have elected to convert such Loan into a Base Rate Loan.
Agent does not warrant or accept responsibility for, nor shall it have any


-42-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




liability with respect to, administration, submission or any other matter
related to any rate described in the definition of LIBOR.
3.1.3.    Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or 180
days (if available from all Lenders); provided, however, that:
(a)    the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end.
(b)    if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and
(c)    no Interest Period shall extend beyond the Revolver Termination Date.
3.1.4.    Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Agent determines that adequate and fair means do
not exist for ascertaining LIBOR on any applicable date or that any Interest
Period is not available on the basis provided herein, then Agent shall
immediately notify Borrowers of such determination. Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make affected LIBOR Loans shall be suspended and no further Loans may be
converted into or continued as such LIBOR Loans. Upon receipt of such notice,
Borrower Agent may revoke any pending request for a Borrowing of, conversion to
or continuation of a LIBOR Loan or, failing that, will be deemed to have
submitted a request for a Base Rate Loan.
3.2.    Fees.
3.2.1.    Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Unused Line Fee Rate times the amount by
which the Revolver Commitments exceed the average daily Revolver Usage during
any Fiscal Quarter. Such fee shall be payable in arrears, on the first day of
each Fiscal Quarter and on the Commitment Termination Date.
3.2.2.    LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily Stated Amount of Letters of Credit, which
fee shall be payable quarterly in arrears, on the first day of each Fiscal
Quarter; (b) to Agent, for its own account, a fronting fee equal to 0.125% per
annum on the Stated Amount of each Letter of Credit, which fee shall be payable
quarterly in arrears, on the first day of each Fiscal Quarter; and (c) to
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred.
3.2.3.    [Reserved].
3.2.4.    Fee Letters. Borrowers shall pay all fees set forth in any fee letter
signed by a Borrower which is executed in connection with this Agreement.
3.3.    Computation of Interest, Fees, Yield Protection. All interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of


-43-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




360 days (365 days or 366 days, as applicable for Base Rate Loans). Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 days following receipt of the certificate.
3.4.    Reimbursement Obligations. Obligors shall pay all Extraordinary Expenses
promptly upon written request (including documentation reasonably supporting
such request). Borrowers shall also reimburse (a) (i) Agent (and with respect to
clause (a)(i)(B), during the continuation of an Event of Default, the Lenders)
for all reasonable and documented out-of-pocket legal, accounting, appraisal,
consulting, and other fees and expenses (which in the case of clauses (A) and
(B) of this Section 3.4(a)(i), includes such fees and expenses of one (1) lead
counsel for Agent and Lenders, one (1) additional local counsel in each
applicable jurisdiction, and with respect to clause (a)(i)(B), solely in the
case of a conflict of interest, one (1) additional counsel to Agent and the
affected Lenders) incurred by it in connection with (A) negotiation and
preparation of any Loan Documents, including any modification thereof; and (B)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; (b) subject to the limits of Section
10.1.1(b), Agent for all reasonable and documented fees and expenses associated
with any examination or appraisal with respect to any Obligor or Collateral by
Agent’s personnel or a third party; and (c) while an Event of Default exists,
Agent for all reasonable and documented out-of-pocket fees and expenses of other
advisors and professional engaged by Agent. If, for any reason (including
inaccurate reporting in any Borrower Materials), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
promptly pay to Agent, for the ratable benefit of Lenders, an amount equal to
the difference between the amount of interest and fees that would have accrued
using the proper margin and the amount actually paid. All amounts payable by
Borrowers under this Section shall be due promptly following written demand as
set forth herein.
3.5.    Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to perform any of its obligations hereunder, to make, maintain,
fund or charge applicable interest or fees with respect to any Loan or Letter of
Credit, or to determine or charge interest based on LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Agent, any obligation of such
Lender to perform such obligations, to make, maintain or fund the Loan or
participate in the Letter of Credit (or to charge interest or fees with respect
thereto), or to continue or convert Loans as LIBOR Loans, shall be suspended
until such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers shall
prepay the applicable Loan, Cash Collateralize the applicable LC Obligations or,
if applicable, convert LIBOR Loan(s) of such Lender to Base Rate Loan(s), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain the LIBOR Loan to such day, or immediately, if such Lender
may not lawfully continue to maintain the LIBOR Loan. Upon any such prepayment
or conversion, Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.6.    Inability to Determine Rates.


-44-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(a)    . Agent will promptly notify Borrower Agent and Lenders if,If in
connection with any Loan or request for a LIBOR Loan or a conversion to or
continuation thereof, (ai) the Agent determines that (iA) Dollar deposits are
not being offered to banks in the London interbank Eurodollareurodollar market
for the applicable Loan amount orand Interest Period of such LIBOR Loan, or
(iiB) (1) adequate and reasonable means do not exist for determining the LIBOR
Rate for the any requested Interest Period; or (b) with respect to a proposed
LIBOR Loan or in connection with an existing or proposed Base Rate Loan and (2)
the circumstances described in Section 3.6(c)(i) do not apply (in each case with
respect to this clause (i), “Impacted Loans”), or (ii) the Agent or the Required
Lenders determine that for any reason that LIBOR Rate for the any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to such Lenders of funding thesuch Loan, the Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders’ obligations to make or maintain LIBOR Loans shall be suspended
(to the extent of the affected LIBOR Loans andor Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the LIBOR component of the Base Rate, the utilization of the LIBOR component (if
affected) in determining the Base Rate shall be suspended, in each case until
the Agent ( (or, in the case of a determination by the Required Lenders
described in clause (ii) of this Section 3.6(a), until the Agent upon
instruction byof the Required Lenders) withdraws therevokes such notice. Upon
receipt of such notice, the Borrower Agent may revoke any pending request for a
LIBOR LoanBorrowing of, conversion to or continuation of LIBOR Loans (to the
extent of the affected LIBOR Loans or Interest Periods) or, failing that, will
be deemed to have requested aconverted such request into a request for a
Borrowing of Base Rate LoanLoans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Agent has made the determination
described in clause (a)(i) of this Section 3.6, the Agent in consultation with
the Borrower, may establish an alternative interest rate for the Impacted Loans,
in which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (i) the Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.6, (ii) the Agent or
the Required Lenders notify the Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (iii) any Lender determines that any Applicable
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the Agent and
the Borrower written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, but without limiting Sections 3.6(a) and (b) above, if the Agent
determines (which determination shall be conclusive and binding upon all parties
hereto absent manifest error), or the Borrower or Required Lenders notify the
Agent (with, in the case of the Required Lenders, a copy to the Borrower) that
the Borrower or Required Lenders (as applicable) have determined (which
determination likewise shall be conclusive and binding upon all parties hereto
absent manifest error), that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Agent,


-45-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.6, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement solely for purpose of replacing LIBOR in accordance with this
Section 3.6 with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the Agent
from time to time in its reasonable discretion and may be periodically updated
(the “Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent written notice that such Required Lenders (A) in the
case of an amendment to replace LIBOR with a rate described in clause (x),
object to the Adjustment; or (B) in the case of an amendment to replace LIBOR
with a rate described in clause (y), object to such amendment; provided that for
the avoidance of doubt, in the case of clause (A), the Required Lenders shall
not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Agent.
(d)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (c)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Agent will promptly so notify the Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (to the extent of the affected LIBOR Loans or
Interest Periods), and (ii) the LIBOR Rate component shall no longer be utilized
in determining the Base Rate. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Loans (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.
(e)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
one percent (1%) per annum for purposes of this Agreement.
(f)    In connection with the implementation of a LIBOR Successor Rate, the
Agent will have the right to make LIBOR Successor Rate Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such LIBOR Successor Rate
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement; provided that, with respect to any such
amendment effected, the Agent shall post each such amendment implementing such
LIBOR Successor Rate Conforming Changes to the Lenders reasonably promptly after
such amendment becomes effective.
(g)    For purposes hereof:


-46-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(i)    “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Agent, to reflect the adoption
and implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Agent determines is reasonably necessary in connection
with the administration of this Agreement);
(ii)    “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;
(iii)    “SOFR” with respect to any day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;
(iv)    “SOFR-Based Rate” means SOFR or Term SOFR; and
(v)    “Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent”) as long as any of the Interest
Period options set forth in the definition of “Interest Period” and that is
based on SOFR and that has been selected or recommended by the Relevant
Governmental Body ,in each case as published on an information service as
selected by the Agent from time to time in its reasonable discretion.
3.7.    Increased Costs; Capital Adequacy.
3.7.1.    Increased Costs Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in calculating LIBOR)
or Issuing Bank;
(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and (iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or
(c)    impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense (in each case, other than Taxes) affecting any Loan,
Letter of Credit, participation in LC Obligations, Commitment or Loan Document;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender


-47-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




or Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by a Lender
or Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrowers will pay to it such
additional amount(s) as will compensate it for the additional costs incurred or
reduction suffered.
3.7.2.    Capital Requirements. If a Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amounts as will compensate it or its holding company for the
reduction suffered.
3.7.3.    LIBOR Loan Reserves. If any Lender is required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits, Borrowers shall pay additional interest to such Lender on
each LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after Borrowers’ receipt of the notice.
3.7.4.    Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than nine months (plus any period of retroactivity of
the Change in Law giving rise to the demand) prior to the date that the Lender
or Issuing Bank notifies Borrower Agent of the applicable Change in Law and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor.
3.8.    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.9, then at the request of Borrower Agent, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to it or unlawful.
Borrowers shall promptly pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
3.9.    Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) Borrowers fail to repay a LIBOR
Loan when required hereunder, or (d) a Lender (other than a Defaulting Lender)
is required to assign a LIBOR Loan prior to the end of its Interest Period
pursuant to Section 13.4, then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all losses, expenses and fees arising
from redeployment of funds


-48-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




or termination of match funding. For purposes of calculating amounts payable
under this Section, a Lender shall be deemed to have funded a LIBOR Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and period, whether or not the Loan was in fact so funded.
3.10.    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 4.    LOAN ADMINISTRATION
4.1.    Manner of Borrowing and Funding Revolver Loans.
4.1.1.    Notice of Borrowing.
(a)    To request Revolver Loans, Borrower Agent shall give Agent a Notice of
Borrowing by 11:00 a.m. (i) on the requested funding date, in the case of Base
Rate Loans, and (ii) at least two Business Days prior to the requested funding
date, in the case of LIBOR Loans. Notices received by Agent after such time
shall be deemed received on the next Business Day. Subject to Section 3.5 and
Section 3.6, each Notice of Borrowing shall be irrevocable and shall specify (A)
the Borrowing amount, (B) the requested funding date (which must be a Business
Day), (C) whether the Borrowing is to be made as a Base Rate Loan or LIBOR Loan,
and (D) in the case of a LIBOR Loan, the applicable Interest Period (which shall
be deemed to be 30 days if not specified).
(b)    Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Base Rate Revolver Loan on
the due date in the amount due and the Loan proceeds shall be disbursed as
direct payment of such Obligation. In addition, Agent may, at its option, charge
such amount against any operating, investment or other account of a Borrower
maintained with Agent or any of its Affiliates.
(c)    If a Borrower maintains a controlled disbursement account with Agent or
any of its Affiliates, then presentation for payment in the account of a Payment
Item when there are insufficient funds to cover it shall be deemed to be a
request for a Base Rate Revolver Loan on the presentation date, in the amount of
the Payment Item. Proceeds of the Loan may be disbursed directly to the account
or other applicable account.
4.1.2.    Fundings by Lenders. Except for Swingline Loans, Agent shall endeavor
to notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 1:00 p.m. on the proposed funding date for a Base Rate Loan or by
3:00 p.m. two Business Days before a proposed funding of a LIBOR Loan. Each
Lender shall fund its Pro Rata share of a Borrowing in immediately available
funds not later than 3:00 p.m. on the requested funding date, unless Agent’s
notice is received after the times provided above, in which case Lender shall
fund by 11:00 a.m. on the next Business Day. Subject to its receipt of such
amounts from Lenders, Agent shall disburse the Borrowing proceeds in a manner
directed


-49-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




by Borrower Agent and acceptable to Agent. Unless Agent receives (in sufficient
time to act) written notice from a Lender that it will not fund its share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers. If a Lender’s share of a Borrowing or of a settlement under Section
4.1.3(b) is not received by Agent, then Borrowers agree to repay to Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to the Borrowing. A Lender or
Issuing Bank may fulfill its obligations under Loan Documents through one or
more Lending Offices, and this shall not affect any obligation of Obligors under
the Loan Documents or with respect to any Obligations.
4.1.3.    Swingline Loans; Settlement.
(a)    Generally. To fulfill any request for a Base Rate Revolver Loan
hereunder, Agent may in its discretion advance Swingline Loans to Borrowers, up
to an aggregate outstanding amount of 10% of the aggregate Revolver Commitments.
Swingline Loans shall constitute Revolver Loans for all purposes, except that
payments thereon shall be made to Agent for its own account until Lenders have
funded their participations therein as provided below.
(b)    Settlement. Settlement of Loans, including Swingline Loans, among Lenders
and Agent (which settlement is solely among them and not for the benefit of or
enforceable by the Borrower) shall take place on a date determined from time to
time by Agent (but at least weekly, unless the settlement amount is de minimis),
on a Pro Rata basis in accordance with the Settlement Report delivered by Agent
to Lenders. Between settlement dates, Agent may in its discretion apply payments
on Revolver Loans to Swingline Loans, regardless of any designation by Borrowers
or anything herein to the contrary. Each Lender hereby purchases, without
recourse or warranty, an undivided Pro Rata participation in all Swingline Loans
outstanding from time to time until settled. If a Swingline Loan cannot be
settled among Lenders, whether due to an Obligor’s Insolvency Proceeding or for
any other reason, each Lender shall pay the amount of its participation in the
Loan to Agent, in immediately available funds, within one Business Day after
Agent’s request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6.2 are
satisfied.
4.1.4.    Notices.If Borrowers request, convert or continue Loans, select
interest rates or transfer funds based on telephonic or electronic instructions
to Agent, Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, as applicable.
Neither Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or electronic instructions from a person believed in good faith to be
authorized to give such instructions on a Borrower’s behalf.
4.2.    Defaulting Lender. Notwithstanding anything herein to the contrary:
4.2.1.    Reallocation of Pro Rata Share; Amendments.For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares of Loans and Letters of Credit by excluding a Defaulting
Lender’s Commitments and Loans from the calculation of shares. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 14.1.1(c).


-50-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




4.2.2.    Payments; Fees.Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Commitment shall be disregarded for
purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.
4.2.3.    Status; Cure.Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including its payment of breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares of Loans and Letters of Credit.
Unless expressly agreed by Borrowers, Agent and Issuing Bank, or as expressly
provided herein with respect to Bail-In Actions and related matters, no
reallocation of Commitments and Loans to non-Defaulting Lenders or reinstatement
of a Defaulting Lender shall constitute a waiver or release of claims against
such Lender. The failure of any Lender to fund a Loan, to make a payment in
respect of LC Obligations or otherwise to perform obligations hereunder shall
not relieve any other Lender of its obligations under any Loan Document. No
Lender shall be responsible for default by another Lender.
4.3.    Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing
of LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $500,000 in excess thereof. No more than seven (7) Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
4.4.    Borrower Agent Each Borrower hereby designates Parent (“Borrower Agent”)
as its representative and agent for all purposes under the Loan Documents,
including requests for and receipt of Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, delivery of Borrower
Materials, payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for all purposes under the
Loan Documents. Each Borrower agrees


-51-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




that any notice, election, communication, delivery, representation, agreement,
action, omission or undertaking by Borrower Agent shall be binding upon and
enforceable against such Borrower.
4.5.    One Obligation. The Loans, LC Obligations and other Obligations
constitute one general obligation of Obligors and are secured by Agent’s Lien on
all Collateral; provided, however, that Agent and each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Obligor to
the extent of any Obligations jointly or severally owed by such Obligor.
4.6.    Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment, all undertakings of Obligors contained in the Loan Documents shall
continue, and Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents. Notwithstanding Full Payment, in
the event Agent has incurred any damages as a result of the dishonor or return
of any Payment Item previously applied to the Obligations, Agent’s Liens shall
not be terminated until Agent receives (a) a written agreement, executed by
Borrowers indemnifying Agent and Lenders from any such damages or (b) such Cash
Collateral as Agent, in its Permitted Discretion, deems necessary to protect
against such damages. Upon Full Payment (other than contingent obligations for
which no claims have been asserted), Agent shall execute and deliver any and all
releases of Liens, termination statements or other documents reasonably
requested by Borrowers and/or file such instruments, releases, UCC-3 filings and
other documents as requested by the Borrowers to evidence such release, all at
the sole expense of the Borrowers. Upon Full Payment, all promissory note(s) to
delivered to a Lender pursuant to Section 2.1.2 shall be deemed automatically
cancelled and of no further force or effect and the recipient of any such
promissory note(s) shall, upon reasonable request of Borrower Agent, return such
promissory note(s) to Borrower Agent. Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5,
5.9, 5.10, 12, 14.2, this Section 4.6, and each indemnity or waiver given by an
Obligor or Lender in any Loan Document, shall survive Full Payment.
SECTION 5.    PAYMENTS
5.1.    General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and, except as provided by Applicable Law, without deduction for) any Taxes,
and in immediately available funds, not later than 12:00 noon on the due date.
Any payment after such time shall be deemed made on the next Business Day. Any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9.
5.2.    Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time in a minimum amount
of $1,000,000, or an increment of $500,000 in excess thereof, without penalty or
premium other than all amounts due under Section 3.9, with prior written notice
by Borrower Agent to Agent. Subject to Section 2.1.5, if an Overadvance exists
at any time, Borrowers shall, on the sooner of Agent’s demand or the first
Business Day after any Borrower has knowledge thereof, repay Revolver Loans in
an amount sufficient to reduce Revolver Usage to the Borrowing Base. If any
Asset Disposition includes the disposition of Accounts or Inventory, Borrowers
shall apply Net Proceeds to repay Revolver Loans equal to the greater of (a) the
net book value of such Accounts and Inventory, or (b) the reduction in Borrowing
Base resulting from the disposition.
5.3.    [Reserved].


-52-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




5.4.    Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Obligors as provided in
the applicable Loan Documents or, if no payment date is specified, promptly upon
written demand in accordance with the terms hereof.
5.5.    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.
5.6.    Application and Allocation of Payments.
5.6.1.    Application. Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing in such manner as Agent deems advisable, but whenever possible, any
prepayment of Loans shall be applied first to Base Rate Loans and then to LIBOR
Loans; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by Agent in its discretion.
5.6.2.    Post-Default Allocation. Notwithstanding anything in any Loan Document
to the contrary, during an Event of Default under Section 11.1(j), or during any
other Event of Default at the discretion of Agent or Required Lenders, monies to
be applied to the Obligations, whether arising from payments by Obligors,
realization on Collateral, setoff or otherwise, shall be allocated as follows:
(a)    first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;
(b)    second, to all other amounts owing to Agent, including Swingline Loans,
Protective Advances, and Loans and participations that a Defaulting Lender has
failed to settle or fund;
(c)    third, to all amounts owing to Issuing Bank;
(d)    fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;
(e)    fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;
(f)    sixth, to all Loans, to Cash Collateralize all LC Obligations and to
Secured Bank Product Obligations arising under Hedge Agreements (including Cash
Collateralization thereof) up to the amount of Reserves existing therefor;
(g)    seventh, to all other Secured Bank Product Obligations;
(h)    eighth, to all remaining Obligations; and


-53-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(i)    last, to the Obligors.
Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in each category. Agent shall have no
obligation to calculate the amount of any Secured Bank Product Obligation and
may request a reasonably detailed calculation thereof from a Secured Bank
Product Provider. If the provider fails to deliver the calculation within five
days following request, Agent may assume the amount is zero. The allocations set
forth in this Section are solely to determine the rights and priorities among
Secured Parties, and may be changed by agreement of the affected Secured
Parties, without the consent of any Obligor. This Section is not for the benefit
of or enforceable by any Obligor, and each Borrower irrevocably waives the right
to direct the application of any payments or Collateral proceeds subject to this
Section.
5.6.3.    Erroneous Application. Agent shall not be liable for any application
of amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been paid shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).
5.7.    Dominion Account. During any Dominion Trigger Period, the ledger balance
in the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day. Any resulting credit
balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Event of Default exists.
5.8.    Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
5.9.    Taxes.
5.9.1.    Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(a)    All payments of Obligations by Obligors shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by Agent or an Obligor in its good faith
discretion) requires the deduction or withholding of any Tax from any such
payment by Agent or an Obligor, then Agent or such Obligor shall be entitled to
make such deduction or withholding.
(b)    Subject to Section 5.9.1(a), if Agent or any Obligor is required by the
Code to withhold or deduct Taxes, including backup withholding and withholding
taxes, from any payment, then (i) Agent shall pay the full amount that it
determines is to be withheld or deducted to the relevant Governmental Authority
pursuant to the Code, and (ii) to the extent the withholding or deduction is
made on account of


-54-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
(c)    If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent any such withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
5.9.2.    Payment of Other Taxes. Without limiting the foregoing, Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at Agent’s option, timely reimburse Agent for payment of, any
Other Taxes.
5.9.3.    Tax Indemnification.
(a)    Each Obligor shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each Obligor
shall indemnify and hold harmless Agent against any amount that a Lender or
Issuing Bank fails for any reason to pay indefeasibly to Agent as required
pursuant to paragraph (b) of this Section; provided that, such Lender or Issuing
Bank shall indemnify the applicable Obligor and shall make payment in respect
thereof, within 10 days after written demand therefor, to the extent of any
payment by such Obligor to the Agent pursuant to this sentence with respect to
Taxes described in clauses (ii) and (iii) of Section 5.9.3(b). Each Obligor
shall make payment within 10 days after demand for any amount or liability
payable under this Section. A certificate as to the amount of such payment or
liability delivered to Borrower Agent by a Lender or Issuing Bank (with a copy
to Agent), or by Agent on its own behalf or on behalf of any Recipient, shall be
conclusive absent manifest error.
(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Obligors have not already paid or
reimbursed Agent therefor and without limiting Obligors’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by Agent shall be conclusive absent manifest error.
5.9.4.    Evidence of Payments. As soon as practicable after payment by an
Obligor of any Taxes pursuant to this Section, Borrower Agent shall deliver to
Agent the original or a certified copy of a receipt issued by the appropriate
Governmental Authority evidencing the payment, a copy


-55-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




of any return required by Applicable Law to report the payment or other evidence
of payment satisfactory to Agent in its Permitted Discretion.
5.9.5.    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its discretion
exercised in good faith that it has received a refund of Taxes that were
indemnified by Borrowers or with respect to which a Borrower paid additional
amounts pursuant to this Section, it shall pay the amount of such refund to
Borrowers (but only to the extent of indemnity payments or additional amounts
actually paid by Borrowers with respect to the Taxes giving rise to the refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient
and without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund). Obligors shall, upon request by the
Recipient, repay to the Recipient such amount paid over to Obligors (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) if the Recipient is required to repay such refund to the Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place it in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall Agent or
any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person.
5.9.6.    Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Commitments,
and the repayment, satisfaction, discharge or Full Payment of any Obligations.
5.10.    Lender Tax Information.
5.10.1.    Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrower Agent and Agent properly completed and executed
documentation reasonably requested by Borrower Agent or Agent as will permit
such payments to be made without or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrower Agent or Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by Borrowers or Agent to enable them to determine whether such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding the foregoing, such documentation (other than documentation
described in Sections 5.10.2(a), (b) and (d)) shall not be required if a Lender
reasonably believes delivery of the documentation would subject it to any
material unreimbursed cost or expense or would materially prejudice its legal or
commercial position.
5.10.2.    Documentation. Without limiting the foregoing, if any Borrower is a
U.S. Person,
(a)    Any Lender that is a U.S. Person shall deliver to Borrower Agent and
Agent on or prior to the date on which such Lender becomes a Lender hereunder
(and from time to time thereafter upon


-56-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




reasonable request of Borrowers or Agent), executed copies of IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
(b)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request of Borrower Agent or Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable) establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to other payments under the Loan Documents, IRS Form
W-8BEN-E (or IRS Form W-8BEN, as applicable) establishing an exemption from or
reduction of U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(ii)    executed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to Agent to the effect that such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed copies of IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable); or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
IRS Form W-8BEN, as applicable), a U.S. Tax Compliance Certificate in form
satisfactory to Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more of its direct or indirect partners is claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrowers or Agent to determine the
withholding or deduction required to be made; and
(d)    if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrower Agent and
Agent, at the time(s) prescribed by law and otherwise upon reasonable request,
such documentation prescribed by Applicable Law (including Section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
appropriate for Borrowers or Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with its obligations under FATCA
or to


-57-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date hereof.
5.10.3.    Status of Agent. On or before the date of this Agreement, the Agent
(or any successor or replacement Agent, on or before the date on which it
becomes an Agent hereunder), shall deliver to the Borrower to executed copies of
IRS Form W-9.
5.10.4.    Redelivery of Documentation. If any form or certification previously
delivered by a Lender or Agent pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, such Lender or Agent shall promptly
update the form or certification or notify Borrowers and Agent in writing of its
inability to do so.
5.11.    Guarantees; Joint and Several Liability of Obligors.
5.11.1.    Joint and Several Liability. Each Obligor agrees that it is jointly
and severally liable for, and absolutely and unconditionally, and jointly and
severally, guarantees to Agent and the other Secured Parties the prompt payment
and performance of, all Obligations, except its Excluded Swap Obligations. Each
Obligor agrees that its guaranty of the Obligations as an Obligor hereunder
constitutes a continuing guaranty of payment and performance and not of
collection, that such guaranty shall not be discharged until Full Payment, and
that such guaranty is absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (b) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by Agent or any Lender with respect thereto; (c) the existence,
value or condition of, or failure to perfect a Lien or to preserve rights
against, any security or guaranty for any Obligations or any action, or the
absence of any action, by Agent or any other Secured Party in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
other Obligor; (e) any election by Agent or any other Secured Party in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
5.11.2.    Waivers.
(a)    Each Obligor expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or any other Secured Party to marshal assets or to proceed against any other
Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Obligor. Each
Obligor waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of Obligations as long
as it is an Obligor. It is agreed among each Obligor, Agent and Lenders that the
provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Obligor


-58-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
(b)    Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 5.11. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Obligor or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Obligor
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Obligor might otherwise
have had. Any election of remedies that results in denial or impairment of the
right of Agent or any Lender to seek a deficiency judgment against any Obligor
shall not impair any other Obligor’s obligation to pay the full amount of the
Obligations. Each Obligor waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for Obligations, even though that election of remedies destroys such
Obligor’s rights of subrogation against any other Person. Agent may bid
Obligations, in whole or part, at any foreclosure, trustee or other sale,
including any private sale, and the amount of such bid need not be paid by Agent
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral, and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 5.11, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which Agent or any Lender might otherwise be entitled but
for such bidding at any such sale.
5.11.3.    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each Obligor’s liability
under this Section 5.11 shall not exceed the greater of (i) all amounts for
which such Obligor is primarily liable, as described in clause (c) below, and
(ii) such Obligor’s Allocable Amount.
(b)    If any Obligor makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Obligor is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Obligor, exceeds the amount that such Obligor
would otherwise have paid if each Obligor had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Obligor’s
Allocable Amount bore to the total Allocable Amounts of all Obligors, then such
Obligor shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Obligor for the amount of such excess,
ratably based on their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment. The “Allocable Amount” for any Obligor shall be the
maximum amount that could then be recovered from such Obligor under this Section
5.11 without rendering such payment voidable under Section 548 of the Bankruptcy
Code or under any applicable state fraudulent transfer or conveyance act, or
similar statute or common law.
(c)    Section 5.11.3(a) shall not limit the liability of any Obligor to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Obligor), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such


-59-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Obligor shall be primarily liable for all purposes hereunder. Agent and Lenders
shall have the right, at any time in their discretion, to condition Loans and
Letters of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of Loans and Letters of Credit
to a Borrower based on that calculation.
(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.
5.11.4.    Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.
5.11.5.    Subordination. Each Obligor hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor or such other Obligor’s assets, howsoever
arising, to the Full Payment of its Obligations.
SECTION 6.    CONDITIONS PRECEDENT
6.1.    Conditions Precedent to Closing Date. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:
(a)    As required by Agent to be executed as of the Closing Date, each Loan
Document shall have been duly executed and delivered to Agent by each of the
signatories thereto.
(b)    All filings or recordations necessary to perfect the Agent’s Liens in the
Collateral (other than any such filings to occur after the Closing Date in
accordance with the terms hereof) shall have been made, and Agent shall have
received UCC and Lien searches and other evidence satisfactory to Agent that
such Liens are the only Liens upon the Collateral, except Permitted Liens.


-60-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(c)    Parent shall have consummated a Qualified IPO which results in gross
proceeds to Parent of at least $90,000,000 and, in any event, in an amount
sufficient to provide for the payment in full of all fees, costs and expenses
incurred in respect of the Qualified IPO and the closing of this credit
facility.
(d)    Agent shall have received a duly executed Deposit Account Control
Agreement for each of Obligor’s Deposit Accounts (other than Excluded Accounts)
in existence on the Closing Date, to the extent requested by the Agent.
(e)    Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of Parent certifying on
behalf of each Borrower that, after giving effect to the initial Loans and
transactions hereunder, (i) such Borrower is Solvent; (ii) no Default or Event
of Default exists; and (iii) the representations and warranties set forth in
Section 9 are true and correct in all material respects as of the Closing Date,
except to the extent such representations and warranties refer to a specified
date, in which case the same shall continue on the Closing Date to be true and
correct as of the applicable specified date (or, in the event such
representations and warranties are qualified by materiality or Material Adverse
Effect or language of similar import, such representations shall be true and
correct in all respects as of the Closing Date).
(f)    Agent shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents on behalf of such Obligor.
Agent may conclusively rely on this certificate until it is otherwise notified
by the applicable Obligor in writing.
(g)    Agent shall have received a written opinion of (i) Vinson & Elkins LLP,
counsel to the Obligors and (ii) McAfee & Taft, Oklahoma counsel to the
Obligors, in each case, in form and substance satisfactory to Agent in its
Permitted Discretion.
(h)    Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization. Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization.
(i)    Agent shall have received certificates of insurance for the insurance
policies carried by Borrowers, all in compliance with the Loan Documents.
(j)    Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent. No material adverse change in
the financial condition of any Obligor or in the quality, quantity or value of
any Collateral shall have occurred since December 31, 2016.
(k)    Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date to the extent invoiced at least one (1) Business Day
prior thereto.


-61-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(l)    The Existing PIK Notes shall have been, or shall simultaneously be,
repaid, terminated or converted; provided that the amounts thereof payable in
cash shall not exceed $13,000,000, and all other existing Debt for Borrowed
Money of the Obligors shall have been paid in full.
(m)    Agent shall have received a Borrowing Base Report prepared as of January
31, 2018. Upon giving effect to the Qualified IPO referenced in Section 6.1(c),
the calculation of (i) Availability, less (ii) an amount equal to all amounts
due and owing to any of Borrowers’ trade creditors which are outstanding more
than thirty (30) days after the original invoice date, shall be at least
$50,000,000.
The Agent shall notify the Borrower Agent and the Lenders of the Closing Date,
and such notice shall be conclusive and binding.
6.2.    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall in no event be required to make any credit extension hereunder
(including funding any Loan, arranging any Letter of Credit, or granting any
other accommodation to or for the benefit of any Borrower), if the following
conditions are not satisfied on such date and upon giving effect thereto:
(a)    No Default or Event of Default exists;
(b)    The representations and warranties of each Obligor in the Loan Documents
are true and correct in all material respects on the date of, and upon giving
effect to, such funding, issuance or grant (unless such representation or
warranty is qualified as to materiality or Material Adverse Effect, in which
case such representation or warranty shall be true and correct in all respects,
and/or (ii) limited to an earlier date, in which case such representation or
warrant shall remain true and correct in all respects or in all material
respects, as applicable, as of such earlier date);
(d)    With respect to a Letter of Credit issuance, all LC Conditions are
satisfied;
(e)    The Revolver Usage shall be less than or equal to the aggregate Revolver
Commitments; and
(f)    After giving effect to such credit extension (and the application of the
proceeds thereof), the aggregate amount of cash and Cash Equivalents held by
Obligors shall not exceed $20,000,000 in the aggregate; and
(g)    The Revolver Usage shall be less than or equal to the Borrowing Base.
Each request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of the credit extension.
SECTION 7.    COLLATERAL
7.1.    Grant of Security Interest. To secure the prompt payment and performance
of its Obligations, each Obligor hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all personal
Property of such Obligor, including all of the following Property, whether now
owned or hereafter acquired, and wherever located:
(a)    all Accounts;


-62-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Commercial Tort Claims, including those shown on Schedule 9.1.16;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles, including Intellectual Property;
(g)    all Goods, including Inventory and Equipment;
(h)    all Instruments;
(i)    all Investment Property;
(j)    all Letter-of-Credit Rights;
(k)    all Supporting Obligations;
(l)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(n)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
Notwithstanding the foregoing, Collateral shall not include any Excluded
Property.
7.2.    Lien on Deposit Accounts; Cash Collateral.
7.2.1.    Deposit Accounts. To further secure the prompt payment and performance
of its Obligations, each Obligor hereby grants to Agent a continuing security
interest in and Lien upon all amounts credited to any Deposit Account (other
than an Excluded Account) of such Obligor, including sums in any blocked,
lockbox, sweep or collection account. Each Obligor hereby authorizes and directs
each bank or other depository that maintains such Deposit Account to deliver to
Agent, during any Dominion Trigger Period (if so requested by Agent), all
balances in any Deposit Account (other than an Excluded Account) maintained for
such Obligor, without inquiry into the authority or right of Agent to make such
request.
7.2.2.    Cash Collateral. Cash Collateral may be invested, at Agent’s
discretion (with the consent of Borrower Agent, provided no Event of Default
exists), but Agent shall have no duty to do so, regardless of any agreement or
course of dealing with any Obligor, and shall have no responsibility for any
investment or loss. As security for its Obligations, each Obligor hereby grants
to Agent a security interest in and Lien upon all Cash Collateral delivered
hereunder from time to time, whether held in a segregated cash collateral
account or otherwise. Agent may apply Cash Collateral to payment of such
Obligations as they become due, in accordance with Section 5.6. All Cash
Collateral and related deposit accounts shall be under the sole dominion and
control of Agent, and no Obligor or other Person shall have


-63-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




any right to any Cash Collateral until Full Payment or such amounts are due to
be returned to the Borrowers in accordance with the terms of this Agreement.
7.3.    [Reserved].
7.4.    Other Collateral.
7.4.1.    Commercial Tort Claims. Obligors shall promptly notify Agent in
writing if any Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$1,000,000), shall promptly amend Schedule 9.1.16 to include such claim, and
shall take such actions as Agent deems appropriate to subject such claim to a
duly perfected, first priority Lien in favor of Agent, subject to Permitted
Liens.
7.4.2.    Certain After-Acquired Collateral. Obligors shall promptly notify
Agent in writing if, after the Closing Date, any Obligor obtains any interest in
any Collateral consisting of (a) Deposit Accounts (other than Excluded Accounts)
and (b) Chattel Paper, Documents, Instruments, Intellectual Property, Investment
Property or Letter-of-Credit Rights, with a value in excess of $1,000,000, in
the aggregate; and, upon Agent’s request, shall promptly take such actions as
Agent deems appropriate to effect Agent’s duly perfected, first priority Lien
(subject to Permitted Liens) upon such Collateral, including using commercially
reasonable efforts to obtain any appropriate possession, control agreement or
Lien Waiver. If any Collateral is in the possession of a third party, at Agent’s
request, Obligors shall use commercially reasonable efforts to obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent subject to Permitted Liens, upon such Collateral.
7.5.    Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Obligors relating to any Collateral. In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.
7.6.    Further Assurances. All Liens granted to Agent under the Loan Documents
are for the benefit of Secured Parties. Promptly upon request, Obligors shall
deliver such instruments and agreements, and shall take such actions, as Agent
deems appropriate in its Permitted Discretion under Applicable Law to evidence
or perfect its Lien on any Collateral, or otherwise to give effect to the intent
of this Agreement. Each Obligor authorizes Agent to file any financing statement
that describes the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.
SECTION 8.    COLLATERAL ADMINISTRATION
8.1.    Borrowing Base Reports. By the 20th day of each month (or by Wednesday
of each calendar week during any Reporting Trigger Period), Borrower Agent shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Report as of the close of business of the previous month (or as of the
close of business on the last Business Day of the previous calendar week during
any Reporting Trigger Period). All information (including calculation of
Availability) in a Borrowing Base Report shall be certified by Borrower Agent.
Agent may from time to time adjust such report in its Permitted Discretion (a)
to reflect Agent’s reasonable estimate of declines in value of Collateral, due
to collections received in the Dominion Account or otherwise; (b) to adjust
advance rates to reflect changes in dilution,


-64-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




quality, mix and other factors affecting Collateral; and (c) to the extent any
information or calculation does not comply with this Agreement.
8.2.    Accounts.
8.2.1.    Records and Schedules of Accounts. Each Obligor shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Obligor shall also provide to Agent, on or before the 20th day of
each month (or by Wednesday of each calendar week during any Reporting Trigger
Period), a detailed accounts receivable aging of all Accounts as of the end of
the preceding month (or as of the close of business on the last Business Day of
the previous calendar week during any Reporting Trigger Period), specifying each
Account’s Account Debtor name and address, amount, invoice date and due date,
showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Agent may request in its Permitted Discretion. If Accounts in an
aggregate face amount of $1,000,000 or more cease to be Eligible Billed Accounts
and Eligible Unbilled Accounts, Borrower Agent shall notify Agent of such
occurrence promptly (and in any event within one Business Day) after any
Borrower has knowledge thereof.
8.2.2.    Taxes. If an Account of any Obligor includes a charge for any Taxes
then due and payable, Agent is authorized, in its discretion, to pay the amount
thereof to the proper taxing authority for the account of such Obligor and to
charge Obligors therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Obligors or with respect to
any Collateral.
8.2.3.    Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any reasonable time determined in Agent’s
Permitted Discretion, in the name of Agent, any designee of Agent or any
Obligor, to verify the validity, amount or any other matter relating to any
Accounts of Obligors by mail, telephone or otherwise. Obligors shall cooperate
fully with Agent in an effort to facilitate and promptly conclude any such
verification process.
8.2.4.    Maintenance of Dominion Account. Obligors shall maintain one or more
Dominion Accounts (which are not Excluded Accounts) pursuant to lockbox or other
arrangements acceptable to Agent. Obligors shall obtain an agreement (in form
and substance satisfactory to Agent) from each lockbox servicer and Dominion
Account bank, establishing Agent’s control over and Lien in the lockbox or
Dominion Account (other than Excluded Accounts), which may be exercised by Agent
(unless otherwise elected by Agent, in its sole discretion) during any Dominion
Trigger Period, requiring immediate deposit of all remittances received in the
lockbox to a Dominion Account, and waiving or subordinating offset rights of
such servicer or bank, except for customary administrative charges. If such
Dominion Account is not maintained with Agent, Agent, in its sole discretion,
may, during any Dominion Trigger Period, require (unless otherwise elected by
Agent, in its sole discretion) immediate transfer of all funds in such account
to a Dominion Account maintained with Agent. Agent and Lenders assume no
responsibility to Obligors for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank. Notwithstanding the foregoing, Obligors
obligations with respect to this Section 8.2.4 are subject to Sections 10.1.9
and 10.1.10.
8.2.5.    Proceeds of Collateral. Obligors shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Deposit Account subject
to a Deposit Account Control Agreement. If any Obligor


-65-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for Agent and promptly (not later than the next Business Day)
deposit same into such a Deposit Account. Notwithstanding the foregoing,
Obligors obligations with respect to this Section 8.2.5 are subject to Sections
10.1.9 and 10.1.10.
8.3.    Inventory.
8.3.1.    Records and Reports of Inventory. Each Obligor shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on or before the 20th day of each month (or by
Wednesday of each calendar week during any Reporting Trigger Period). Each
Obligor shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
request. Agent may participate in and observe each physical count, provided that
Agent shall be reimbursed for its participation only in connection with
inspections in accordance with Section 10.1.1.
8.3.2.    Returns of Inventory. No Obligor shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$2,500,000; and (d) any net cash payment received by an Obligor for a return is
promptly remitted to Agent for application to the Obligations.
8.3.3.    Acquisition, Sale and Maintenance. No Obligor shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law in all material
respects, including the FLSA. No Obligor shall sell any Inventory on consignment
or approval or any other basis under which the customer may return or require an
Obligor to repurchase such Inventory, other than in the Ordinary Course of
Business. Obligors shall use, store and maintain all material Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law in all material respects,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations owned or leased by Obligors where any material
Collateral is located.
8.4.    Equipment.
8.4.1.    Records and Schedules of Equipment. Each Obligor shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request in its Permitted Discretion (but not more
than once per calendar quarter), a current schedule thereof, in form
satisfactory to Agent in its Permitted Discretion.
8.4.2.    Dispositions of Equipment. No Obligor shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
a Permitted Asset Disposition.


-66-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




8.4.3.    Condition of Equipment. The material Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the material Equipment is
preserved at all times, reasonable wear and tear excepted.
8.5.    Deposit Accounts. Schedule 8.5 shows all Deposit Accounts maintained by
Obligors, including Dominion Accounts, as of the Closing Date. Subject to
Sections 10.1.9 and 10.1.10, each Obligor shall take all actions necessary to
establish Agent’s first priority Lien (subject to Permitted Liens) on each
Deposit Account (other than an Excluded Account). Obligors shall be the sole
account holders of each Deposit Account and shall not allow any Person (other
than Agent and the depository bank) to have control over their Deposit Accounts
or any Property deposited therein. Obligors shall promptly notify Agent of any
opening or closing of a Deposit Account.
8.6.    General Provisions.
8.6.1.    Location of Collateral. All Inventory constituting Collateral, other
than Inventory (i) in transit, (ii) located at the site of one of Obligor’s
customers, (iii) out for processing, or (iv) out for repair, refurbishment,
processing, or in the possession of employees in the Ordinary Course of
Business, shall at all times be kept by Obligors at the business locations set
forth in Schedule 8.6.1 (as amended from time to time) except that Obligors may
(a) make sales or other dispositions of Inventory in accordance with Section
10.2.6, (b) move Inventory to any location in the United States, and (c) move
Inventory in the Ordinary Course of Business.
8.6.2.    Insurance of Collateral; Condemnation Proceeds.
(a)    Each Obligor shall maintain insurance with respect to the Collateral and
the Properties and businesses of the Obligors, in each case, with financially
sound and reputable insurance companies insurance on all such property and
against all such risks as is consistent and in accordance with industry practice
for companies similarly situated owning similar properties and engaged in
similar businesses as the Obligors. From time to time upon request, Obligors
shall deliver to Agent the originals or certified copies of its insurance
policies and updated flood plain searches. No later than thirty (30) days after
the Closing Date, unless Agent shall agree otherwise, each policy shall include
satisfactory endorsements (i) showing Agent as lender loss payee or additional
insured, as applicable; (ii) to the extent available, requiring 30 days’ prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever; and (iii) to the extent available, specifying that the
interest of Agent shall not be impaired or invalidated by any act or neglect of
any Obligor or the owner of the Property, nor by the occupation of the premises
for purposes more hazardous than are permitted by the policy. If any Obligor
fails to provide and pay for any insurance, Agent may, at its option, but shall
not be required to, procure the insurance and charge Obligors therefor. Each
Obligor agrees to deliver to Agent, promptly as rendered, copies of all reports
made to insurance companies. While no Event of Default exists, Obligors may
settle, adjust or compromise any insurance claim, as long as the proceeds are
delivered to Agent to the extent required by this Agreement. If an Event of
Default exists, only Agent shall be authorized to settle, adjust and compromise
such claims.
(b)    Any proceeds of insurance (other than proceeds from workers’ compensation
or D&O insurance) relating to any Collateral and any awards arising from
condemnation of any Collateral shall be paid to Agent to be applied, subject to
clause (c) below, to payment of the Revolver Loans, and then to other
Obligations.
(c)    If requested by Obligors in writing within fifteen (15) days after
Agent’s receipt of any insurance proceeds or condemnation awards relating to any
loss or destruction of Collateral to repair, replace or restore the insured
property which was the subject of the insurable loss to a condition better than


-67-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




or at least as good as the condition of such insured property immediately prior
to such loss (a “Restoration”) within one hundred eighty (180) days of such
insurable loss, Agent will apply such insurance proceeds or condemnation awards
to the Loan and Agent shall implement a reserve equal to the amount of such
insurance proceeds or condemnation awards pursuant to part (e) of the definition
of “Availability Reserves.” Borrowers may request Loans in the amount of the
insurance proceeds or condemnation awards (or such portion thereof) to pay to
repair or replace such Collateral (and until so used, the proceeds shall be held
by Agent as Cash Collateral) as long as (i) no Default or Event of Default
exists; (ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans satisfactory to Agent; (iii) the repaired or replaced
Property is free of Liens, other than Permitted Liens that are not Purchase
Money Liens; (iv) Obligors comply with disbursement procedures for such repair
or replacement as Agent may require in its Permitted Discretion; (v) the
Obligors agree to use the proceeds of the Loan to pay the cost of such
Restoration; and (vi) all conditions to funding set forth in Section 6.2 have
been satisfied.
8.6.3.    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors’ sole risk.
8.6.4.    Defense of Title. Each Obligor shall defend its title to Collateral
and Agent’s Liens therein against all Persons, claims and demands, except
Permitted Liens.
8.7.    Power of Attorney. Each Obligor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Obligor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
This power of attorney is coupled with an interest and shall be irrevocable
until this Agreement is terminated. Agent, or Agent’s designee, may, without
notice and in either its or a Obligor’s name, but at the cost and expense of
Obligors:
(a)    Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
(b)    During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance


-68-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




or other instrument for which an Obligor is a beneficiary; and (xii) take all
other actions as Agent deems appropriate to fulfill any Obligor’s obligations
under the Loan Documents.
SECTION 9.    REPRESENTATIONS AND WARRANTIES
9.1.    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Obligor represents and warrants that:
9.1.1.    Organization and Qualification. Each Obligor and Restricted Subsidiary
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Obligor and Restricted Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect. No Obligor is an EEA
Financial Institution.
9.1.2.    Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary corporate
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, except those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract except to the extent such violation or
failure could not reasonably be expected to result in a Material Adverse Effect;
or (d) result in or require imposition of a Lien (other than Permitted Liens) on
any Obligor’s Property.
9.1.3.    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
9.1.4.    Capital Structure. Schedule 9.1.4 shows, as of the Closing Date, for
each Obligor and Subsidiary, its name, jurisdiction of organization, authorized
and issued Equity Interests, holders of its Equity Interests, and agreements
binding on such holders with respect to such Equity Interests. As of the Closing
Date, except as disclosed on Schedule 9.1.4, in the five years preceding the
Closing Date, no Obligor or Subsidiary has acquired any substantial assets from
any other Person other than in the Ordinary Course of Business, nor been the
surviving entity in a merger or combination. Each Obligor has good title to its
Equity Interests in its Subsidiaries, subject only to Agent’s Lien and other
Permitted Liens, and all such Equity Interests are, to the extent applicable,
duly issued, fully paid and non-assessable. As of the Closing Date, except as
disclosed on Schedule 9.1.4, there are no outstanding purchase options,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Obligor or Subsidiary.
9.1.5.    Title to Properties; Priority of Liens. Each Obligor and Restricted
Subsidiary has good title to all of its material personal Property, including
all such Property reflected in any financial statements delivered to Agent or
Lenders, in each case free of Liens except Permitted Liens and minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such Property for its intended purposes. Each
Obligor and Restricted Subsidiary has paid and discharged all lawful material
claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens. To the extent required by the Loan Documents, all Liens of
Agent in the Collateral are duly perfected, first priority Liens, subject only
to Permitted Liens.


-69-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




9.1.6.    Accounts. Agent may rely, in determining which Accounts are Eligible
Billed Accounts and Eligible Unbilled Accounts, on all statements and
representations made by Obligors with respect thereto. Obligors warrant, with
respect to each Account shown as an Eligible Billed Account and an Eligible
Unbilled Account in a Borrowing Base Report, that:
(a)    it is genuine and in all respects what it purports to be;
(b)    it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(c)    it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Agent on request;
(d)    it is not subject to any offset, Lien (other than Agent’s Lien and
Permitted Liens), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the Ordinary Course of Business and disclosed to
Agent; and it is absolutely owing by the Account Debtor, without contingency of
any kind;
(e)    no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Obligor is the sole payee or
remittance party shown on the invoice;
(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto or in
Obligors’ records with respect thereto and in the reports submitted to Agent
hereunder; and
(g)    to Obligors’ knowledge, (i) there are no facts or circumstances that are
reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Obligor’s customary credit standards, is
Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition.
9.1.7.    Financial Statements. The consolidated (and including on a
consolidating basis, if requested by Agent in its Permitted Discretion, during
the existence of an Excluded Subsidiary or an Unrestricted Subsidiary) balance
sheets, and related statements of income, cash flow and shareholders equity, of
Parent on a Consolidated Basis that have been and are hereafter delivered to
Agent and Lenders, are prepared in accordance with GAAP, and fairly present in
all material respects the financial positions and results of operations of
Obligors and Restricted Subsidiaries at the dates and for the periods indicated
, subject to, in the case of monthly or quarterly balance sheets and related
statements, the absence of footnotes and year end audit adjustments. All
projections delivered from time to time to Agent and Lenders have been prepared
in good faith, based on reasonable assumptions in light of the circumstances at
such time, it being acknowledged, and agreed by Lenders, however, that
projections as to future events are not viewed as facts and that the actual
results during the period or periods covered by said projections may differ from
the projected results and that the differences may be material. Since December
31, 2016, there has been no change in the condition, financial or otherwise, of
any Obligor or Restricted Subsidiary that could reasonably be expected to have a
Material Adverse Effect. No financial statement delivered to Agent or Lenders at
any


-70-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




time contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading. Each
Obligor and Restricted Subsidiary is Solvent.
9.1.8.    Surety Obligations. No Obligor or Restricted Subsidiary is obligated
as surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
9.1.9.    Taxes. Each Obligor and Restricted Subsidiary has filed all material
federal, state and local tax returns and other material reports that it is
required by law to file, and has paid, or made provision for the payment of, all
material Taxes upon it, its income and its Properties that are due and payable,
except to the extent being Properly Contested. The provision for Taxes on the
books of each Obligor and Restricted Subsidiary is adequate in all material
respects for all years not closed by applicable statutes, and for its current
Fiscal Year.
9.1.10.    Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions (other than
the Qualified IPO) contemplated by the Loan Documents (other than payable by any
Obligor to Agent or any Lender or Affiliate thereof).
9.1.11.    Intellectual Property. Each Obligor and Restricted Subsidiary owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others to the extent such
conflict could reasonably be expected to have a Material Adverse Effect. There
is no pending or, to any Obligor’s knowledge, threatened Intellectual Property
Claim with respect to any Obligor, any Restricted Subsidiary or any of their
Property (including any Intellectual Property) that could reasonably be expected
to have a Material Adverse Effect. All Intellectual Property registered or
applied for with the United States Patent and Trademark Office or the United
States Copyright Office, or an equivalent thereof in any state of the United
States or any foreign jurisdiction, that is owned by any Obligor as of the
Closing Date is shown on Schedule 9.1.11.
9.1.12.    Governmental Approvals. Each Obligor and Restricted Subsidiary has
obtained, is in compliance with, and is in good standing with respect to, all
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties except to the extent such failure could reasonably be
expected to have a Material Adverse Effect. All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and Obligors and
Restricted Subsidiaries have complied with all foreign and domestic laws with
respect to the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
9.1.13.    Compliance with Laws. Each Obligor and Restricted Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Obligor or
Restricted Subsidiary under any Applicable Law that could reasonably be expected
to have a Material Adverse Effect. No Inventory has been produced in violation
of the FLSA.
9.1.14.    Compliance with Environmental Laws. As of the Closing Date, except as
disclosed on Schedule 9.1.14, no Obligor’s or Restricted Subsidiary’s past or
present operations, or Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up. No
Obligor or


-71-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Restricted Subsidiary has received any Environmental Notice which could
reasonably be expected to result in a material liability to Borrowers. No
Obligor or Restricted Subsidiary has any contingent liability with respect to
any Environmental Release, environmental pollution or hazardous material on any
Real Estate now or previously owned, leased or operated by it that could
reasonably be expected to have a Material Adverse Effect.
9.1.15.    Restrictive Agreements; Burdensome Contracts. No Obligor or
Restricted Subsidiary is a party to or subject to any contract, agreement or
charter restriction that could reasonably be expected to have a Material Adverse
Effect. No Obligor or Restricted Subsidiary is party or subject to any
Restrictive Agreement, except as shown as of the Closing Date on Schedule 9.1.15
or as otherwise permitted pursuant to Section 10.2.14. No such Restrictive
Agreement prohibits the execution, delivery or performance of any Loan Document
by an Obligor.
9.1.16.    Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Obligor’s knowledge, threatened
against any Obligor or Subsidiary, or any of their businesses, operations,
Properties or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Obligor or Subsidiary. Except as
shown on such Schedule, no Obligor has a Commercial Tort Claim (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim for less
than $1,000,000). No Obligor or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority.
9.1.17.    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or an Event of Default. No Obligor or Restricted
Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default
(after giving effect to any cure or grace period and waivers or amendments
thereof), under any Material Contract in any material respect or in the payment
of any Borrowed Money that solely with respect to the payment of Borrowed Money,
could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, there is no basis upon which any party (other than an Obligor or
Restricted Subsidiary) could terminate a Material Contract prior to its
scheduled termination date.
9.1.18.    ERISA. Except as disclosed on Schedule 9.1.18:
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect: (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws; and
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter or prototype opinion from the IRS or
an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Obligors, nothing has occurred which
would prevent, or cause the loss of, such qualification. Each Obligor and ERISA
Affiliate made all required contributions to each Pension Plan, and no
application for a waiver of the minimum funding standards or an extension of any
amortization period has been made with respect to any Plan.
(b)    There are no pending or, to the knowledge of Obligors, threatened in
writing claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted in or
could reasonably be expected to have a Material Adverse Effect.


-72-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(c)    Except as could not reasonably be expected to have a Material Adverse
Effect: (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%; and no Obligor or ERISA Affiliate knows of any reason that such percentage
could reasonably be expected to drop below 60%; (iii) no Obligor or ERISA
Affiliate has incurred any liability to the PBGC except for the payment of
premiums, and no premium payments are due and unpaid; (iv) no Obligor or ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA; and (v) no Pension Plan has been terminated by its plan
administrator or the PBGC, and no fact or circumstance exists that could
reasonably be expected to cause the PBGC to institute proceedings to terminate a
Pension Plan.
(d)    Except as could not reasonably be expected to have a Material Adverse
Effect, with respect to any Foreign Plan; (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance,
and/or the book reserve established for any Foreign Plan, together with any
accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles; and (iii) it has been registered as required and
has been maintained in good standing with applicable regulatory authorities.
9.1.19.    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor or
Restricted Subsidiary and any customer or supplier, or any group of customers or
suppliers that could reasonably be expected to have a Material Adverse Effect.
There exists no condition or circumstance that could reasonably be expected to
materially impair the ability of the Obligors, taken as a whole, to conduct
their business at any time hereafter in substantially the same or similar manner
as conducted on the Closing Date.
9.1.20.    Labor Relations. As of the Closing Date, except as described on
Schedule 9.1.20, no Obligor or Restricted Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting agreement.
There are no material grievances, disputes or controversies with any union or
other organization of any Obligor’s or Restricted Subsidiary’s employees, or, to
any Obligor’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.
9.1.21.    Payable Practices. No Obligor or Restricted Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date except as disclosed in writing to (and approved by)
the Agent.
9.1.22.    Not a Regulated Entity. No Obligor is (a) an “investment company” or
a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
9.1.23.    Margin Stock. No Obligor or Restricted Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or


-73-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




carrying any Margin Stock. No Loan proceeds or Letters of Credit will be used by
Obligors to purchase or carry, or to reduce or refinance any Debt incurred to
purchase or carry, any Margin Stock or for any related purpose governed by
Regulations T, U or X of the Board of Governors.
9.1.24.    OFAC. No Obligor, Restricted Subsidiary, or, to the knowledge of any
Obligor, any director, officer, employee, agent, affiliate or representative
thereof, is or is owned or controlled by any individual or entity that is
currently the subject or target of any Sanction or is located, organized or
resident in a Designated Jurisdiction.
9.1.25.    Anti-Corruption and Anti-Terrorism Laws. Each Obligor and Restricted
Subsidiary has conducted its business in accordance in all material respects
with applicable anti-corruption laws and Anti-Terrorism Laws and has instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.
9.1.1.    Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
9.2.    Complete Disclosure. No Loan Document (as amended, restated, amended and
restated, supplemented, modified or updated as provided for herein) (including,
without limitation, any financial statements delivered to Agent or Lenders at
any time), other than (i) projections, budgets, estimates and other forward
looking statements, and (ii) information of a general economic or general
industry nature, contained, when delivered to Agent or Lenders and taken as a
whole, any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make the statements contained therein not materially
misleading in light of all of the circumstances under which such statements are
made (after giving effect to all supplements and updates thereto). There is no
fact or circumstance that any Obligor has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.
SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS
10.1.    Affirmative Covenants. As long as any Commitments or Obligations are
outstanding (other than contingent indemnification claims for which a claim has
not been asserted), each Obligor shall, and shall (except in the case of the
covenants set forth in Sections 10.1.2 and 10.1.3) cause each Restricted
Subsidiary to:
10.1.1.    Inspections; Appraisals.
(a)    Keep its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP in all material respects and permit Agent from time to time, subject
(unless an Event of Default exists) to reasonable prior notice and during normal
business hours, to visit and inspect the Properties of any Obligor or Restricted
Subsidiary, inspect, audit and make extracts from any Obligor’s or Restricted
Subsidiary’s books and records, and, subject to paragraph (b) below, discuss
with its officers, employees, agents, advisors and independent accountants such
Obligor’s or Restricted Subsidiary’s business, financial condition, assets,
prospects and results of operations; provided, however, the Obligors shall,
absent a continuing Event of Default, be given the opportunity to be present at
any communications with their accountants. Lenders may participate in any such
visit or inspection, at their own expense. Secured Parties shall have no duty to
any Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor. Obligors acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
Obligors shall not be entitled to rely upon them.


-74-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(b)    Reimburse Agent for all its charges, costs and expenses in connection
with (i) examinations of Obligors’ books and records or any other financial or
Collateral matters as it deems appropriate, up to one (1) time per Loan Year (or
two (2) times per Loan Year during any time in which Availability is less than
the greater of (A) $15,500,0008,000,000 and (B) 25% of the Borrowing Base); and
(ii) appraisals of Inventory up to one (1) time per Loan Year (or two (2) times
per Loan Year during any time in which Availability is less than the greater of
(A) $15,500,0008,000,000 and (B) 25% of the Borrowing Base); provided, however,
that if an examination or appraisal is initiated during an Event of Default, all
charges, costs and expenses relating thereto shall be reimbursed by Borrowers
without regard to such limits on examinations and appraisals (it being
understood that any such examination once commenced, may be completed at
Borrowers’ expense notwithstanding the cessation of such Event of Default).
Obligors shall pay Agent’s then standard charges for examination activities,
including charges for its internal examination and appraisal groups, as well as
the charges of any third party used for such purposes. No Borrowing Base
calculation shall include Collateral acquired in a Permitted Acquisition or
otherwise outside the Ordinary Course of Business until completion of applicable
field examinations and appraisals (which shall not be included in the limits
provided above) satisfactory to Agent.
10.1.2.    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
(a)    as soon as available, and in any event within ninety (90) days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders equity for such
Fiscal Year, with respect to Parent on a Consolidated Basis (and including on a
consolidating basis, if requested by Agent in its Permitted Discretion, during
the existence of an Excluded Subsidiary or an Unrestricted Subsidiary), which
consolidated statements shall be audited and certified (without qualification or
exception as to “going concern” or scope of the audit other than with respect
to, or resulting from, (i) an upcoming maturity date or (ii) any potential
inability to satisfy any financial covenant on a future date or for a future
period) by a firm of independent certified public accountants of recognized
standing selected by Borrowers and acceptable to Agent, and shall set forth in
comparative form corresponding figures for the preceding Fiscal Year and other
information acceptable to Agent;
(b)     as soon as available, and in any event within forty-five (45) days after
the last month in a Fiscal Quarter, Quarterly Financial Statements; provided
that, if at any time (i) Availability is less than the greater of (x)
$15,500,0008,000,000 and (y) 25% of the Borrowing Base, or (ii) an Event of
Default has occurred and is continuing, then Monthly Financial Statements must
be delivered instead, as soon as available, and in any event within thirty (30)
days after the last day in any calendar month, until such time (if any) that (1)
in the case of the preceding clause (i), Availability is greater than or equal
to the greater of (x) $15,500,0008,000,000 and (y) 25% of the Borrowing Base or
(2) in the case of the preceding clause (ii), no Event of Default exists;
(c)    [Reserved].
(d)    concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while an Event of Default
exists, a Compliance Certificate executed by the chief financial officer of
Borrower Agent;
(e)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Obligors by their accountants in connection with such financial statements;


-75-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(f)    not later than 30 days after the end of each Fiscal Year, projections of
Obligors’ consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, month by month, and for the next three
Fiscal Years, year by year;
(g)    at Agent’s request, a summary listing of each Obligor’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Agent;
(h)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Obligor has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Obligor files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor;
(i)    promptly following Agent’s request, after the sending or filing thereof,
copies of any annual report to be filed in connection with each Plan or Foreign
Plan; and
(j)    such other reports and information (financial or otherwise) as Agent may
request in its Permitted Discretion from time to time in connection with any
Collateral or any Borrower’s, Restricted Subsidiary’s or other Obligor’s
financial condition or business.
Information delivered pursuant to this Section 10.1.2 to Agent may be made
available by Agent to Lenders by posting such information on the Platform.
Information delivered pursuant to this Section 10.1.2 may also be delivered by
electronic communication pursuant to procedures approved by Agent pursuant to
Section 14.3 hereto. Information required to be delivered pursuant to this
Section 10.1.2 shall be in a format which is suitable for transmission.
10.1.3.    Notices. Notify Agent in writing, promptly after an Obligor’s
obtaining knowledge thereof, of any of the following that affects an Obligor:
(a) the threat or commencement of any proceeding or investigation, whether or
not covered by insurance, if an adverse determination could have a Material
Adverse Effect; (b) any pending or threatened material labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any material
default under or termination of a Material Contract, the Term Loan Agreement or
any other Term Debt Document, any Subordinated Debt, or any contract that
relates to Debt (other than intercompany Debt) in an aggregate amount of
$5,000,000 or more; (d) the existence of any Default or Event of Default; (e)
any judgment in an amount exceeding $2,500,000; (f) the assertion of any
Intellectual Property Claim, if an adverse resolution could have a Material
Adverse Effect; (g) any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect; (h) any material Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice that could reasonably be
expected to have a Material Adverse Effect or materially impact the value of any
Property of such Obligor; (i) the occurrence of any ERISA Event that could
reasonably be expected to have a Material Adverse Effect either individually or
in the aggregate; (j) material notices under the Subordinated Debt (if any) or
(k) material notices from Term Agent in respect of the Term Debt (if any).
10.1.4.    Landlord and Storage Agreements. Promptly following request, provide
Agent with copies of all existing material agreements, and promptly after
execution thereof provide Agent with copies of all future material agreements,
between an Obligor and any landlord, warehouseman, processor,


-76-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




shipper, bailee or other Person that owns any premises at which any material
Collateral may be kept or that otherwise may possess or handle any material
Collateral.
10.1.5.    Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA and Anti-Terrorism Laws (in all material
respects) and maintain all Governmental Approvals necessary to the ownership of
its Properties or conduct of its business, unless failure to comply (other than
failure to comply with Anti-Terrorism Laws, which shall not be subject to the
“Material Adverse Effect” qualification in this sentence) or maintain could not
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, if any material Environmental Release occurs at or
on any Properties of any Obligor or Restricted Subsidiary, it shall act promptly
and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release if required by Environmental Law or
otherwise necessary to preserve the material value of such Property.
10.1.6.    Taxes. Pay and discharge all material Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.
10.1.7.    Maintenance of Property; Insurance.
(a)    Keep, and cause each other Obligor to keep, all material tangible
personal property that is necessary in the business of each Borrower or such
other Obligor or Restricted Subsidiary in good working order and condition in
all material respects, except (i) for ordinary wear and tear and casualty and
(ii) for damage from any fire, other casualty or condemnation.
(b)    In addition to the insurance required hereunder with respect to
Collateral, maintain insurance, with financially sound and reputable insurance
companies, with respect to the Properties and business of Borrowers and
Restricted Subsidiaries of such type, in such amounts, and with such coverages
and deductibles as required pursuant to Section 8.6.2.
10.1.8.    Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Obligors and Restricted Subsidiaries in full force and effect to the
extent the failure to do so could reasonably be expected to have a Material
Adverse Effect; promptly notify Agent of any proposed modification to any such
License that could reasonably be expected to have a Material Adverse Effect; pay
all royalties and other amounts when due under any License to the extent the
failure to do so could reasonably be expected to have a Material Adverse Effect;
and notify Agent of any default or breach asserted in writing by any Person to
have occurred under any License that could reasonably be expected to have a
Material Adverse Effect.
10.1.9.    Additional Obligors and Collateral.
(a)    (i) Notify Agent promptly after any Person becomes a Subsidiary (other
than any Excluded Subsidiary but including any Unrestricted Subsidiary being
reclassified as a Restricted Subsidiary) of the Parent, and promptly thereafter
(and in any event within thirty (30) Business Days (or such longer date as Agent
may agree)) if requested by Agent, (A) cause any such Person (other than a
Foreign Subsidiary) to become a Borrower or Guarantor by executing and
delivering to Agent a joinder agreement to this Agreement or such other document
as Agent shall deem reasonably appropriate for such purpose, (B) subject to the
requirements of Section 10.1.9(b), grant a Lien to Agent on such Person's assets
which are the same


-77-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




types of assets which constitute Collateral under this Agreement to secure the
Obligations, and (C) deliver to Agent documents of the types referred to in
Sections 6.1(f) and 6.1(h) and if requested by Agent, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i) of this Section 10.1.9(a)), and (ii) if any Equity Interests or Debt
of such Person are owned by or on behalf of any Obligor, to pledge such Equity
Interests and promissory notes evidencing such Debt, in each case in form,
content and scope reasonably satisfactory to the Agent. In no event shall
compliance with this Section 10.1.9 waive or be deemed a waiver or consent to
any transaction giving rise to the need to comply with this Section 10.1.9 if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any such Subsidiary, an
approval of such Person as a Borrower or Guarantor or permit the inclusion of
any acquired assets of such Person in the computation of the Borrowing Base.
(b)    If any material assets of the type constituting Collateral are acquired
by any Obligor after the Closing Date and are not subject to a Lien in favor of
the Agent, notify the Agent, and the Obligors will, within sixty (60) days after
such acquisition, cause such assets of the type constituting Collateral to be
subjected to a Lien securing the Obligations and take such actions as shall be
reasonably necessary to perfect such Liens, including actions described in
Section 7.6, all at the expense of the Obligors. In no event shall compliance
with this Section 10.1.9(b) waive or be deemed a waiver or consent to any
transaction giving rise to the need to comply with this Section 10.1.9(b) if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute consent to the inclusion of any such
acquired assets in the computation of the Borrowing Base.
10.1.10.     Post-Closing Covenant. No later than the date that is thirty (30)
days after the Closing Date, or such later date as may be agreed by Bank of
America in its Permitted Discretion, Borrowers shall have established a Deposit
Account at Bank of America.
10.1.11.     Anti-Corruption Laws. Conduct its business in compliance in all
material respects with applicable anti-corruption laws and maintain policies and
procedures designed to promote and achieve compliance with such laws.
10.1.12.    Maintenance of Existence. Subject to Section 10.2.9, maintain and
preserve, and cause each other Obligor to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary, other than where the
failure to be qualified or in good standing could not reasonably be expected to
have a Material Adverse Effect.
10.1.13.    Information Regarding Collateral.
(a)    Furnish to Agent at least fifteen (15) days (or such shorter period as
Agent may agree) prior written notice of any change in: (i) any Obligor's legal
name; (ii) the location of any Obligor’s chief executive office, its principal
place of business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility, but
excluding in-transit Collateral, Collateral out for repair, and Collateral
temporarily stored at a customer's location in connection with the providing of
services to such customer); (iii) any Obligor’s organizational structure or
jurisdiction of incorporation or formation; or (iv) any Obligor’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization. The Obligors shall not effect or permit any
change referred to in the preceding sentence unless the Obligors have undertaken
all such action, if any, reasonably requested by


-78-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Agent under the UCC or otherwise that is required in order for Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest in all the Collateral (subject to Permitted Liens)
for its own benefit and the benefit of the other Secured Parties.
Notwithstanding the foregoing, the requirements of this Section 10.1.13 shall
not be required in connection with the change in the form of organization of
Quintana LP from a Delaware limited partnership to a Delaware limited liability
company so long as such change takes place within five (5) Business Days after
the Closing Date.
(b)    From time to time as may be reasonably requested by Agent, the Borrower
Agent shall supplement each Schedule hereto, or any representation herein or in
any other Loan Document, with respect to any matter arising after the Closing
Date that is required to be set forth or described in such Schedule or as an
exception to such representation or that is necessary to correct any information
in such Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein). Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Secured Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Obligors to undertake any
actions otherwise prohibited hereunder or fail to undertake any action required
hereunder from the restrictions and requirements in existence prior to the
delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Secured Parties’ waiver of any Default resulting from the matters
disclosed therein.
10.1.14.    Use of Proceeds. Each Borrower will use the proceeds of the Loans
only as provided in Section 2.1.3. No part of the proceeds of any Loans or
Letters of Credit hereunder will be used, by any Obligor or any of its
Restricted Subsidiaries for the purpose of funding any operations in, financing
any investments or activities in or making any payments in violation of
Sanctions, Anti-Terrorism Laws, anti-money laundering laws, United States
Foreign Corrupt Practices Act of 1977, as amended or any similar Applicable Law.
10.1.15.    Beneficial Ownership. To the extent any Obligor qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, an updated
Beneficial Ownership Certification promptly following any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender in relation to such Obligor that would result in a change to the list of
beneficial owners identified in such certification.
10.2.    Negative Covenants. As long as any Commitments or Obligations are
outstanding (other than contingent indemnification claims for which a claim has
not been asserted), no Obligor shall, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:
10.2.1.    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)    the Obligations;
(b)    Subordinated Debt;
(c)    Permitted Purchase Money Debt;
(d)    [Reserved];


-79-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(e)    Debt with respect to Bank Products incurred in the Ordinary Course of
Business, as long as the aggregate mark-to-market obligations under Hedging
Agreements do not exceed $1,000,000 at any time;
(f)    Debt (excluding Debt incurred or assumed in connection with a Permitted
Acquisition) that is in existence when a Person becomes a Restricted Subsidiary
or that is secured by an asset when acquired by an Obligor in accordance
herewith, as long as such Debt was not incurred in contemplation of such Person
becoming a Restricted Subsidiary or such acquisition, and does not exceed
$2,500,000 in the aggregate at any time;
(g)    Permitted Contingent Obligations;
(h)    Refinancing Debt as long as each Refinancing Condition is satisfied;
(i)    the Term Debt so long as (i) the maximum principal amount does not exceed
(x) $100,000,000 at the time of incurrence of such Debt and (y) thereafter, the
maximum amount permitted under the Intercreditor Agreement and (ii) such Term
Debt is subject to a satisfactory Intercreditor Agreement and Agent has approved
in its Permitted Discretion and received true, correct and complete copies of
all material Term Debt Documents prior to their effectiveness;
(j)    intercompany Debt to the extent permitted by Section 10.2.5;
(k)    Debt in respect of workers’ compensation claims, health, disability, or
other employee benefits, property, casualty, liability or self-insurance
obligations, performance bonds, export or import indemnitees or similar
instruments, customs bonds, governmental contracts, leases, surety, appeal or
similar bonds and completion guarantees provided by an Obligor or Restricted
Subsidiary in the Ordinary Course of its Business;
(l)    Debt in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time such debt is incurred be
required to be made in accordance with Section 10.1.6;
(m)    Debt consisting of incentive, non-compete, consulting, deferred
compensation, or other similar arrangements entered in the Ordinary Course of
Business;
(n)    Debt in respect of netting services and overdraft protections or other
cash management services in connection with deposit accounts and securities
accounts, in each case in the Ordinary Course of Business;
(o)    Contingent Obligations in respect of Debt otherwise permitted under this
Section 10.2.1 or in respect of obligations not constituting Debt that are
permitted hereunder, in each case, subject, if applicable, to Section 10.2.6;
(p)    Contingent Obligations of an Obligor in respect of Debt of another
Obligor otherwise permitted under this Section 10.2.1 or in respect of other
obligations of another Obligor permitted hereunder;
(q)    Debt incurred in connection with the financing of insurance premiums in
the Ordinary Course of Business;
(r)    without duplication of any other Debt, non-cash accruals of interest,
accretion or amortization of original issue discount and payment-in-kind
interest with respect to Debt permitted hereunder;


-80-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(s)    Debt constituting any indemnification obligation, adjustment of purchase
price, earn-out obligation or other post-closing balance sheet adjustment prior
to such time as it becomes a liability on the balance sheet of such Person in
accordance with GAAP or that exists on the balance sheet of such Person on a
non-interest bearing basis and is paid within thirty days of the date such
obligation becomes a liability on the balance sheet;
(t)    Debt incurred or assumed in connection with a Permitted Acquisition and
does not exceed $2,500,000 in the aggregate at any time, so long as (i) the
Fixed Charge Coverage Ratio is not less than 1.00 to 1.00 on a pro forma basis
and (ii) no Default or Event of Default exists or would result therefrom;  
(u)    Debt incurred pursuant to any Permitted Sale-Leaseback;    
(v)    accrued FAS 143 asset retirement obligations;
(w)    Debt under any Hedging Agreement to the extent such Hedging Agreement is
permitted by this Agreement;
(x)    Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $10,000,000 in the
aggregate at any time;
(y)    existing Debt shown on Schedule 10.2.1(y);
(z)    Permitted Ratio Debt; and
(aa)    Guarantees of any of the foregoing.
10.2.2.    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)    Liens in favor of Agent;
(b)    Purchase Money Liens securing Permitted Purchase Money Debt;
(c)    Liens for Taxes not yet due or being Properly Contested (without regard
to clause (e) of the definition of Properly Contested so long as no efforts to
enforce such Liens have been commenced);
(d)    statutory Liens (other than Liens for Taxes or imposed under ERISA)
arising in the Ordinary Course of Business, but only if (i) payment of the
obligations secured thereby is not yet due or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Obligor;
(e)    Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of tenders, bids, contracts (except those relating to
Borrowed Money), surety, stay customs and appeal bonds, statutory obligations
and similar obligations, or arising as a result of progress payments under
government contracts;
(f)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)    Liens arising by virtue of a judgment or judicial order that do not
constitute an Event of Default;


-81-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(h)    easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(i)    municipal and zoning ordinances, building and other land use laws imposed
by any governmental authority which are not violated in any material respect by
existing improvements or the present use of Property;
(j)    leases, subleases, licenses, sublicenses granted to others in the
Ordinary Course of Business;
(k)    any interest or title of a lessor or sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement or the other
Security Documents, including any interest of a bailor;
(l)    normal and customary rights of setoff upon deposits in favor of
depository institutions or brokerages, and Liens of a collecting bank on Payment
Items in the course of collection, bankers’ Liens securing amounts owing to such
bank with respect to overdrafts, cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that in no case shall such Liens secure (either directly
or indirectly) the repayment of any Debt (other than on account of such
overdrafts, netting or cash management);
(m)    Liens on assets (other than Accounts and Inventory) acquired in a
Permitted Acquisition, securing Debt permitted by Section 10.2.1(f) or Section
10.2.1(t);
(n)    contractual Liens and Liens imposed by law (other than Liens for Taxes or
imposed under ERISA) such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the Ordinary Course of Business, but only if (i)
payment of the obligations secured thereby is not yet delinquent or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of any
Obligor;
(o)     Liens on unearned premiums under insurance policies in connection with
the financing of insurance premiums;
(p)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by such Person in the
Ordinary Course of Business in accordance with the past practices of such
Person;
(q)    Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Restricted Subsidiary in existence at the time
such Restricted Subsidiary or property is acquired pursuant to a Permitted
Acquisition; provided that (x) any Debt that is secured by such Liens is
permitted hereunder and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other property or assets of the Obligors or any Restricted
Subsidiaries other than the property and assets subject to such Liens at the
time of such Permitted Acquisition, together with any extensions, renewals and
replacements of the foregoing, so long as the Debt secured by such Liens is
permitted hereunder and such extension, renewal or replacement does not encumber
any additional assets or properties of the Obligors;
(r)    security given to a public or private utility or any Governmental
Authority as required in the Ordinary Course of Business;


-82-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(s)    the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignments;
(t)    Liens with respect to obligations that do not in the aggregate exceed
$1,000,000 at any time outstanding;
(u)    the replacement, extension or renewal of any Permitted Lien; provided,
that such Lien shall at no time be extended to cover any assets or property
other than such assets or property subject thereto on the date such Lien was
incurred;
(v)    Liens securing the Debt that is permitted under Section 10.2.1(i);
provided that such Liens are at all times subject to the terms of the
Intercreditor Agreement; and
(w)    existing Liens shown on Schedule 10.2.2.
(x)    any interest or title of a lessor under any lease entered into by any
Obligor in the Ordinary Course of Business and covering only the assets so
leased;
(y)    Liens arising out of any Permitted Sale-Leaseback;
(z)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;
(aa)    Liens encumbering Equity Interests issued by a joint venture that is not
a Restricted Subsidiary and arising under rights of first offer, rights of first
refusal, tag-along rights, drag-along rights, and other customary restrictions
on the transfer of such Equity Interests contained in organizational documents
governing the terms of such joint venture to which an Obligor is a party or by
which such Person is bound;
(bb)    Liens securing obligations in an aggregate principal amount not to
exceed $5,000,000; provided, that, in the event such Liens are granted in
Collateral such Liens are junior in priority to the Liens granted to the Agent.
10.2.3.    [Reserved].
10.2.4.    Distributions; Upstream Payments. Declare or make any Distributions
except (a) Upstream Payments, (b) dispositions by Obligors permitted hereunder,
(c) so long as no Event of Default has occurred and is continuing at the time
such Distributions are declared or made, Distributions not exceeding $2,500,000
during any Fiscal Year pursuant to and in accordance with stock option plans or
other benefit plans for management, directors or employees of the Obligors, (d)
the Parent may make Distributions to purchase, redeem, retire or otherwise
acquire its Equity Interests to the extent such Distribution is made from the
substantially concurrent receipt by the Parent of capital contributions or the
substantially concurrent issuance of new Equity Interests of the Parent and (e)
other Distributions so long as the Permitted Payment Conditions have been
satisfied.
10.2.5.    Restricted Investments. Make any Restricted Investment.
10.2.6.    Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition.


-83-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




10.2.7.    [Reserved]
10.2.8.    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Permitted Ratio Debt or Subordinated Debt,
except (i) any scheduled payment, or other contractually required payment, as
and when due and payable in accordance with the terms of the definitive
documentation governing such Permitted Ratio Debt or Subordinated Debt
(including any applicable subordination agreements), (ii) fees and expenses
payable to holders of such Permitted Ratio Debt or Subordinated Debt required
under the definitive documentation governing such Permitted Ratio Debt or
Subordinated Debt (including any applicable subordination agreements), (iii) in
connection with, and to the extent permitted hereby, any Refinancing Debt in
connection with such Permitted Ratio Debt or Subordinated Debt and (iv) any
other payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) so long as the Permitted Payment
Conditions have been satisfied; or (b) Term Debt, except (i) any scheduled
payment, or other contractually required payment, as and when due and payable in
accordance with the terms of the definitive documentation governing such Term
Debt (including any applicable Intercreditor Agreement), (ii) fees and expenses
payable to Term Agent and Term Lenders required under the Term Loan Debt
Documents, (iii) in connection with, and to the extent permitted hereby, any
Refinancing Debt in connection with such Term Debt and (iii) other payments to
the extent expressly permitted in the Intercreditor Agreement and (iv) any other
payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) so long as the Permitted Payment
Conditions have been satisfied.
10.2.9.    Fundamental Changes. (a) Unless notice is delivered in accordance
with Section 10.1.13, as applicable, change its name or conduct business under
any fictitious name; change its tax, charter or other organizational
identification number; change its form or state of organization; or (b)
liquidate, wind up its affairs or dissolve itself; or merge, combine or
consolidate with any Person, whether in a single transaction or in a series of
related transactions, in each case in this clause (b), except for (i) mergers or
consolidations of a Borrower or wholly-owned Restricted Subsidiary with or into
another wholly-owned Restricted Subsidiary or Borrower, (ii) Permitted
Acquisitions, (iii) mergers with any Unrestricted Subsidiary so long as the
Obligor is the surviving party, (iv) liquidations which result in all of the
material Property (if any) of the liquidating entity being transferred to, or
acquired by, any Obligor and (v) the change in the form of organization of
Quintana LP from a Delaware limited partnership to a Delaware limited liability
company within five (5) Business Days after the Closing Date.
10.2.10.     Subsidiaries. Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9, 10.2.5 or 10.2.9; or permit any
existing Restricted Subsidiary to issue any additional Equity Interests except
(a) directors’ qualifying shares, (b) as permitted pursuant to the definition of
Permitted Asset Disposition or (c) to any other Obligor.
10.2.11.     Organic Documents. Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date to the extent such amendment,
modification or change could reasonably be expected to result in a Material
Adverse Effect.
10.2.12.     Tax Consolidation. File or consent to the filing of any
consolidated income tax return for U.S. federal income tax purposes with any
Person other than Obligors and Unrestricted Subsidiaries.


-84-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




10.2.13.     Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year without the consent of Agent.
10.2.14.     Restrictive Agreements. Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date; (b)
relating to secured Debt permitted hereunder, as long as the restrictions apply
only to collateral for such Debt; (c) constituting customary restrictions on
assignment, encumbrances or subletting in leases and other contracts; (d)
Restrictive Agreements in effect at the time such Restricted Subsidiary becomes
a Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary; (e) restrictions and conditions
imposed by Law or any Loan Document; (f) customary restrictions and conditions
contained in agreements relating to the sale of an Obligor or an asset pending
such sale, provided that such restrictions and conditions apply only to the
Obligor or such asset that is to be sold and such sale is permitted under this
Agreement; (g) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the Ordinary
Course of Business; or (h) constituting a Term Loan Document, as amended,
restated, supplemented or otherwise modified as permitted under the
Intercreditor Agreement, including any Refinancing Debt in respect thereof.
10.2.15.     Hedging Agreements. Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.
10.2.16.     Conduct of Business. Engage in any business, other than its
business as conducted on the Closing Date and any activities ancillary,
incidental, complementary or reasonably related thereto.
10.2.17.     Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by or permitted by the
Loan Documents; (b) payment of reasonable compensation and benefits to officers
and employees for services actually rendered, and payment of customary
directors’ fees and indemnities, and loans and investments permitted by Section
10.2.5; (c) transactions solely among Obligors; (d) transactions with Affiliates
consummated prior to the Closing Date, as shown on Schedule 10.2.17; (e)
transactions in furtherance of the Qualified IPO; (f) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans in each case, as permitted by this Agreement; or (g)
transactions with Affiliates in the Ordinary Course of Business, upon fair and
reasonable terms and no less favorable (taken as a whole) than would be obtained
in a comparable arm’s-length transaction with a non-Affiliate.
10.2.18.     Plans. Become party to any Multiemployer Plan or Foreign Plan,
other than any in existence on the Closing Date, which, in any such case, would
reasonably be expected to have a Material Adverse Effect.
10.2.19.     Amendments to Term Debt Documents, Permitted Ratio Debt or
Subordinated Debt. Amend, supplement or otherwise modify (a) any document,
instrument or agreement relating to any Permitted Ratio Debt if such
modification (i) increases the principal balance of such Debt (other than as a
result of the capitalization of fees and interest), or increases any required
payment of principal or interest (other than as a result of the capitalization
of fees and interest); (ii) accelerates the date on which any installment of
principal or any interest is due, or adds any additional redemption, put or
prepayment provisions; (iii) shortens the final maturity date or otherwise


-85-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




accelerates amortization; or (iv) modifies any covenant in a manner or adds any
representation, covenant or default that is more onerous or restrictive in any
material respect (taken as a whole) for any Obligor or Restricted Subsidiary, or
that is otherwise materially adverse to any Obligor, any Restricted Subsidiary
or Lenders, (b) the Term Loan Agreement except as permitted under the
Intercreditor Agreement or (c) any Subordinated Debt except as permitted under
the subordination agreement with respect thereto; provided that, for the
avoidance of doubt, any Refinancing Debt in respect thereof which is otherwise
permitted under this Agreement shall not constitute an amendment, supplement or
waiver for purposes of this Section 10.2.19.
10.2.20.    Use of Proceeds. Use the proceeds of any credit extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
violation of Section 2.1.3 of this Agreement.
10.3.    Fixed Charge Coverage Ratio. As long as any Commitments or Obligations
are outstanding (other than contingent indemnification claims for which a claim
has not been asserted), Borrowers shall maintain a Fixed Charge Coverage Ratio
of at least 1.0 to 1.0 while a Covenant Trigger Period is in effect, measured as
of the last day of the Measurement Period immediately prior to the Covenant
Trigger Period and as of the last day of each Measurement Period ending
thereafter until the Covenant Trigger Period is no longer in effect; provided
that the results of operation and indebtedness of any Unrestricted Subsidiaries
shall not be taken into account for purposes of compliance with this Section
10.3 (except with respect to any cash received by an Obligor from an
Unrestricted Subsidiary).
SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1.    Events of Default. Each of the following shall be an “Event of Default”
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:
(a)    Any Obligor fails to pay (i) any principal on its Obligations when due,
or (ii) within three (3) Business Days of when due, any interest on its
Obligations or any other fee, charge, amount or liability provided for herein or
in the Loan Documents, in each case, whether at stated maturity, on demand, upon
acceleration or otherwise;
(b)    Any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect (without duplication of any
material qualifier applicable thereto) when made;
(c)    An Obligor breaches or fails to perform any covenant contained in Section
7.2, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.2, 10.1.3(d), 10.2 or 10.3;
(d)    An Obligor breaches or fails to perform any other covenant contained in
any Loan Documents (other than (a), (b) or (c) above), and such breach or
failure is not cured within 30 days after a Senior Officer of such Obligor has
knowledge thereof or receives notice thereof from Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period or is a willful breach by an Obligor;
(e)    A Guarantor repudiates, revokes or attempts to revoke its guaranty under
this Agreement, in each case, in writing; an Obligor denies or contests the
validity or enforceability of any Loan Documents or Obligations, or the
perfection or priority of any Lien granted to Agent except for Collateral with a
value not in excess of $2,500,000, in each case, in writing; or any Loan
Document ceases to be in full


-86-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




force or effect for any reason (other than as a result of a waiver or release by
Agent and Lenders or as otherwise permitted hereunder or thereunder);
(f)    Any breach or default (beyond the period of grace, if any, provided in
the instrument or agreement under which the Debt was created) of an Obligor or
Restricted Subsidiary occurs under any documentation evidencing or executed in
connection with the Term Debt or any instrument or agreement to which it is a
party or by which it or any of its Properties is bound, relating to any Debt
(other than the Obligations or the Term Debt) in excess of $5,000,000 that, in
either case, has not been waived, if the maturity of or any payment with respect
to such Debt or Term Debt may be accelerated or demanded due to such breach;
(g)    Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $5,000,000 (net of
insurance coverage therefor that has not been denied by the insurer), and such
final judgment(s) or order(s) shall not have been satisfied, vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof;
(h)    A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance could reasonably be expected
to have a Material Adverse Effect;
(i)    The Obligors, taken as a whole, are enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of
their business; there is a cessation of any material part of the Obligors’
business for a material period of time (other than as permitted hereunder); any
material Collateral or Property of the Obligors, taken as a whole, is taken or
impaired through condemnation; an Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs (except as otherwise
permitted hereunder); or the Obligor is not Solvent;
(j)    An Insolvency Proceeding is commenced by an Obligor or a Restricted
Subsidiary; an Obligor or a Restricted Subsidiary makes an offer of settlement,
extension or composition to its unsecured creditors generally; a trustee is
appointed to take possession of any substantial Property of or to operate any of
the business of an Obligor a Restricted Subsidiary; or an Insolvency Proceeding
is commenced against an Obligor or a Restricted Subsidiary and such Obligor or
Restricted Subsidiary consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by such Obligor or Restricted
Subsidiary, the petition is not dismissed or stayed within 60 days after filing,
or an order for relief is entered in the proceeding;
(k)    An ERISA Event occurs that has resulted or could reasonably be expected
to result in a Material Adverse Effect, or that constitutes grounds for
appointment of a trustee for or termination by the PBGC of any Pension Plan or
Multiemployer Plan; an Obligor, a Restricted Subsidiary or ERISA Affiliate fails
to pay when due any material installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;
(l)    An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) which, in either case, could lead to forfeiture of any material
Collateral; or


-87-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




(m)    A Change of Control occurs; or any event occurs or condition exists that
has a Material Adverse Effect.
(n)    Any Lien on Collateral with a value in excess of $2,500,000 created
hereunder or provided for hereby or under any related agreement for any reason
ceases to be or is not a valid and perfected first priority Lien (subject only
to Permitted Liens that are expressly allowed to have priority over Agent’s
Liens), other than as a result of a waiver or release by Agent and Lenders or as
otherwise permitted under any Loan Document.
11.2.    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs with respect to any Obligor, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Commitments shall terminate,
without any action by Agent or notice of any kind. In addition, or if any other
Event of Default exists, Agent may in its discretion (and shall upon written
direction of Required Lenders) do any one or more of the following from time to
time:
(a)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;
(b)    terminate, reduce or condition any Commitment or adjust the Borrowing
Base;
(c)    require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6.2 are satisfied); provided, that if
Borrowers are required to provide an amount of Cash Collateral pursuant to this
Section 11.2, such amount (to the extent not applied in accordance with Section
5.6) shall be returned to Borrowers within three Business Days after all Events
of Default have been waived; and
(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Obligors’ expense, and make it available to Agent at a place designated by
Agent; (iii) subject to the terms of any Lien Wavier, as applicable, enter any
premises where Collateral is located and store Collateral on such premises until
sold (and if the premises are owned or leased by an Obligor, Obligors agree not
to charge for such storage); and (iv) sell or otherwise dispose of any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as Agent,
in its discretion, deems advisable. Each Obligor agrees that 10 days’ notice of
any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.
11.3.    License. For the purpose of enabling Agent, upon the occurrence and
during the continuance of an Event of Default, to exercise the rights and
remedies under Section 11.2 at such time as


-88-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Obligor’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.
11.4.    Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) (other than tax, payroll,
trust or employee benefit accounts) at any time owing by Agent, Issuing Bank,
such Lender or such Affiliate to or for the credit or the account of an Obligor
against its Obligations, whether or not Agent, Issuing Bank, such Lender or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Agent, Issuing Bank, such Lender or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.
11.5.    Remedies Cumulative; No Waiver.
11.5.1.    Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders under the Loan Documents are cumulative, may be exercised at any
time and from time to time, concurrently or in any order, and are not exclusive
of any other rights or remedies available by agreement, by law, at equity or
otherwise. All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.
11.5.2.    Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by Agent or any Lender of
any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein. Any failure to satisfy a financial covenant
on a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.
SECTION 12.    AGENT
12.1.    Appointment, Authority and Duties of Agent.
12.1.1.    Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing,


-89-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone shall be authorized to
determine eligibility and applicable advance rates under the Borrowing Base,
whether to impose or release any reserve, or whether any conditions to funding
or issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Secured Party or other Person for any error in judgment.
12.1.2.    Duties. The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only. Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.
12.1.3.    Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
12.1.4.    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes such action. Agent may request instructions
from Required Lenders with respect to any act (including the failure to act) in
connection with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Secured Parties of their indemnification obligations against
Claims that could be incurred by Agent. Agent may refrain from any act until it
has received such instructions or assurances, and shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Secured Parties, and no Secured Party shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting pursuant to instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of specific parties shall be required to
the extent provided in Section 14.1.1. In no event shall Agent be required to
take any action that it determines in its discretion is contrary to Applicable
Law or any Loan Documents or could subject any Agent Indemnitee to liability.
12.2.    Agreements Regarding Collateral and Borrower Materials.
12.2.1.    Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien on any Collateral (a) upon Full Payment; (b) that is the
subject of a disposition or Lien that Parent certifies in writing is a Permitted
Asset Disposition or a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on such certificate without further inquiry);
(c) that does not constitute a material part of the Collateral; or (d) subject
to Section 14.1, with the consent of Required Lenders. Secured


-90-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Parties authorize Agent to subordinate its Liens to any Purchase Money Lien or
other Lien entitled to priority under this Agreement. Secured Parties hereby
authorize Agent to execute and deliver any instruments, documents and agreements
necessary or desirable to evidence and confirm the release of any Collateral, or
the subordination of the Lien encumbering any Collateral, pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Agent has no obligation to assure that any Collateral
exists or is owned by an Obligor, or is cared for, protected or insured, nor to
assure that Agent’s Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.
12.2.2.    Possession of Collateral. Agent and Secured Parties appoint each
Secured Party as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in Collateral held or controlled by it, to the extent such
Liens are perfected by possession or control. If a Secured Party obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
12.2.3.    Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time, except such system failures or access issues that arise
as a result of Agent’s gross negligence or willful misconduct. Each Lender
agrees (a) that Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing an audit or
examination will inspect only limited information and will rely significantly
upon Borrowers’ books, records and representations; (b) that Agent makes no
representation or warranty as to the accuracy or completeness of any Borrower
Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants),
and to use all Borrower Materials solely for administration of the Obligations.
Each Lender shall indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Borrower Materials, as well as from any Claims
arising as a direct or indirect result of Agent furnishing same to such Lender,
via the Platform or otherwise.
12.3.    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy, e-mail or other
electronic means) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.
12.4.    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If a Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.
12.5.    Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such


-91-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Lender shall forthwith purchase from Secured Parties participations in the
affected Obligation as are necessary to share the excess payment or reduction on
a Pro Rata basis or in accordance with Section 5.6.2, as applicable. If any of
such payment or reduction is thereafter recovered from the purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. Notwithstanding the foregoing, if a
Defaulting Lender obtains a payment or reduction of any Obligation, it shall
immediately turn over the full amount thereof to Agent for application under
Section 4.2.2 and it shall provide a written statement to Agent describing the
Obligation affected by such payment or reduction. No Lender shall set off
against a Dominion Account without Agent’s prior consent.
12.6.    Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.
12.7.    Limitation on Responsibilities of Agent. Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.
12.8.    Successor Agent and Co-Agents.
12.8.1.    Resignation; Successor Agent. Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Required
Lenders may appoint a successor that is (a) a Lender or Affiliate of a Lender;
or (b) a financial institution reasonably acceptable to Required Lenders and
(provided no Event of Default exists) Borrowers. If no successor is appointed by
the effective date of Agent’s resignation, then on such date, Agent may appoint
a successor acceptable to it in its discretion (which shall be a Lender unless
no Lender accepts the role) or, in the absence of such appointment, Required


-92-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Lenders shall automatically assume all rights and duties of Agent. The successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent without further act. The retiring Agent shall be
discharged from its duties hereunder on the effective date of its resignation,
but shall continue to have all rights and protections available to Agent under
the Loan Documents with respect to actions, omissions, circumstances or Claims
relating to or arising while it was acting or transferring responsibilities as
Agent or holding any Collateral on behalf of Secured Parties, including the
indemnification set forth in Sections 12.6 and 14.2, and all rights and
protections under this Section 12. Any successor to Bank of America by merger or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Secured Party or Obligor. If the Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by Applicable Law, by notice in writing to
the Borrower Agent and Agent, remove such Agent and appoint a successor that is
(a) a Lender or Affiliate of a Lender; or (b) a financial institution reasonably
acceptable to Required Lenders and (provided no Event of Default exists)
Borrowers. If no such successor shall have been so appointed pursuant to the
foregoing sentence and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date and the Required
Lenders shall automatically assume all rights and duties of Agent.
12.8.2.    Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.
12.9.    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.
12.10.    Remittance of Payments and Collections.
12.10.1.    Remittances Generally. Payments by any Secured Party to Agent shall
be made by the time and date provided herein, in immediately available funds. If
no time for payment is specified or if payment is due on demand and request for
payment is made by Agent by 1:00 p.m. on a Business Day, then payment shall be
made by the Secured Party by 3:00 p.m. on such day, and if request is made after
1:00


-93-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




p.m., then payment shall be made by 11:00 a.m. on the next Business Day. Payment
by Agent to any Secured Party shall be made by wire transfer, in the type of
funds received by Agent. Any such payment shall be subject to Agent’s right of
offset for any amounts due from such payee under the Loan Documents.
12.10.2.    Failure to Pay. If any Secured Party fails to deliver when due any
amount payable by it to Agent hereunder, such amount shall bear interest, from
the due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Revolver Loans.
In no event shall Borrowers be entitled to credit for any interest paid by a
Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest on
amounts held by Agent pursuant to Section 4.2.
12.10.3.    Recovery of Payments. If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from the Secured Party. If Agent determines that an amount received by it must
be returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If Agent is required to return any amounts applied by it to
Obligations held by a Secured Party, such Secured Party shall pay to Agent, on
demand, its share of the amounts required to be returned.
12.11.    Individual Capacities. As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders” or any similar term shall include Bank of
America in its capacity as a Lender. Agent, Lenders and their Affiliates may
accept deposits from, lend money to, provide Bank Products to, act as financial
or other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.
12.12.    Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.
12.13.    Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 14.3.3 and 12. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.
12.14.    No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment. This Section 12
does not confer any rights or benefits upon Borrowers or any other Person. As
between Borrowers and Agent, any action that Agent may take under any Loan
Documents or with respect to any Obligations shall be conclusively presumed to
have been authorized and directed by Secured Parties.


-94-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS
13.1.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Obligor shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
13.2.    Participations.
13.2.1.    Permitted Participants; Effect. Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Obligors shall be determined as if it had not
sold such participating interests, and Obligors and Agent shall continue to deal
solely and directly with such Lender in connection with the Loan Documents. Each
Lender shall be solely responsible for notifying its Participants of any matters
under the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.9 unless Borrowers agree otherwise in writing. A Participant shall be
entitled to the benefits of Sections 3.3 and 3.7.
13.2.2.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantially all Collateral (other than as expressly
contemplated herein).
13.2.3.    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
United States Treasury Regulation Section 5f.103-1(c), proposed United States
Treasury Regulation Section 1.163-5 or any applicable temporary, final or other
successor regulations.
13.2.4.    Benefit of Setoff. Each Participant shall have a right of set-off in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
set-off with respect to any participating interests sold by it. By exercising
any right of set-off, a Participant agrees to share with Lenders all amounts
received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.


-95-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




13.3.    Assignments.
13.3.1.    Permitted Assignments. A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless (i)
such partial assignment is to a Lender, Affiliate of a Lender or Approved Fund
or (ii) otherwise agreed by Borrower Agent and Agent in their discretion) and
integral multiples of $1,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $5,000,000 (unless otherwise agreed by Agent in its discretion); and (c)
the parties to each such assignment shall execute and deliver an Assignment to
Agent for acceptance and recording. Nothing herein shall limit the right of a
Lender to pledge or assign any rights under the Loan Documents to secure
obligations of such Lender, including a pledge or assignment to a Federal
Reserve Bank; provided, however, that no such pledge or assignment shall release
the Lender from its obligations hereunder nor substitute the pledge or assignee
for such Lender as a party hereto.
13.3.2.    Effect; Effective Date. Upon delivery to Agent of an assignment
notice in the form of Exhibit B and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder. Upon consummation of an assignment, the transferor Lender, Agent and
Borrowers shall make appropriate arrangements for issuance of replacement and/or
new notes, if applicable. The transferee Lender shall comply with Section 5.10
and deliver, upon request, an administrative questionnaire satisfactory to
Agent.
13.3.3.    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignment is permitted under
the Loan Documents. Any assignment by a Defaulting Lender must be accompanied by
satisfaction of its outstanding obligations under the Loan Documents in a manner
satisfactory to Agent, including payment by the Defaulting Lender or Eligible
Assignee of an amount sufficient upon distribution (through direct payment,
purchases of participations or other methods acceptable to Agent in its
discretion) to satisfy all funding and payment liabilities of the Defaulting
Lender. If any assignment by a Defaulting Lender (by operation of law or
otherwise) does not comply with the foregoing, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occurs.
13.3.4.    Register. Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.
13.4.    Replacement of Certain Lenders. If a Lender (a) within the last 120
days failed to give its consent to any amendment, waiver or action for which
consent of all Lenders or Supermajority


-96-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




Lenders was required and Required Lenders consented, (b) is a Defaulting Lender,
or (c) within the last 120 days gave a notice under Section 3.5 or requested
payment or compensation under Section 3.7 or 5.9 (and has not designated a
different Lending Office pursuant to Section 3.8), then Agent or Borrower Agent
may, upon 10 days notice to such Lender, require it to assign its rights and
obligations under the Loan Documents to Eligible Assignee(s), pursuant to
appropriate Assignment(s), within 20 days after the notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment if the Lender fails
to execute it. Such Lender shall be entitled to receive, in cash, concurrently
with such assignment, all amounts owed to it under the Loan Documents through
the date of assignment.
SECTION 14.    MISCELLANEOUS
14.1.    Consents, Amendments and Waivers.
14.1.1.    Amendment. NoSubject to Section 3.6(c), no modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Agent (with the consent of Required Lenders) and each Obligor party
to such Loan Document; provided, however, that
(a)    without the prior written consent of Agent, no modification shall alter
any provision in a Loan Document that relates to any rights, duties or
discretion of Agent;
(b)    without the prior written consent of Issuing Bank, no modification shall
alter Section 2.3 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;
(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (other than a waiver of default interest
or of any Default or Event of Default each of which shall only require Required
Lender consent and except as provided in Section 4.2); (iii) extend the Revolver
Termination Date applicable to such Lender’s Obligations; or (iv) amend this
clause (c);
(d)    without the prior written consent of Supermajority Lenders, no
modification shall amend the definition of Borrowing Base, Accounts Formula
Amount or Inventory Formula Amount (or any defined term used in such
definitions) if the effect of such amendment is to increase borrowing
availability;
(e)    without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.6.2 or 14.1.1; (ii) amend the
definitions of Pro Rata, Required Lenders, or Supermajority Lenders; (iii)
release all or substantially all Collateral except pursuant to transactions
otherwise permitted by this Agreement; (v) except in connection with a merger,
disposition or similar transaction expressly permitted by this Agreement,
release any Obligor from liability for any Obligations or (vi) except in a
transaction permitted by this Agreement, subordinate the Obligations of Obligors
(other than in respect of debtor-in-possession financings provided under the
Bankruptcy Code or similar debtor relief or debt adjustments laws of the United
States or other applicable jurisdictions from time to time in effect).
(f)    without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6.2.


-97-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




14.1.2.    Limitations. The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.
14.1.3.    Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
14.1.4.    Technical Amendments. Notwithstanding anything to the contrary
contained in Section 14.1, if Agent and Borrowers shall have jointly identified
any error of a technical nature in any provision of the Loan Documents, then
Agent and Borrowers shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document.
14.2.    Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that (i) is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence, bad faith or willful misconduct of such Indemnitee or a
material breach by such Indemnitee of the Loan Documents or (ii) arises from any
dispute solely among the Indemnitees and not from any act or omission of any
Obligor or its Affiliates, other than Claims against any agent or arranger in
their capacities as such. This Section 14.2 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
14.3.    Notices and Communications.
14.3.1.    Notice Address. Subject to Section 14.3.2, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.1 shall be effective until actually
received by the individual to whose attention at Agent such notice is required
to be sent. Any written communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Borrower Agent shall be
deemed received by all Borrowers.


-98-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




14.3.2.    Electronic Communications. Electronic and telephonic communications
(including e-mail, messaging, voice mail and websites) may be used only for
routine communications, such as financial statements, Borrowing Base Reports and
other information required by Section 10.1.2, administrative matters,
distribution of Loan Documents for execution and delivery of executed signature
pages, matters permitted under Section 4.1.4 and such other communications as
agreed by Agent. Secured Parties make no assurance as to the privacy or security
of electronic or telephonic communications. E-mail and voice mail shall not be
effective notices under the Loan Documents.
14.3.3.    Platform. Borrower Materials shall be delivered pursuant to
procedures approved by Agent, including electronic delivery (if possible) upon
request by Agent to an electronic system maintained by Agent (“Platform”).
Obligors shall notify Agent of each posting of Borrower Materials to be provided
by them, which notice may be communicated electronically in accordance with
Section 14.3.2 and the Borrower Materials on the Platform and the materials
shall be deemed received by Agent only upon its receipt of such notice. Borrower
Materials and other information relating to this credit facility may be made
available to Secured Parties on the Platform. The Platform is provided “as is”
and “as available.” Agent does not warrant the accuracy or completeness of any
information on the Platform nor the adequacy or functioning of the Platform, and
expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform , except to the extent such
errors, omissions or issues arise as a result of Agent’s gross negligence or
willful misconduct. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No
Agent Indemnitee shall have any liability to Obligors, Secured Parties or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) relating to use by any Person of the
Platform, including any unintended recipient, nor for delivery of Borrower
Materials and other information via the Platform, internet, e-mail, or any other
electronic platform or messaging system except to the extent such losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arise as a result of Agent’s gross negligence or willful
misconduct.
14.3.4.    Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.
14.3.5.    Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.
14.4.    Performance of Obligors’ Obligations. Agent may, in its Permitted
Discretion at any time and from time to time, at Obligors’ expense with, unless
an Event of Default is continuing, five (5) days prior written notice to
Borrowers (provided that Agent shall be limited to one (1) lead counsel for
Agent and Lenders, one (1) additional local counsel in each applicable
jurisdiction, and solely in the case of a conflict of interest, one (1)
additional counsel to Agent and the affected Lenders), pay any amount or do any
act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including


-99-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Obligors, promptly following written
demand therefor, with interest from the date incurred until the date of payment
in full thereof, at the Default Rate applicable to Base Rate Revolver Loans. Any
payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
14.5.    Credit Inquiries. Agent and Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.
14.6.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
14.7.    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
14.8.    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act. Upon request by Agent, any electronic
signature or delivery shall be promptly followed by a manually executed or paper
document.
14.9.    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.
14.10.    Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.
14.11.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Obligors
acknowledge and agree that (a)(i) this credit


-100-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




facility and any arranging or other services by Agent, any Lender, any of their
Affiliates or any arranger are arm’s-length commercial transactions between
Obligors and their Affiliates, on one hand, and Agent, any Lender, any of their
Affiliates or any arranger, on the other hand; (ii) Obligors have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate; and (iii) Obligors are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated by
the Loan Documents; (b) each of Agent, Lenders, their Affiliates and any
arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Obligors, their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Obligors
and their Affiliates, and have no obligation to disclose any of such interests
to Obligors or their Affiliates. To the fullest extent permitted by Applicable
Law, each Obligor hereby waives and releases any claims that it may have against
Agent, Lenders, their Affiliates and any arranger with respect to any breach of
agency or fiduciary duty in connection with any transaction contemplated by a
Loan Document.
14.12.    Confidentiality. Each of Agent, Lenders and Issuing Bank shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Borrowers; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of Borrower Agent.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Borrowers’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. A Person required to
maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information. Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law.
14.13.    [Reserved].
14.14.    GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.


-101-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




14.15.    Consent to Forum; Bail-In of EEA Financial Institutions.
14.15.1.    Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.
14.15.2.    Other Jurisdictions. Nothing herein shall limit the right of Agent
or any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
14.15.3.    Acknowledgement and Consent to Bail-In of EEA FinancialAffected
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that any liability
arising under a Loan Document of any Secured Party that is an EEAAffected
Financial Institution, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of an EEAthe applicable Resolution
Authority, and agrees and consents to, and acknowledges and agrees to be bound
by, (a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising under any Loan
Documents which may be payable to it by any Secured Party that is an EEAAffected
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including (i) a reduction in full or in part or cancellation of any
such liability; (ii) a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under any Loan Document; or (iii) the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEAthe applicable Resolution Authority.
14.16.    Waivers by Obligors. To the fullest extent permitted by Applicable
Law, each Obligor waives (a) the right to trial by jury (which Agent, Issuing
Bank and each Lender hereby also waive) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which an Obligor may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation,


-102-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




appraisement and exemption laws; (f) any claim against Agent, Issuing Bank or
any Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each Obligor
acknowledges that the foregoing waivers are a material inducement to Agent,
Issuing Bank and Lenders entering into this Agreement and that they are relying
upon the foregoing in their dealings with Obligors. Each Obligor has reviewed
the foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
14.17.    Patriot Act Notice. Agent and Lenders hereby notify Obligors that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Obligor, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding any personal guarantor and may require information
regarding Obligors’ management and owners, such as legal name, address, social
security number and date of birth. Obligors shall, promptly upon request,
provide all documentation and other information as Agent, Issuing Bank or any
Lender may request from time to time in order to comply with any obligations
under any “know your customer,” anti-money laundering or other requirements of
Applicable Law.
14.18.    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
14.1.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall


-103-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




in no event affect the rights of any Covered Party with respect to a Supported
QFC or any QFC Credit Support.
[Remainder of page intentionally left blank; signatures begin on following page]




-104-
Quintana – Loan, Security and Guaranty Agreement
#53354946

--------------------------------------------------------------------------------


EXECUTION VERSION




IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
BORROWERS:


QUINTANA ENERGY SERVICES INC.
QES MANAGEMENT LLC
QUINTANA ENERGY SERVICES LLC




By:                
Name: Keefer M. Lehner
Title: Executive Vice President and Chief Financial Officer
Address: Quintana Energy Services Inc.
1415 Louisiana Street, Suite 2900
Houston, Texas 77002
Attn: Keefer M. Lehner
Telecopy:          


QES DIRECTIONAL DRILLING, LLC
Q CONSOLIDATED OIL WELL SERVICES, LLC
CENTERLINE TRUCKING, LLC
CONSOLIDATED OWS MANAGEMENT, INC.
OKLAHOMA OILWELL CEMENTING COMPANY
Q DIRECTIONAL MGMT, INC.
QES PRESSURE CONTROL LLC
QES PRESSURE PUMPING LLC
QES WIRELINE LLC
TWISTER DRILLING TOOLS, LLC
CIS-OKLAHOMA, LLC
GREAT WHITE WELL CONTROL LLC




By:                
Name: Keefer M. Lehner
Title: Vice President
Address: Quintana Energy Services Inc.
1415 Louisiana Street, Suite 2900
Houston, Texas 77002
Attn: Keefer M. Lehner
Telecopy:          



[Signature Page to Loan, Security and Guaranty Agreement]
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION






 
AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender




By:                
Name: Catherine T. Ngo
Title: Senior Vice President
Address: Bank of America, N.A.
901 Main Street, 11th Floor
Mail Code: TX1-492-11-23
Dallas, TX 75202-3714
Attn: Asset Based Portfolio Specialist - Quintana
Telecopy: 214-209-4766







[Signature Page to Loan, Security and Guaranty Agreement]
#53354946

--------------------------------------------------------------------------------


EXECUTION VERSION




 
ZB, N.A.,Zions Bancorporation N.A.,
dba Amegy Bank
as a Lender




By:                
Name:                
Title:                
Address: ZB,Zions Bancorporation N.A.
1717 West Loop South, 23rd Floor
Houston, TX 77027
Attn:
Telecopy:


 
 





[Signature Page to Loan, Security and Guaranty Agreement]
#53354946

--------------------------------------------------------------------------------


EXECUTION VERSION




 
CITIBANK, N.A.,
as a Lender




By:                
Name:                
Title:                
Address:             
               
               
   Attn:             
   Telecopy:          









[Signature Page to Loan, Security and Guaranty Agreement]
#53354946

--------------------------------------------------------------------------------

EXECUTION VERSION




BARCLAYS BANK PLC
as a Lender




By:                     
Name:                     
Title:                     
Address: Barclays Bank PLC
745 7th Avenue, 25th
New York, NY, 10019
Attn: Oksana Shtogrin, Bank Debt Management
Telecopy: 212-526-5115




[Signature Page to Loan, Security and Guaranty Agreement]
#53354946